Statement by the President
Before reading the Minutes, I have to take a decision which really affords me no pleasure. Last night there was an unpleasant incident in the House when, for the first time ever, a Member of this Parliament physically attacked another Member of this Parliament.
The Rules contain plenty of measures for dealing with inappropriate behaviour, including extremely aggressive acts, and there are corresponding formalities. We cannot allow verbal attacks, however aggressive, to lead to actual physical violence.
Mrs Hoff, who was in the Chair at that point in the sitting, issued the appropriate reprimand under Rule 109 of the Rules of Procedure, and at the same time announced that Rule 110 would be applied.
As you know - and I will read out the Rule - ' In serious cases of disorder, the President may, after giving formal notice, move, either immediately or no later than the next sitting, that Parliament pass a vote of censure which shall automatically involve immediate exclusion from the Chamber and suspension for two to five days.'
This morning's sitting is the next sitting, and, pursuant to that Rule, I am obliged to move a vote of censure on Mr Rosado Fernandes, which would entail his suspension for two days.
As is reasonable, and laid down in paragraph 2 of the same Rule, Mr Rosado Fernandes is entitled to explain his behaviour to Parliament. I ask Mr Rosado Fernandes whether he wishes to exercise that right, and naturally invite him to speak.
Mr Rosado Fernandes.
Mr President, I will speak in Portuguese, since I have the honour to be addressing a President who speaks my language.
Yesterday something happened which I would have liked to avoid, and which I am not proud of. I find myself subject to disciplinary procedure and I no doubt deserve it. But I would like to ask this House what any of us would do when a Member who has no knowledge of our lives and thinks we are not in the Chamber - and I was still in the Chamber, I had simply left my seat - says in front of everyone that I get money from the tobacco companies?
In the first place, from the political point of view, it is easier to get money from the tobacco companies for speaking against European production than for speaking in favour of it, as I did in my report. In the second place, I got up and told Mr Blak I was here - because he had been mistaken - I was here and I had heard what he said. I just did not want to believe what I had heard. I went up to him and asked him 'What did you say?' And he replied, in English because that was the language I used to him, ' You just get money from them ' .
Mr President, I am not made of wood, nor yet of stone. I was brought up in an Iberian civilization where honour is still respected. I have two daughters and I would like to them to take pride in their father's name. So I shall consider myself to have deserved whatever punishment Parliament sees fit to impose on me, but I shall not be ashamed of it!
The House has heard Mr Rosado Fernandes' explanation and, without further debate, I put to electronic vote the proposal I made earlier to the House, that is to say, a vote of censure involving suspension for two days.
(Parliament approved the President's motion)
In view of the outcome of the vote I am obliged to ask Mr Rosado Fernandes to be good enough to leave this House and return on completion of his two days' suspension, and I rely on him to cooperate.
Mr Hänsch wishes to raise a point of order.
Mr President, since physical aggression against a member of my group has actually been applauded in this House, I must say, Mr President, that I would have welcomed a word of solidarity and sympathy from you for the victim of this attack, namely our colleague Freddy Blak.
If we are still on the same subject, I will invite Mr Giansily and no-one else to speak, because he is a member of Mr Rosado Fernandes' group.
Mr Giansily.
Mr President, I do not wish to say any more on the incident just dealt with. I would however like to say that it seems we are now about to vote, without a break, on an extremely important subject: the budget. In view of what has just happened, I do not think our group will be able to vote calmly. I would therefore like to ask for the sitting to be suspended for a few minutes to enable our group to hold a meeting.
Mr Giansily, as you know, the vote this morning will be long and very important. I am sure that the members of your group will be able to cope and vote calmly. We still have to approve the Minutes, which will give them time to think.
Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
(The Minutes were approved)
Mr President, I have the following comment to make. I discovered this morning that a commemorative envelope has been issued, by the European Parliament, of Mr Georges Marchais, who approved of all the communist crimes, who supported the invasion of Poland, and the invasion of Afghanistan. I would like to know how and on what basis this issue was decided.
Mr Gallou, it is not a European Parliament publication. A private philately firm published the envelope. So the European Parliament has nothing to do with this issue, which is completely private.
Mr Puerta has asked to speak. I would ask him to be brief on this matter. Accusations have been made against a person in his political group and I must provide the opportunity to rebut them, but I would thank him not to prolong the matter.
Mr Puerta.
Mr President, I must explain that I am the leader of a group which includes communist Members, although I am a socialist. And I find what we have heard unacceptable. It does not seem to me to be a fitting reply - if I may say this to you, Mr President - to say that the envelope in question was not officially published by Parliament.
Mr Marchais was the leader of a party which took part in all aspects of democratic life in France and tribute has been paid to him by French democrats, starting with the present French Prime Minister. I believe he deserves much greater respect in this House than shown by the benches from which this unacceptable description, which I have to rebut, originated.
Ladies and gentlemen, I think the incident is closed.
Mr Lataillade.
Mr President, I returned to the European Parliament in September after a three-year absence. I see here some familiar faces, some less familiar, and a number of issues which are apparently still recurring. I do not want to talk about what took place earlier. The House has imposed a sanction, which Mr Rosado Fernandez has accepted.
But I am concerned about the nature of the remarks I am hearing, here and there, accusing certain people, without evidence, of financial corruption. I would be pleased, in this respect, if you would give the House all the documentation regarding anyone involved in any way in the design and construction of the Parliament buildings in Brussels, so that we do not have to listen here to libellous remarks which, I believe, might provoke Members to understandable, although inadmissible anger.
I should therefore be grateful, Mr President, if you would remind all the group leaders - and I am asking you this as a Member, returning to this House after a three-year absence, who is very surprised at the atmosphere he has found here - that Members should be more restrained, unless they are able to produce evidence to back up any libellous accusations they make. Thank you, Mr President.
Thank you, Mr Lataillade. Your remarks will be forwarded to the Conference of Presidents, whose members have, moreover, had the opportunity to hear to them personally.
Votes
Before the vote is taken, Mr Tillich, the rapporteur, wishes to make a brief statement.
Mr President, ladies and gentlemen, I hope now that as we proceed to the vote on the budget it will help to calm things down somewhat. I would request that you take note of two comments which have to be made before we move on to voting. We have to make two technical corrections, and here I am asking for your understanding and approval. The first correction concerns Amendment No 1, which refers to the matter of Commission personnel attending last week-end's summit. For this reason the reference to last week-end's summit must be deleted. This is only one reference.
Then there is a further technical correction to be made to Amendment No 36. My proposal here is as follows: since Amendment No 36 contains an expression which is contrary to previous joint resolutions and designations, this should be adapted to comply with normal forms of designation and Amendment No 36 corrected accordingly, so that we can vote on it in the appropriate manner.
Mr President, let me dampen any feelings of preChristmas joy among the members of the Commission by saying that the rapporteur was referring only to the asterisk and not to any relinquishing of the reserve itself! I only say this in order to keep pre-Christmas high spirits within reasonable limits.
Mr President, there is a Neapolitan expression, which I do not know how to translate, that says, "cà nisciuno è fesso!' I want to explain what Mr Tillich refers to as a "technical amendment' . The European Parliament has included in the 1997 budget an item for cooperation with the People's Republic of China: it voted on it at first and second readings in 1997; it voted on it again on the first reading for the 1998 budget. This Amendment No 36 falls into block 3 and the deadline for the submission of technical amendments or corrections expired at midday on Tuesday; in fact, when I asked you if it was possible to include separate votes, yesterday at 6.30 p.m., I was rightly told that the deadline had expired. It seems strange and quite intolerable to me now to accept that the reference to this expression should be deleted: something has been voted through by the Chamber and it therefore has the force of res judicata , forms part of a block and now the rapporteur, not knowing what to do, tells us there is a correction, whereas it was included in last year's budget and in this year's budget.
I ask you, Mr President, not to accept this, precisely because, at least in principle, "cà nisciuno è fesso' !
If I have understood correctly, one of the technical points mentioned by Mr Tillich is more in the nature of an oral amendment. To be able to include it, I have to ask the House whether there are more than twelve Members who oppose it.
(More than twelve Members opposed the amendment, which was therefore rejected)
On the completion of voting, may I ask the Council whether it can agree with Parliament on the new maximum rate of cost increases on the basis of our deliberations?
(The President-in-office of the Council agreed)
Thank you very much, Mr Fischbach. I invite you to speak.
Mr President, the vote was over so quickly that it has taken me quite by surprise.
I would nevertheless like to tell you, Mr President, and all the honourable Members of this Parliament, that the Presidency is obviously delighted with the overall agreement we have reached on the 1998 budget. This is in fact a good budget. It is a good budget because it is the result of a good understanding, of mutual understanding between the two authorities, the two branches of the budgetary authority, but also and more importantly the result of close cooperation, based on mutual trust between the Council and Parliament, and today's result has been achieved, Mr President, essentially thanks to Parliament, its Committee on Budgets, the chairman of that Committee and the two rapporteurs, Mr Tillich and Mr Tomlinson, whose commitment, enthusiasm and loyalty I have appreciated throughout this budgetary procedure.
Mr President, I would also like to conclude by thanking the Commission and in particular Commissioner Liikanen and his colleagues for their efforts, which have made a decisive contribution to this overall agreement. My sincere thanks to you all.
I am obliged to Mr Fischbach for his remarks and declare that the General Budget for 1998 has been finally approved.
(The General Budget for 1998 was signed immediately thereafter)
Mr Chairman, I just wanted to say that it seems to me - and I think that the rapporteur agrees with me - that Amendments Nos 5 and 2 are perfectly compatible and can be combined.
Starting as you do with the vote on Amendment No 5, Amendment No 2 can then be added - they are not mutually exclusive.
Mr President, I wish to reiterate what Mr Bourlanges has just said. These two amendments are basically congruous and indeed Amendment No 5 could be a supplement to Amendment No 2. Even the other side of the House, which has shown itself keen to vote against the motion, could support an amalgamation of the two amendments. I therefore recommend this to the House.
(Parliament approved the resolution as amended)
On behalf of this House, I should like to welcome the new bureau members from the Polish Delegation to the EU-Poland Joint Parliamentary Committee. It is a great pleasure to have them with us this morning.
We welcome you and your delegation, Mr Mazowiecki, at this historic moment, following the European Union's decision to commence negotiations for Poland's entry in a few months' time.
Mr President, you have taken the votes rather quickly. I wanted to take the floor to request that Amendments Nos 168, 104 and 172 be voted on together, as they are an addition. As I have not had the time to speak, and neither has the rapporteur, I should like the opinion of the rapporteur to be requested with regard to these amendments.
Mr Pompidou, we did that on the responsible Committee's recommendation. That is why the rapporteur has not expressed an opinion. If the responsible Committee considers them compatible, so must I.
Mr President, Mr Pompidou is absolutely right. The amendment proposed by Mr Adam adds half a sentence at the end and we support that addition. The rest remains the same.
The amendment proposed by the Liberal Group adds a further two words, namely materials and technologies. Mr Adam also wishes to remove two other words, namely "new vessels' . We are against this deletion. For my part, I am in favour of both amendments as additions.
Mr President, thank you very much indeed for your Christmas wishes.
Speaking for our group, I would be happy to persevere with the separate voting, as originally planned. Thank you.
In relation to amendment No 122
Mr President, Amendment No 122 proposed by Mrs McNally and others on behalf of the Socialist Group provides for the creation and development of supporting measures for businesswomen. A separate programme dedicated to female entrepreneurs, namely the Now programme, has already been set up under the European social fund, and I do believe it is more logical to combine our efforts in this area. I only say this by way of explanation. We support the proposal in principle, but believe that it is somewhat out of place here.
I am sorry, Mrs Quisthoudt-Rowohl, but we have already dealt with that amendment and we cannot revert to it at this stage in the voting.
(Parliament adopted the legislative resolution)
Madam President, as you heard, yesterday the Commission expressed great goodwill towards the European Parliament. I should however like the following point to be brought to the attention of the Bureau. I asked a written question on the Commission's information policy. Mr Santer replied that to answer the honourable (of course!) Member's questions in detail would necessitate a large amount of research, which the Commission was not able to undertake at that time. I do not mind being told, in so many words, that I am of no account and quite useless, but I would however like to ask the Bureau to examine the Commission's attitude to a question, which it would not actually have cost much to answer!
Mrs Dury, I am very pleased to refer your remark to the Bureau, especially as I know what the question you asked was, and I consider that it was justified. It would have been very useful for you to receive a reply. I will try to ensure that you do.
After the vote on Amendment No 2
Madam President, I have already addressed the House on the subject of the motion, though this had little impact. I find it strange that while our committee is busy drawing up a position on UCLAF, the chairman of that committee is at the same time engaged in anticipating the possible results of these deliberations. That is all I want to say about the amendment which has just been voted on here.
(Parliament adopted the resolution)
Madam President, I would like to ask the Group of the Party of European Socialists to withdraw their demands for roll-call votes because we already know what the Parliament's position is. It is not necessary to resort to a roll-call vote every time for things which are pretty clear.
Mr Anastassopoulos, I think this is a sensitive issue, but as we have been asked to hold these roll-call votes, we must do so, except of course, if the Socialist group withdraws its requests. However, I do not think that is the case.
After the vote on paragraph 7.2
Madam President, please forgive me but do the political groups realise that each roll-call vote costs the European taxpayer ECU 1, 000?
Mr Anastassopoulos, that is the price of democracy.
(Parliament adopted the resolution)
- Mr President, my group was unable to vote, at second reading, for the 1998 budget of the European Union. We therefore did not join in the consensus the President applauded just now.
In fact, we noticed that at second reading, the House drew back compared with the vote at first reading. At that time, in fact, the majority of the House had increased the Council budget from 0.7 % to 2.7 %, the same increase as in the expenditure of the European Union.
At second reading, in accordance with some of the Council's proposals, the budget increase is 1.4 %. It is a step, but not a sufficiently large one. We regret that an effort was not made with regard to structural actions, as well as agricultural expenditure and heading 3 and 4 expenditure. The commitment made in Edinburgh does not, in this respect, justify maintaining expenditure, which, we are perfectly aware, will not be made in the coming year.
We also regret that the budget has not achieved a zero growth rate, which would have been possible, if the Council's budget had been followed.
The increase in expenditure allows an increase in national contributions of 1.29 % compared with a 1.39 % increase in expenditure. If the French budget, for example, increased by so much, my country would not be able to comply with one of the important criteria of the Maastricht Treaty, the budget deficit criteria.
Relative to the Council's second reading, the proposal from the Committee on Budgets represents an increase in the payment appropriations by around ECU 500 million, or just over SKR 4 billion. The actual payments are approximately unchanged.
We are opposed to increasing payment appropriations, quite simply because (sooner or later) this must be taken from the national budgets, such as Sweden's. That means increased income for the EU leads to increased costs for the Swedish national budget, something which will ultimately express itself in cutbacks in Swedish public services. Even though the EU's expenditure is deserving (such as investment in employment), it will have the negative result of affecting the Swedish budget. For this reason we entirely share the government's objective that the EU's budget should be kept as tight as possible.
We have particular reservations with regard to appropriations under heading 3 - internal measures.
Parliament's first reading represents a large increase (almost ECU 600 million) in commitment appropriations compared with the Council's first reading. The increases relate to appropriations for an employment initiative (150), youth exchange and youth training (100), information (50), social measures (50) and culture and sport (20).
The almost ECU 600 million which makes up the difference between the Council's and the European Parliament's first reading includes an item for ECU 200 million which Parliament has combined with the ECU 150 million which has been proposed for employment. The European Parliament has also said it would leave this ECU 200 million unused on condition that the Council decides on a legal basis for ECU 150 million for an employment initiative. A legal basis is required to be able to pay out the funds. If the Council does not meet the European Parliament half way, it has said that it intends to try to spend the whole amount of ECU 350 (200+150) million. We think this attitude on the part of the European Parliament is quite wasteful.
Since we do not sit on the Parliament's Committee on Budgets, it is difficult for us to influence the content of the budget. We have strong reservations about this budget, but we have chosen to show solidarity with our group and to vote for the draft budget in the final vote.
As far as the budget resolution is concerned we are voting for Amendments Nos 3 and 4. We believe the European Parliament should set up a travel card, like the one which exists in the Swedish Parliament.
We welcome the main priorities for next year's budget which have been set up with regard to the EU's new employment initiative and the employment measures of the Member States. We also welcome the proposal to introduce a new procedure for the EU's contribution with more open criteria. We are pleased to note the present proposal on setting up a separate budget item for environmentrelated measures for the Baltic Sea area.
It is also gratifying to see that the proposed agricultural expenditure for the 1998 budget is going to fall compared with this year's expenditure level. However, this is not enough. We recommend a deep and extensive reform of the common agricultural policy. That is important not least in view of the forthcoming enlargement of the EU.
We think, for example, that it would be wrong in principle to continue to subsidize tobacco growing within the EU. However, it is difficult not to notice the contradiction which governs EU's policy. On the one hand Community funds are used for the production of a harmful product with little market value. And on the other hand funds are used for measures against cancer. It is quite unacceptable to support a sector producing a product which damages public health. We shall therefore continue to press for an end to the tobacco subsidies.
As far as travel allowances for Members of Parliament are concerned, we are working to change the current system. Earlier we presented proposals for a thorough overview of the system and together with other Members put forward an amendment aimed at replacing standard amounts with actual costs. In order to avoid misunderstanding we therefore voted for Amendment No 3, in the same spirit, even though it is not identical to our original proposal.
We have voted no to the report. Parliament's first reading, which involved an increase of ECU 1.7 billion in payment appropriations compared with the Council's first reading, entailed an extra SKR 400 million for the Swedish treasury in membership fees. The increase in support for structural funds alone cost around an extra SEK 250 million. This increase remains in the Council's and Parliament's agreement prior to the second reading.
The cutbacks which the Council has proposed are partly in heading 1, i.e. agricultural aid, and partly in headings 3 and 4. However, in the past agricultural aid has been overbudgeted and the surplus has been returned to the Member States. Thus the drain on the Swedish treasury caused by Parliament's first reading largely remains. As at first reading we question the efficiency of the methods of financing the employment initiative.
At second reading of the 1998 budget we have acted largely in the same way as we did at first reading. Unfortunately voting is made difficult by the fact that nearly all the amendments are put into blocks, which means that people cannot express their dissatisfaction with individual items in the blocks. That is a shame. Within one block there may be both good and bad proposals.
Furthermore, the majority in Parliament has once again voted down our proposal to reform the system of travel allowances (Amendment No 3). The system which means that Members are able to stuff money into their own pockets can therefore continue. We are strongly opposed to that. It should go without saying that we Members should only be reimbursed for the actual costs of our travel.
We have also voted against paragraph 11 which concerns 'a common information policy' , since experience so far has shown that the EU's campaigns are not objective and only express one side of the issue. We also voted against paragraph 12 concerning the programme for controlled thermonuclear fusion.
The Danish Social Democrats support the proposal that the EU should give aid towards setting up an information centre for organic farming in the EU. Converting from conventional farming to organic farming is a necessary and natural development, which the EU should give high priority. We also believe there should be strict control of the money which is set aside for Turkey in the budget. We believe it is important that all 11 official languages should continue to have the same official status: so we support continuing to set aside the full amount for translating the debates of the European Parliament.
We also support the idea that there should be more control of MEPs' travel expenses. Travel expenses should be reimbursed at the amounts actually paid, and we are pleased that we already need to furnish proof that trips were actually made.
During this Parliament I have twice refused to vote for the budget because it contained not a single mention of support for bee-keeping in Europe. It was my way of protesting about the Commission's failure over the years to submit to us any proposals for a regulation or directive - despite the fact that this subject has been of concern to us since 1985 - for creating the legal basis for making money available in the draft budget for this purpose. In this respect the cat seems to have bitten its own tail. We made a unanimous request in Parliament for the support of apiculture. The Council of Ministers was able, quite justifiably, to refuse this since, as I have said, there was no legal basis for such expenditure.
Now at last we have the legal basis we need, even though I would say that the mountain has only brought forth a mouse, since the regulation adopted by the Council of Ministers in June for measures to improve the production and marketing of honey falls far short of the unanimous proposals of this Parliament.
What is more, the Commission even managed to do this by putting ECU 12 million less credit in the draft budget than it itself claimed its halfhearted proposals would cost.
Well, that really is the limit!
As rapporteur, I have therefore been concerned that at least ECU 3 million more be allocated in the 1998 budget to promote the development of apiculture. I am grateful to our Agriculture Committee, our Budget Committee and also to the Luxembourg Presidency for the fact that the budget now has ECU 15 million, rather than ECU 12 million, for promoting the production and marketing of honey.
It must be the first time this has been achieved in the face of compulsory expenditure, even if this represents peanuts compared with the ECU 65 million requested by this Parliament on the basis of my request for sound structural measures, including the pollination premium. It really is peanuts when one considers that we have money enough for all kinds of possible and impossible actions around the world, that we can reconcile ourselves to the misappropriation of ECU 60 billion, yet are simply incapable of making a trifling 0.08 % of our total expenditure available for vital activities. After all, did Einstein not say that without bees mankind would die out within two years?
For all this, I feel that I can agree to this year's budget with a better conscience, though not without affirming my continued intention to fight for proper aid and structural measures to assist our apiculturists.
At this second reading Parliament is accepting the Council's proposal for the 1998 budget cutting a further ECU 1.1 million from spending on payments. At this second reading Parliament is accepting that the Council's final proposal for the 1998 budget therefore remains at a level of 1.14 % of GDP, the same spending level, when at Edinburgh in 1992, in the light of financial perspectives for the period 1994 to 1999, it had been decided that it should be increased to 1.26 % of GDP.
Thus Parliament is accepting the continuation of an austerity policy merely in order to try to meet the nominal convergence criteria laid down in the Maastricht Treaty. As Mr Tillich's report says, Parliament accepts the establishment of strict budgetary objectives, which meet the need to respect the criteria imposed for economic and monetary union and the single currency, by approving reductions in payment appropriations to levels below those proposed at the first reading of the budget.
The budget still provides no complete solution to the problem of unemployment and social exclusion in the European Union today, with 18 million unemployed and 50 million people excluded. The ECU 150 million proposed by the Council for the 1998 budget after the Luxembourg summit on employment are no more than a palliative; the sums allotted show how important the subject really is. The Council has not even accepted Parliament's earlier proposal to allocate ECU 391 million as an employment incentive, although, as we said at the time, those were not additional funds but were transferred from other allocations. Parliament is now accepting the amendment of its proposal and will only be allowing ECU 150 million. We do not agree with that position, the less so because over ECU 100 million are going to be spent on information operations, and ECU 42 million are going to be made available for advertising the euro alone.
It is also clear that the objective of creating budgetary savings to enable us to finance the costs of enlargement within the present limits of our financial perspectives, using the Commission's Agenda 2000 proposal as a framework, is still inherent in this budget.
For all these reasons we are opposed to Mr Tillich's report.
In this context, I think we should be pleased with ourselves for refusing to give the Council's proposal to cut ECU 1 billion from the structural funds a second reading. We are also pleased that some of our proposals have been included in this budget (East Timor, small-scale coastal fishing, the REPAS system, among others).
In response to the submission of the report, the President-in-Office of the Council applauded the 1998 budget. No one will be surprised to learn that our group voted against the budget which, in reality, paves the way for the common agricultural policy's dismal future, as described in Agenda 2000. We all know that, during the period from 2000 to 2006, budgetary problems will be determinant for the European Union. Instead of devoting all its financial resources to integrated Community policies only - agriculture, fisheries, rural development, etcetera - the Commission wishes to extend the scope of its research, to the detriment of European agriculture. A swift reading of the amendments adopted during the second reading of the budget shows us that the budgets of Community programmes such as Socrates, Leonardo, and so on, which are of no use to the Community, have nevertheless increased. On the other hand, the agricultural budget lost ECU 1, 450 million between the first draft submitted by the Council of Agriculture Ministers and the end of the final second reading. It is completely out of order that, at a meeting of COREPER on 12 November 1997, the representative of the French Finance Ministry himself requested an ECU 1 billion decrease in the agricultural budget between the first and second readings of the budget.
Indeed, I should like to remind the House that France contributes 17.4 % to the Community budget and that the share of the EAGGF redistributed to France is over 24 %. I know that the Maastricht convergence criteria are compelling our government to reduce its budget deficit as much as possible, but a civil servant from the Finance Ministry should think in terms of the return France would receive. French farmers will not only have to pay for enlargement in the long term; they are also already paying to set up the single currency.
It is important to see the question of travel allowances as a whole together with other terms. Parliament's presidency is working on these questions. Only when there is a whole to decide on will Parliament be able to make a decision.
I am not going to take part in decisions on amendments which have been proposed at the last minute before voting in Parliament.
Giansily Report (A4-0409/97)
Mr President, my group voted in favour of the Giansily report although I expressed strong reservations about it yesterday.
That is because we are very pleased that the House has shown a sense of political responsibility, although by a small majority, true, and one swallow does not make a summer. In recent weeks, great excitement has in fact been aroused by the rapporteur's proposal to re-establish the ECSC levy. The vote was contested, but common sense prevailed.
Indeed, this House pronounced itself in favour, in a resolution of 21 April 1994, of the early abolition of the ECSC levy, in order to increase the competitiveness of the coal and steel industries, whose difficulties in all European Union countries are well-known.
The Commission, usually unwilling to give up any resources, even recommended that it should be abolished, and we were going to maintain a tax, saying - what a surprise! - that it was the only Community tax in existence. In our eyes, that is no reason to keep it, in fact it is another reason to abolish it.
The European iron, steel and coal industries already contribute, as does every other industrial sector, by means of ordinary taxation, towards the initiatives adopted by the Member States and the European Union, in favour of job creation. These industries are in trouble.
The part-session was right to vote in favour of the amendment, which enabled the ECSC levy to be abolished forever. Thus, these companies will be able to make a useful contribution, at their own levels, towards the prevention of unemployment, and we will not have make their difficult situations worse. How can we fail to applaud that decision?
There is no way in which I can vote for this report, because it proposes the reintroduction of the production duty of 0.11 per cent for Member States. That means a further burden will be put on the EU Member States' membership fees. The economies of the Member States are stretched and they have more deserving expenses to cover. In Sweden's case cutbacks in nursing, care and education are currently taking place. There is no way in which I can support the absurd proposal made in this report.
Sandbæk recommendation (A4-0379/97)
The Danish Social Democrats have voted in favour of this report today. We are against special directives for sportspeople, because sport can cover a lot of things, and children and young people involved in sport will prefer sports drinks to soft drinks; they can be half the size but contain the same amount of energy.
Each sport has its own requirements, but the energy required can be easily met by using normal food and drink tailored to the individual sportsperson involved. Rules on special nutrition should only be issued if they are unavoidably necessary for consumers, which is why we go in for directives such as mother's milk replacements and mixed supplements for infants and young children. We do this because we want to ensure that food lives up to certain health requirements. We support the amendment that there should not be any pesticide residues in baby food, a proposal which the European Parliament passed at its first reading.
Paasio recommendation (A4-0371/97)
To many societies, non-governmental development organizations, so-called NGOs, make a major contribution towards ensuring democracy, human rights and so on. It is therefore in Europe's interest to support these organizations; but of course we should be careful about who gets Community aid and why. On this point, it is very pleasing to note that the Council and Parliament agreed on most areas right from the start. The Council has adopted some of the constructive proposals which Parliament put forward at the first reading. So I can therefore give the report my full support.
We should not be continually reinventing the wheel; instead we should be taking advantage of the invaluable experience and skills that NGOs have. The budget line for cofinancing with European NGOs is therefore important, and is a good basis for helping the developing countries. NGOs are normally happy with it, and it means amongst other things that NGOs from countries where governments do not approve large budgets also have an opportunity of working in developing countries. But in this partnership, it is important that NGOs retain their autonomy and independence.
It may be added that if resources are not used up, this is not the fault of the NGOs' abilities or the number of applications, but because the Commission does not have the resources to deal with the proposals received from NGOs. This has the paradoxical effect that the NGOs, and also (which is even worse) the poor of the developing countries are punished because the Commission does not have the necessary capability. The change of personnel which the Scandinavian NGOs have seen, for example, means that any continuity disappears.
In dealing with applications, the Commission should use experience from some of the national systems. For example, the fact that the Commission is slow in replying makes the job of the NGOs more difficult, and even prevents work being done. That is why the proposal to simplify the changes to the general cofinancing conditions are necessary.
As far as the CSP (cofinancing support programme) is concerned, where NGOs in the home country appoint an organization or individual to screen proposed projects before they are sent into the Commission (to improve the quality of the projects), we are led to propose that this arrangement should be only temporary. We cannot have the NGOs doing the Commission's job just because the Commission is unable to. The CSP arrangement is mainly funded through the cofinancing budget line; and money used for advice cannot be used for good NGO projects which might help people in the third world. But, at the same time, the CSP scheme acts as a good consultancy function for small NGOs in particular and as such is essential. I would therefore argue in favour of the CSP scheme being retained but not financed via the budget line for cofinancing.
Changes to the cofinancing line which provides support for the NGOs, that is, a sum of money instead of project-byproject support, are also welcome, but we must make sure that there is still enough money for the smaller NGOs which cannot handle this programmed support.
Community project funding is normally limited to 50 %. This is a sound principle, that NGOs should be self-financing to some extent. But the Commission has had ideas about changing the interpretation of what form this self-funding should take. The Commission has taken it to mean that NGOs should collect money in their home countries. But such an interpretation creates problems for NGOs in Scandinavia and the Netherlands amongst others. In Denmark, for example, some additional financing is via government funds. The Danes find paying for development aid via tax quite natural. If Danish NGOs are to collect money for aid via collections, most people would have problems with that. Danes believe that the authorities raise money for the NGOs who do the work and that NGOs' independence is not threatened by DANIDA. If the Commission changes the self-financing rules and their interpretation, this would be contrary to the principles of Danish development aid.
I support the Paasio report and the committee's amendments, which tighten up the Community's approach on a number of points - but not Amendment No 7. This calls for an advisory rather than a management committee. I am against the whole committee idea in principle, it is undemocratic and closed. But because of the problematic way the EU system is set up, especially in terms of the Commission's powers, I would rather see a management than an advisory committee. That would bind the Commission and ensure that national representatives are involved in the process. I am of course voting in favour of the section on openness.
Giansily Report (A4-0409/97)
Our present debate has no particular national significance, at least not for my country. I shall, therefore, allow myself the luxury of addressing you in a language which those directly interested in the directive we are debating can understand in its full and plain directness. Those interested are mainly the European financial community who are today scoring an important victory insofar as they are having a longstanding demand of theirs satisfied.
By means of the directive, banks and other financial institutions are given the opportunity to shake off the shackles, or what they perceive as shackles, of the regulatory authorities imposing on them minimal capital requirements for the sake of the security of their customers and for safeguarding the safety of the banking system against systemic risks. From now on banks and financial institutions, using sophisticated mathematical models of recent vintage will be in a position to estimate the market risk they bear and themselves assess the amount of capital to be earmarked against such risk. This new power banks and financial institutions can use for good or for evil. They are enabled to utilize their capital more economically and to better effect under their new freedom of making their arrangements.
Alternatively, they are also put in a position to longer conceal desperate practices which banks, faced with failure, sometimes have resort to; when under the pressure of bad fortune or of an accumulation of mistakes they decide to go for broke, to use a popular expression. Against the possibility of such abuses no legislation can ever be totally foolproof. The directive contains certain safeguards and Parliament has added certain others, trying with great moderation and deliberation to balance the need for flexibility in business against due regard owed to the general interest.
I regret that the industry concerned, judging from the quality of the lobbying to which it exposed us, has not given much evidence of either moderation or deliberation. This should not incite either Council or Parliament to deprive them of the latest tools of their trade. I hope, however, that the Commissioner will also pay proper attention to the safeguards and reasonable limits imposed by Parliament's amendment. It would be dangerous, on matters like this, for the industry to acquire delusions of omnipotence which might lead it to irresponsibility, for the financial sector to deem itself superior to the dictates of the real economy or for a government of money, by money and for money to become normal practice in this our European Union.
Pimenta Report (A4-0325/97)
I can only support catching wild animals being done in a humane way, with no risk to endangered species or natural habitats. I therefore support the Commission's work on establishing a European hunting standard and regret that the USA, Canada and Russia are not immediately willing to sign an international treaty which ensures that wild animals are hunted humanely. I also believe, however, that the disagreements between the USA, Canada, Russia and the EU should not lead to a "minor trade war' , but that we should strive for an amicable settlement without a dispute in the World Trade Organization (WTO).
I have to agree with the rapporteur that this draft agreement between the EU, Canada and Russia is simply unacceptable.
The three sides are at least talking about acting against these cruel animal traps. But such agreements must be tougher than this. They need to ensure the humane killing of animals which may be trapped but remain alive in terrible pain. The EU should insist that its own experts' view prevails so that the maximum time between trapping and the animal losing consciousness is 30 seconds.
Just as we are moving to ban landmines which kill and maim so many of our own species, we have a responsibility to defenceless animals to get rid of as many leghold traps as we can, making those that remain as painless as possible. People who may still need to hunt for food no longer need to use such painful and archaic killing technology. And we cannot justify using cruel leghold traps to catch animals for their fur when alternative clothes can be manufactured.
The many members of the public who ask me about animal welfare demand better than this - and the animals that suffer slow and painful deaths deserve better than this. EU negotiators should be told to fight on for a stronger deal involving more countries. Such a policy may not be easy, but like so many of my constituents, I believe it is right.
Scapagnini Report (A4-0308/97)
We are strongly opposed to the report's proposals in paragraphs 2 and 3 for a supranational European energy policy. Supranational control would make the issue less clear in the democratic debate. Energy policy must be under democratic control.
In its communication the Commission is seeking a common energy policy for the Union. It is questionable whether that is the most pressing measure in the area of energy in Europe.
Giving priority to security of supply, sustainable development and long-term objectives for the environment and emissions are important starting points. We could achieve these objectives even more easily through a variety of energy sources which can broaden the supply base and at the same time still satisfy the sustainability and environmental requirements. This includes solar, wind and biomass energy.
If a common energy policy is introduced, the Euratom Treaty should be abolished and replaced with a programme of environmentally friendly, long-term sustainable sources of energy which fit into the recycling society of the future.
I am pleased to express my full support for the report drawn up by Dr Scapagnini, the Chairman of the competent Parliamentary Committee on the Commission Communication, which gives us a global vision of our policy and actions in the field of energy.
This is only the beginning of that promised "global vision' . The document will certainly be amplified and improved in the near future, and I would like to encourage the Commission to do so. I therefore wish to refer only to the Energy Committee´s report.
Firstly, I am sorry that there is still no section on energy in the treaties, including the Amsterdam Treaty. This means that we have no legal basis for getting started on that desirable global vision in the Union.
The European Commission´s effort to be open, as demonstrated by the rapporteur, is laudable. That effort enables us to enquire which sources of energy protect the environment, create employment and improve the quality of life. Points 7 and 11 of the report deserve to be emphasized: the first, for its reference to the desirability of a political agreement on renewable energy sources and its explicit mention of natural gas as a possible "long-term risk for the Union' ; and the second, because it highlights the "desirability of giving priority to renewable sources' so that the priority in question can be given to the fifth R&D framework programme, which certainly was not sufficiently clear from the European Commission´s proposal.
Point 12 also deserves emphasis, because it calls for "financing over several years' which will make it possible to undertake "significant actions' , particularly in the field of renewable energy. I therefore cannot help sharing the strength of feeling with which the rapporteur attacks the cuts - which I consider intolerable - in the budgets for energy programmes as useful as Altener, Save and Joule-Thermie. This is particularly absurd when the Commission has just completed a lengthy process by finally presenting us with White Paper on renewable energy sources.
I heartily welcome the Commission's overview of EU energy policy and measures. This could help ensure a more coordinated EU energy policy in future, as energy and rising energy consumption in particular are becoming increasingly important at both European and world level. On the other hand, the report points to a number of areas where the Commission's proposals could usefully be bettered. First, the committee would like a clear statement by the Commission on the future energy policy's effects on the environment, standards of living and the quality of life in individual Member States; second, the committee wishes to emphasize the importance of the Commission doing more on EU initiatives on renewable energy sources.
Mr Scapagnini welcomes the Commission's communication, with which I can only agree. The overview is useful and a contribution to more transparency in the field of energy. It is clearly intended to contribute towards more coordination of efforts for a better and more effective energy supply. In particular, I support the comments in section 9 of the report, which regrets the drastic cuts in the section of the EU budget on energy.
But there are a number of points which I would like to criticize, especially grounds D and E. Mr Scapagnini is not bothered about dearer energy prices. I disagree totally. I believe energy consumption should be expensive, for both industry and individuals, for environmental reasons. Without a high price policy, energy saving measures will just be so much hot air. But my main concern is the highly positive view of the nuclear power industry in Europe. In section 11 of the report, the rapporteur wants to promote the Community institutions involvement in developing the nuclear sector because of the major role it plays in the EU's energy policy. These arguments are a good example of how the nuclear power lobby is out to win back ground. Now they play down the situation and say that nuclear power can be put to good use to reduce CO2 emissions.
I believe that nuclear power should be rejected categorically now as it was before. As we know, it has other, unpleasant consequences and should be a footnote in the history of energy. In any case, conventional nuclear power stations use imported fuel (uranium). Increasing use of this technology therefore merely shifts our dependence on the 'oil states' to the 'uranium states'. The cost of extracting uranium is imposed on aboriginal peoples everywhere in the shape of the inhuman effects of radiation which affect both humans and animals. Then of course there are the well-known objections to this technology, not least in terms of waste.
Finally, I would like to point out that if we look at annexe 2 to the Commission's document more closely, it is striking to see what a ridiculously small amount is set aside for renewable energy compared with the figure allotted to the nuclear sector. This distribution is completely at odds with the political signals which are being sent out by Parliament's Committee on Environment and the political intentions expressed by many of the Member States. Despite these points of criticism, I have decided to vote in favour of Mr Scapagnini's report for the reasons I first mentioned.
European Council
Mr President, the Luxembourg Council has slowly moved towards the affirmation of a truth which will be revealed at a later date, because at present it would sound too harsh to the ears of supporters of the super-state: an enlarged Europe would not be able to conform to the monolithic model which is already unsuitable for the fifteen.
Paragraph 3 of the summit's conclusions reiterates that enlargement will necessitate the prior reform of the institutions, in compliance with the guidelines of the Amsterdam Treaty. What does the treaty say? That at least a year before the twenty-first accession, a complete re-examination, and I repeat, a complete re-examination of the provisions of the treaties with regard to the composition and operation of the institutions, will have to be carried out. The words 'complete re-examination' show that this will not simply be a question of redefining the number of commissioners and re-balancing the distribution of votes in the Council. It will not necessarily mean extending the scope of the qualified majority decision as proposed by three Member States in a declaration appended to the treaty. But it is in fact significant that only three Member States are involved. It shows that all the others consider that extending the majority vote is hardly an appropriate solution to the growing heterogeneity of the European Union.
So, what is the solution? What should this complete re-examination consist of? The conclusions of the Luxembourg summit show the way, and at the same time, constitute an experiment. A European conference involving the Member States and the applicant countries would provide a multilateral framework of political consultation and cooperation, particularly with regard to foreign policy and security.
We have before us the outline of a pattern of differentiated cooperation, which will tomorrow allow all our eastern European partners to be flexibly included. Some belittle this innovation, suggesting that it means the organization of a transitional 'platform' for eastern Europe, which will facilitate the construction of federalism in western Europe. But they are wrong. For, when this interesting example of an experiment in free cooperation has proved successful, it will be difficult to contain.
Mr President, the subjects covered during the Summit in Luxembourg serve one purpose: stability, security and peace. I am afraid I have to observe that, the Union's relationship with Turkey is not very reassuring as regards this stability, security and peace. Let me say clearly, Mr President, that Turkey is evidently good enough to defend the borders of Europe as a member of NATO, but there it ends. I find this attitude dangerous, destabilizing and unacceptable, the more so because the Union has in no way fulfilled its obligations under the customs union. Unfortunately, Turkey did not do so either. But it is in the interests of neither the Union nor Turkey to allow the relationship to deteriorate further. It is important to stop the verbal abuse on both sides, and to take a EU conciliation initiative, Mr President, before the United States, as usual, fulfils its responsibilities in this region, unlike the Union.
First of all I would like to congratulate the Luxembourg Presidency. It has been a successful presidency and once again demonstrates the ability of small nations to undertake such a task.
The Luxembourg Presidency has had many notable successes. For me, the most important have been the convening of the jobs Summit and the agreement on the enlargement process.
With regard to enlargement, I am particularly pleased that the Heads of State responded positively to the views of the European Parliament. It was important to send a positive message to all applicant countries. In this way we prevent demoralization developing among citizens in those countries who would have been placed in a second wave of accession. Furthermore, by adopting an inclusive approach, we are also encouraging potential foreign investment in these countries and it should be stressed that this is critical if they are to bridge the economic gap between themselves and their future European partners.
This truly historic decision brings to an end the legacy of the Cold War.
However I am disappointed that a rift is developing between the EU and Turkey. I hope that this can be healed as I strongly believe that eventually Turkey will provide an important bridgehead between the EU and the Islamic world.
Despite this setback it was nonetheless a successful Summit and provided a fitting conclusion to the Luxembourg Presidency.
The Danish Social Democrats have today voted, along with the rest of the Group of the Party of European Socialists, in favour of the resolution on the Luxembourg Presidency. We would like to point out that Denmark has four reservations which keep it out of some areas of EU cooperation. At the same time, we believe that reforming the EU's institutional framework is not a precondition for the EU being able to start initial negotiations with the new Member States.
It is with very great pleasure that I am voting in favour of this resolution. The EU summit in Luxembourg on 12 and 13 December 1997 took a historic step towards unifying our continent, which for decades has been divided and ravaged by bloody wars, violent dictatorships and poverty. The decision by the summit to initiate an admission process covering the ten applicant nations of central and eastern Europe and Cyprus ushers in a new era of European development. It is incredibly positive that the Heads of State and of Government of the EU are following the recommendations which the European Parliament passed by a large majority immediately before the summit.
From a Danish point of view, I would like to emphasize how important it is that the extension should include all three of the Baltic countries, Estonia, Latvia and Lithuania, our neighbours on the Baltic. At the same time, I would like to stress the importance of the extension process covering all the applicant nations of central and eastern Europe on the same footing.
The decisions of the Luxembourg summit mark a new historic period in the evolution of the European Union.
Enlargement towards the countries of eastern Europe, without exclusions, that is, the ten applicant countries, including Bulgaria and Romania) and the priority given to the accession of Cyprus guarantees real European integration, putting an end once and for all to the divisions of the past.
It is very clear that, in this perspective, only those countries can take part which respect and accept the terms and conditions and the regulations that have been set. Turkey is not one of those countries.
Yesterday's words of praise for the Council, the applause for what has been achieved and the affirmations of the whole House all seem very strange indeed when one recalls the resolutions of this House in advance of the Luxembourg summit.
Dissatisfaction with the meagre results of the Amsterdam negotiations, the call for an immediate introduction of the internal reform process, criticism of the Commission's proposal for Agenda 2000 and last but not least the request for a simultaneous process of negotiation for all membership candidates, now seem all but forgotten. The European Parliament's current resolutions are nothing short of self-censorship.
However, even this coating of gloss cannot obscure the fact that the Council in Luxembourg has not succeeded in offering all applicants for membership real prospects for membership and negotiation - apart that is from the proposed and purely symbolic joint preliminaries to the membership process. This is justified by the claim that one should negotiate with the economically and socially most advanced applicants in the hope that the stragglers will eventually catch up. This shifts all responsibility for the course of the enlargement process on to the candidates themselves. Here economic arguments have to serve as a pretext for political despair, a policy which is all too common these days.
Ladies and gentlemen, the future course of the enlargement process remains primarily a question of the EU's capacity for enlargement; the basic requirements for this are democratic and institutional reforms and a new structural and cohesion policy based on the principle of solidarity between the fifteen Member States and all applicants for membership. If we want to achieve the ambitious goal of a Europe with no east-west division, then we cannot agree to the Council's decisions. These constitute no advance whatsoever on the process outlined in the Amsterdam enlargement protocol, which itself is heading in the wrong direction. The risk remains that enlargement will be restricted to just a few countries.
Now that federalist ideology has corrupted the concept of the border, no one dares to say where the geographical borders of Europe are. With regard to Turkey, the ambiguous developments at the Luxembourg summit, illustrate the disadvantages of allowing ideology to predominate over geography.
By refusing to place their cooperation relationship with Turkey within a specific framework, not related to enlargement, and by instead assimilating that country with European applicant countries for accession, have not the fifteen, thereby adopting the same position as the United States, laid a trap which is likely to seriously affect the progress of the whole accession procedure?
When Turkey has been recognized as eligible for accession to the European Union by the Luxembourg summit, and called a major European State whose position in the heart of the European family is a historical fact, as Mr Juncker said here yesterday, how can the treatment of Turkey be dissociated from the treatment of central and eastern European countries? Placing the discussions with Turkey in the centre of the enlargement process means, of course exposing ourselves to constant, recurring, systematic requests from Ankara, to benefit from the same provisions as agreed with central and eastern European countries.
Not only do the fifteen not seem to have taken into consideration the projections made yesterday by Agence Europe, according to which in a few years' time Turkey will have a larger population than any of the fifteen countries, which, according to the new method of calculation envisaged for the distribution of votes in the council, would make it the country with the most weight in the Council. And yet, the fifteen have not seen, or have not wished to see, the risks the whole of the enlargement process will run, if they do not deal with Turkey in a clear and dignified manner. Our relationship with that big country, which is geographically outside Europe, is worthy of more than a specious sort of assimilation, pregnant with misunderstandings, blackmail and disappointed hopes. Ambiguous discussions are not responsible discussions.
Commission programme
My explanation of vote will relate to an aspect of the Commission's work programme, about which the Commission, like the Council, in fact, is keeping very quiet. It relates to the new powers, of intervention and perhaps of sanction, with which the Commission would like to be endowed, in order to impose its very specific conception of freedom of movement within the internal market.
As you know, this problem is in the news again as, on 9 December, the Court of Justice issued a ruling, which finds France guilty of having failed to respect the freedom of movement during the big demonstrations by French farmers in 1993 and 1995, during which trailers particularly those containing Spanish strawberries, were intercepted and smashed by French farmers.
No one wants to know if those strawberries were not actually grown in Morocco, and labelled as Spanish, or whether clandestine Moroccan workers grew them in Spain. Whatever else may be wrong, goods must be free to move without restraint. I think it possible that demonstrations like those censured by the Court of Justice would not take place if the European Union had a right and proper conception of freedom of movement. But that question has not been raised.
On the contrary, the Commission considers that the Court of Justice does not pass sentence quickly enough. It has therefore slipped into its latest single market action plan an allusion to the need to find ways of investing itself with the power to intervene in such cases, and even to impose sanctions.
The Amsterdam European Council, last June, approved this action plan globally, without additional remarks. But it knew what it was doing, because the Luxembourg Council, on 13 December, has just welcomed, again allusively, a proposal, which has just been made. It is a draft regulation, tabled on 18 November, which refers to a mechanism of immediate intervention by the Commission. As there is no legal basis for such a regulation at present, its authors have decided to use article 235 of the treaty, which allows anything and everything, provided it is unanimous. We shall soon see which Member States allow themselves to be stripped by a handful of European civil servants of the right to control what happens in their own country.
Very briefly to draw attention once again to the urgent need to establish a European policy on tourism, in view of the inexplicable absence of any such policy from the Treaty of Amsterdam. This serious error is already producing its initial negative effects inasmuch as there is not a single proposal on tourism in the programme under discussion.
I have said this so many times since the legislative process commenced, that I am sorry to keep on harping on the matter; but it still seems to me the height of irresponsibility that tourism, which among its other virtues is the biggest source of employment, is ignored in the Commission's work programme.
The undersigned members of the Swedish Left Group have decided to abstain from the final vote on the resolution. The resolution contains positive wording in several areas, not least in its proposals in the environmental and social areas. However, the resolution also contains several paragraphs which we cannot accept. These include demands for new Treaty amendments, European parties and foreign policy.
On behalf of the members of the European Parliamentary Labour Party I wish to record that we are supporting this resolution. However this does not mean that we are modifying our position on free movement where we believe, as was agreed in Amsterdam, that the United Kingdom's special geographical circumstances need to be taken into account.
The Commission's Work Programme for 1998 is based on misguided political priorities. The European Union has failed to tackle the continuing problem of unemployment. Employment strategies should be the responsibility of national governments. National governments are best placed to understand the economic and social conditions necessary to tackle unemployment in their respective areas. Grandiose panEuropean schemes for tackling unemployment do not address local need.
Achieving economic and monetary union involving the introduction of the euro is the Commission's main priority in 1998 and beyond. The strategy will be responsible for increasing unemployment as national governments continue to introduce unbalanced austerity measures in the hope of being admitted to the euro club. The absurdity of Commission dogma in pursuing its economic goals at any price has been recent demonstrated by its could not-careless attitude to the thousands of jobs which are under threat in the duty-free trade.
The Commission also continues to take a dogmatic line in regard to what it calls "Union action in the world at large' by persevering with a strategy which replaces the long experience of individual Member States in managing foreign affairs with the collective inexperience and amateurism of the European Union in this important field.
I am opposed to all proposals aimed at tax harmonization because I think the citizens of the EU's Member States should have the exclusive right to tax themselves.
Jové Peres report
Mr President, in my view the general lines proposed by Commissioner Fischler, which Parliament has now rejected for a number of reasons, were not acceptable. I would mention three of them: firstly, a COM is only reviewed when it is not achieving its purpose. This is not the case here, since the olive sector has been operating without any problems, with improvements in quality in recent years, and maintaining the growers' income. If there is fraud in any country, the Commission must fight against it.
The second reason is that this is not a simple problem of maintaining income, which could be solved by a system of subsidies that does not depend on production. Furthermore, olive oil is a high-quality product, of which there is no surplus, and one that is competitive in the European economy. On no account should production of it be discouraged.
And the third and last reason: in Andalusia, which accounts for 30 % of European and 20 % of world production, and furthermore has a major unemployment problem, olives are a crop with a high social value, using a great deal of labour, and have provided the rural population of an enormous area with stability and eliminated agricultural unemployment for many months of the year.
Mr President, the report which has been approved today represents a good agreement for the olive oil trade. The tree subsidy option studied by the European Commission would be a tragedy for producers and the regions affected. The cost of harvesting the olive crop amounts to 70 % of the variable costs of the process, and a system of that kind could cause the abandonment of actual production. That would result in job losses in those regions, which have one of the Union's highest rates of unemployment. We cannot overlook the fact that the industry provides 46 million days' work for 400, 000 people at harvest time.
On behalf of the Basque National Party, I should like to express our support for the producers, especially in Andalusia, where olives provide fifty per cent of agricultural jobs. In that respect we have acted in complete solidarity with our Andalusian friends. We therefore support this proposal for subsidies for actual production, because it will create more jobs, it supports the less favoured regions of the European Union and it will produce less fraud than the tree subsidy system, which is not transparent enough.
In conclusion, Mr President, I would remind the House of the element of risk involved in the tree subsidy system from the point of view of rural depopulation and the environment.
Mr President, when the Council and the Commission approve the forthcoming regulation on olive oil in the next few months, they should very much keep in mind the employment potential of this product. They should be very well aware of the extent to which olive oil is a source of livelihood and business throughout the Mediterranean cultural area. This is very important, because we take too many decisions based on paper bureaucracy. If, however, we were there on the ground, we would see that the Andalusian olive harvest started a fortnight ago, and that, Commissioner Sir Leon Brittan, completely neutralizes unemployment in Andalusia. You would see nothing but work going on. It is the best antidote to unemployment. There is no point in our holding extraordinary summits in Luxembourg. Let's join the real world. There is no unemployment in Andalusia at present simply because the olive harvest has begun. The Commissioner for Agriculture should include a socio-economic impact study in his proposals, and what he said yesterday about its parameters is not true. In his next proposal he should include the question of whether he is going to destroy jobs, because if there is one thing that has been made clear today, it is that we will not approve any proposal that destroys jobs.
The Swedish Social Democratic Group has today decided to vote for the amendment proposed by the Group of the Party of European Socialists. We have carefully considered the situation and have concluded that, in the voting situation in which we find ourselves today in Parliament, it is the best alternative. We welcome the fact that the Group of the Party of European Socialists is working to achieve a compromise between the Commission and the producers.
However, we think the Commission's proposal and willingness to reform are extremely important and we hope we can achieve deregulation within the olive and olive oil sector as soon as possible.
The undersigned have voted for the report because of its criticism of the Commission's proposal and because of the olive sector's special circumstances. This does not mean we are giving up the demand that a general, thorough reform of the common agricultural policy should also include the olive sector.
The question we have to consider today is a very important one. Firstly, it relates to the economic interests of southern Europe and that fact that the EU is the world leader in olive oil, with about 80 % of total production. Secondly, the olive is a part of the identity of the Mediterranean basin.
Until recently, the European Union's system of aid for production and consumption has favoured large producers, although small farmers produce 60 % of the total. It has also contributed towards promoting quantity to the detriment of quality. If the system continues, it could lead to a risk of over-production, and in fact, to an increase in market prices.
In the south of France and in Corsica, small quantities are produced, compared with our Italian, Spanish and Greek neighbours. Olive oil from the Provence region for example, is above all known for its quality.
The reform, which is required, must enable small producers to benefit from a more favourable system of aid. The transparency of the aid redistribution procedures must also be increased.
For that reason, it is becoming important to set up a new system of support, which will enable aid to be distributed more fairly, in a more controlled way, taking into consideration the role of the environment and the requirements of small producers.
Integrating new criteria associated at the same time with the countryside, the environment and employment, seems to us a fundamental requirement of reform, which would be fairer to small producers.
A reform of this kind must not ignore the new requirements of the World Trade Organization, and, in that respect, must evolve towards a system of aid for producers, which is not connected to production volumes and is adjusted in accordance with the principles of environmental protection and quality.
Ladies and gentlemen, I therefore ask you to support a new system of aid and production control, capable of being integrated into the new system of international trade of the WTO, which will respect small producers and producers who, like those in the south of France, produce high quality olive oil.
The vote this morning, concerning the WTO olive oil reform proposals, shows that you do not have to be a large political group for your amendments to be adopted. In fact, as you can see, all the amendments tabled by the Group of the Party of European Socialists, were rejected, whereas four of the amendments of the Group of Independents for a Europe of Nations were adopted during the part-session.
What is the purpose of this report? At the beginning of 1998, the Commission is going to make a proposal for the WTO olive oil reform. There are some considerable differences in approach to this Mediterranean product, famous for its dietary qualities and effects on the health of consumers: some defend the European olive oil production policy, in order to protect Europe's position as world leader in terms of production. Others, on the other hand, would like the blending of oils to be authorized, which would destroy the intrinsic qualities of the product.
As elected representative of the main French region of olive production, I, and the whole of my group, have at heart to protect the interests of French production, the particularity of which is that it is composed of a large number of producers who produce and market their own oil. In Mr Jové Peres' initial report, it was proposed that production subsidies (tree subsidies) should be withdrawn and replaced by consumption subsidies. At the time of the vote in the Committee on Agriculture, we were pleased to see that our position defending aid for production was adopted in the compromise amendments of the report.
Finally, I can say that whatever its initial direction, this report has, during the various debates in the Committee on Agriculture and part-session, been redirected in the direction we wanted. That is why the whole of the Europe of Nations Group voted in favour of the final resolution and we await the Commission's new proposals with impatience. We hope that Commissioner Fischler will take into consideration the European Parliament's guidelines, the aim of which is to protect agriculture in southern Europe.
The Danish Social Democrats have today voted against the report by Jové Perez on the organization of the market for the olive and olive oil sector. The Danish Social Democrats support the Commission's proposals for a reform of the market arrangements for the olive oil sector, which provides for giving aid per tree in future. In our view, this is a more effective form of aid, and will help reduce fraud in the sector. We believe José's report is problematic because it is inconsistent. It says that the sector needs reforming, but at the same time it says that the present market arrangements are working well. To a large extent, the report supports the southern olive oil producing countries which are against a thorough reform. They are against the switch to aid per tree.
The reform of the COM for olive oil is the first of the new reforms to come in the common agricultural policy. So it is important so support the Commission in its work towards new and effective reforms in agriculture. Thorough going reforms are needed in the common agricultural policy if the Union is to be ready to admit the countries of central and eastern Europe.
We Spanish Socialists have supported the report on olive oil for one central reason: our conviction that the present COM has worked properly and has played a key role in the modernization of a sector of major economic and social importance. That COM therefore needs no more than superficial reform. We consider the final result, which has sprung from a compromise, to be a starting-point, which should not prevent us from continuing to insist on those points which we consider essential in the light of the final decision the Council has to agree on.
These are the points in question:
Maintaining subsidies for actual production as the axis of the COM.-Increasing the guaranteed maximum quantity to around 2, 000, 000 MT, together with the necessary budgetary allocation. We would draw attention to the fact that there has been no increase in the EAGGF Guarantee in the COM since 1992, contrary to what has happened with most of the COMs, particular as regards Continental production.-We do not agree with the distribution of the maximum guaranteed quantity as between the producing countries. We would accept it only as the lesser of two evils, but we consider it necessary to insist that any share-out between countries should take account of actual production and the production capacities reflected in the most recent crops.-We will continue to defend consumption subsidies, as a contribution to the modernization of packaging and sales.-Maintaining the intervention system.Finally, we wish to reiterate our confidence in the future of olive oil as a key sector of Spanish and European agriculture, for reasons of quality, for environmental reasons, for social reasons and for reasons of rural development.
Valverde López report (A4-0341/97)
The cultivation of tobacco is one of the most intensive in the Union as regards the labour force. It is carried on in small family-run agricultural smallholdings and in particularly disadvantaged regions, which, in the Community south, are mostly regions of objective I, which depend for the most part on this monocrop.
It provides more than 300, 000 full-time jobs in the primary sector and in processing, and contributes to the protection of the environment and to the fight against desertification and depopulation.
The reduction or disappearance of tobacco production, which would ensue from the proposed abolition of direct support for the tobacco sector in the Union (paragraph 29), would cause enormous irreversible social, political and economic damage to peripheral economies.
It will not have beneficial effects on public health, given that it will not necessarily bring about a reduction in tobacco consumption, but it will benefit exclusively those multinational companies which produce cigarettes, cigars and pipe tobacco and which will dominate the global market, manipulate it and import into Europe at least 30 % of what it now produces.
Measures are required to bring about a reduction in imports of tobacco products from the USA, a coordinated front to combat tobacco smuggling, an end to indirect advertising of large tobacco conglomerates, in parallel with interventions at a cultural and educational level, which will contribute to the fight against smoking.
A positive step was taken in the vote against paragraph 29 which asked, in a frivolous and unacceptable way, for the immediate cutting off of subsidies for producers.
However, paragraph 30, which has been approved, has a similar content. It is a great mistake to confuse the safeguarding of public health from the effects of smoking with tobacco cultivation, which covers only 30 % of European consumption.
Finally, I was greatly taken aback by the fact that the rapporteur rejected my amendments against tobacco smuggling and for the non-participation of Members of the European Parliament in the publicity campaigns of large tobacco companies.
I supported the Valverde López report warmly. The Dutch section of the I-EDN group thinks that every reasonable effort should be made to combat smoking in the Union. The Valverde López report makes a number of good proposals to discourage smoking. Thankfully the Council has now reached agreement on the advertising ban. Now for everything else.
I have to get it off my chest that I think the continuation of agricultural subsidies for tobacco growing is an absurd kink in Community policy. I believe that the continuation of this subsidy is diametrically opposed to the Maastricht Treaty. This states, after all, that protecting public health must be part of all other policy areas of the Community. So it is time that the Union adjusted its support policy to the requirements of the new treaty.
I have difficulty with only a few points in the resolution. They concern paragraph 13 on the tar content in rolling tobacco. Science is still not sure how the tar content can be measured in this kind of tobacco, as no hand-rolled cigarette is the same as another. A solution has to be found for this. That is why I supported Amendment No 2. Paragraphs 17 and 34 assume in advance that a higher tax on rolling tobacco is justified. This is premature, which is why I supported Amendments Nos 16 and 17.
I was unable to support Paragraph 20. It seems somewhat excessive to give over 25 % of the packaging of large cigarette boxes to warnings. 25 % is fine for a standard packet of cigarettes. Amendment No 13 therefore received my support. To conclude, paragraphs 35 and 36 seem to me to go too far, and I did not support them.
It has been clearly established that smoking can cause serious illness such as lung cancer and cardiac problems. For this reason I would support any education or advertising initiatives that will dissuade young people from ever starting this bad habit.
The report of Mr Valverde López has some excellent proposals in this regard. However, there seems to me to be a major inconsistency in the action of the EU. On the one hand the EU Commission and the EU health ministers support a ban on tobacco sponsorship. However, on the other hand, the EU continues to provide subsidies to tobacco growers. Where is the consistency?
Instead we should be encouraging tobacco growers to diversify and provide aid to assist them. To follow such a course of action would be more consistent with an anti-smoking policy.
Tobacco subsidies from the EU must be phased out. A timetable should be fixed within which this should take place. During this time new crops must be developed and alternative ways of earning a living must be offered to those who can no longer generate their income from tobacco growing. It is important to find a balance between public health, employment, regional policy and a realistic transition period.
The European Parliament cannot support the World Bank's practice of denying aid to tobacco-related projects without taking the same position in the EU.
On behalf of Labour members of the European Parliament, I indicate that support for the Valderde López report on the present and proposed Community role in combatting tobacco consumption has been given on the basis of its status as a report on a communication.
I believe that several aspects are more appropriate for action by Member States with a measure of cooperation. The UK government will publish its own views during 1998 and the UK parliament will deliberate on appropriate measures to be introduced.
The Commission and Parliament proposals will be considered in detail if legislative proposals are brought forward, and the broad support of myself and colleagues does not necessarily indicate agreement that every measure should be introduced at Community level in future.
Quite recently, the European Council, under the Luxembourg Presidency, adopted a common position regarding the prohibition of direct and indirect cigarette advertising. It therefore made haste, without waiting for the opinion of the European Parliament, so as not to defer this important file.
The position of the European Parliament is above all motivated by public health considerations. As the rapporteur, Mr Valverde Lopez, reminded the House, half a million people die each year from the effects of smoking, in the European Union: smoking has become the main cause of avoidable death. At the same time, it is necessary to observe that the trend to stop smoking, which began a few years' ago, has reversed. Young people start smoking earlier and earlier, women are smoking more and more, with harmful effects on pregnancy and babies. Passive smoking, which was ignored for a long time, is more often the subject of scientific research which proves how harmful it is.
From this point of view, and in the interests of public health, a total ban on direct and indirect advertising of tobacco products is a good approach. It is not a question of banning tobacco or its consumption, but of preventing young people from coming into contact (by means of closely targeted advertising) with smoking when they are too young, of trying to prevent the risks of passive smoking or the consumption of tobacco during pregnancy or in the presence of babies. Tobacco will still be sold in as many places as before, but the incitement to use it will be reduced. It is in this respect that I support the views of the rapporteur to the European Parliament and oppose all views, which support the liberalization of tobacco advertising.
There is no doubt in my mind that tobacco is harmful, so I welcome the committee's report. If it prevents children and young people from taking up smoking and becoming addicted to tobacco, they will probably not get into the habit later in life. So I think the main effort should be on making tobacco less attractive to young people. The rapporteur is entirely correct in pointing out that the use of tobacco in public places and in the workplace costs society a huge amount, so I support measures which are aimed at improving health and safety at work. I am also voting in favour of the report for health and social reasons, even if it restricts consumers' freedom to buy tobacco as they like in some ways.
Our group voted against the final resolution in this report. In fact, although we are very much in favour of controlling the use of tobacco, we cannot on principle accept the fact that the Committee on the Environment, Public Health and Consumer Protection should vote for a report, which aims, at the same time, to withdraw aid for the production of tobacco, and aid for the export of tobacco and withdraws all the Community protection in that sector. I would like to remind the House that the priority aim of the Europe of Nations Group is the protection of employment: it is necessary to take into consideration the importance of tobacco production in underprivileged rural areas. In a number of production areas, it is not possible to replace the production of tobacco with any other agricultural crop. What will we do with the workers employed in this sector?
In addition, our group wishes to remind the House that the European Union still imports a net 67 % of the tobacco it uses. Withdrawing production aid, as well as having a very serious effect on employment, would increase our external deficit. What is the use of decreasing our production, if we replace it with imports from third countries, particularly the United States? Indeed, if the European Union no longer produced tobacco, this would have no effect on the prevention of smoking.
To conclude, our group is pleased that the part-session rejected paragraph 29 of the rapporteur's initial motion for a resolution. We regret that our amendments, justified by the protection of employment and the control of our external trade deficits, were not adopted. We have requested a roll-call vote and I think that tobacco producers will be interested to find out what positions various Members will adopt.
I have voted for this report as I agree wholeheartedly that smoking is a proven health risk and should be discouraged.
I condemn the UK Government's decision to allow Formula One to be given special treatment. The European Communication on the present and proposed Community role in combatting tobacco consumption was specifically to prevent exposure to young people. The government has distorted what could have been a very positive message for its own reasons.
The UK Government's excuse has opened the back door to a whole range of opt-outs and challenges.
(The sitting was suspended at 12.49 p.m. and resumed at 3 p.m.)
Madam President, I have the sad duty to make an announcement to the European Parliament concerning a tragic, catastrophic air accident which occurred yesterday during the night near my city, Thessaloniki. An aeroplane belonging to the Ukraine airline company, Air Swift, on its way from Kiev to Thessaloniki, crashed and was totally destroyed. All passengers and crew, 72 people in all, are unaccounted for. The aeroplane crashed in the mountainous region near Thessaloniki, following a failed attempt to land. The usual search and rescue efforts are now under way with little hope of finding any survivors.
Madam President, I felt it was my duty to make this announcement and to ask the European Parliament to express its condolences to the families of the victims.
Thank you, Mr Papakyriazis. This matter of course mainly concerns your homeland, but it therefore also affects one of the members of this Community. I am grateful to you for this information. It is something outside my experience. Parliament will obtain relevant information on this matter so that we too can demonstrate an appropriate level of concern.
Outcome of the Kyoto Conference
The next item is the Commission statement on the outcome of the Kyoto Conference.
Madam President, I simply want to say right at the very beginning that this House ought to apologize to the Commissioner for having brought her here to make this statement on a Thursday afternoon when there is nobody present. Some of us tried to tell the group leaders that it was not a good idea to have this statement on Thursday immediately before Christmas. I lost at that meeting; only one group leader in the Parliament agreed with me in fact.
The Commissioner was in Kyoto last week. She came back at the weekend. There was an Environment Council on Tuesday and yesterday was the first day that she would have had to reflect on the results of Kyoto. Instead of allowing her time to reflect on future policy, we demanded that she come down here and make a statement.
We ought to apologize to the Commissioner for this behaviour. We ought to have had a proper debate after Christmas when both she and the President of the Council could have been present and then we could have looked forward as well as backwards. As it is, some people who demanded the debate are not here at all, I think some of them are not even in Strasbourg by this time. That is absolutely shocking. I want to apologize for them to the Commissioner.
I would like to thank Mr Collins, in his capacity as Chairman of the Committee on the Environment, Public Health and Consumer Protection, for his kind words. However, as you know, Mr Collins, we have set an agenda and everyone has agreed to it. The Party leaders have presented this to us and no changes have been proposed. I understand what you say, and I know that the trip has been a long one; nor is it very easy to be right on top of the situation without any time for proper reflection.
Madam President, I personally would like to welcome Mrs Bjerregaard here. Some of us were in Kyoto and we are all back here and it is fresh in our minds. So I would personally welcome Mrs Bjerregaard here for this statement.
Madam President, as was stated by the chairman of the Committee on the Environment, Public Health and Consumer Protection, I recently came back, so that is also why I shall make the statement in English and not in Danish, because there has been no time for translation.
Kyoto is over, and a protocol with legally binding targets for greenhouse-gas emissions is a fact. Everyone participating in the Conference was relieved when Ambassador Estrada on Thursday morning at 11 a.m., after a long night's work, closed the Committee of the Whole with a final text, which was formally approved by the Conference of the Parties later in the day.
The Kyoto Protocol will prove to have been history in the making. I do not believe many of us present, if any at all, have been part of such a difficult and ambitious undertaking before. Let us take the necessary time to analyse and digest the result. But I am sure that you will agree with me that this is a milestone in international environmental negotiations. The potential implications for the global climate, for the economy of 160 countries and for the domestic politics of many major participants are staggering.
It was a particular satisfaction to see how the European Union maintained its role in pushing for the strongest possible protocol throughout the negotiations. Even if the final result is less ambitious than our original target, there can be no doubt that had it not been for the continuous push by the EU one would not be able to claim any positive result at all. I believe the result is a positive one for the global environment. No agreement would have been a bad result for everyone, not least for our planet.
We achieved an agreement which is worth having, and I worked hard for it. It is true that it is an incomplete agreement and that more work has to be done, but we now have a platform on which we can continue to build in our efforts to save the global climate.
Let me say quite openly that there were many important players in the Kyoto process, including representatives of this Parliament. They played a key role in offsetting the unreasonable pressures brought to bear on the Conference by the US Congress and, perhaps more importantly, in building a strong bridge from the EU to the developing countries.
The Kyoto agreement is, as is always the case with international agreements, on several important points an unfinished product. A number of provisions can only be finally judged when procedures, modalities and methodologies have been worked out and agreed in the coming year.
Before I take a close look at the result, I would like to say a few words about the negotiation process itself. A lot of time and effort was unfortunately wasted on diplomatic positioning games. This was a disadvantage for the climate issue. The EU bubble, joint fulfilment of commitments within the EU, was subject to an unusually aggressive attack by the Japanese hosts and seconded by our US colleagues. This aggression climaxed in a formal proposal of an EU 'penalty' , for 3 % extra on the target in return for the joint fulfilment. A lot of negotiation effort had to be spent on turning this idea down, effort that could otherwise have been used constructively to improve the result. Let me add that it was clear that the attacks on the EU bubble were another way of attacking our more ambitious target of a 15 % reduction by 2010, a figure that certainly displeased most of our OECD partners.
On the agreement itself, the most visible part, of course, is the reduction targets. The EU has argued for the same reduction target to apply for all Annex 1 parties, the so-called flat-rate approach. This line was supported by the United States. In the end-game, by far the majority of the Annex 1 parties, including the EU, associated member countries, the US and Canada and Japan found themselves within a reduction target of minus 6 to minus 8 % of 1990 levels. We pushed the United States and Japan as far as we could. We regret that we could not push them even further. In the end we chose a position of minus 8 % for the EU to take the necessary extra step for the environment.
I very much regret that other Annex 1 parties were allowed a higher degree of differentiation, notably Russia and Ukraine, that were required only to stabilize, and Australia, that was allowed a possible 8 % increase. In addition, Australia was granted a provision to include in its 1990 emission baseline the emission from land-use changes as equivalent to industrial emissions. For these parties it is now a question whether they need to undertake any specific action at all in order to stay within their targets. Russia and Ukraine will, in all likelihood, find themselves major suppliers of quotas under a future trading regime in the protocol. I am sure you will agree with me that this is not an acceptable situation.
During the negotiations it has become increasingly clear that the reduction targets themselves are only part of the story. The way we reach this target and the use of so-called flexibility measures are equally important. At an early stage of the negotiations the US made it clear that it was not ready to consider a protocol without possibilities to achieve a target through emissions trading and joint implementation.
The EU has made it clear from the beginning that it was not against such 'flexibility measures' - in fact joint implementation was part of the original EU protocol proposal. However, such measures should provide for true costeffectiveness and not just allow for trading 'hot air' , the selling of emissions reductions already achieved.
The agreed text is not very clear on this point. 'Hot air' from the years before the first budget period cannot be traded - a very important point pushed by the EU. A proposed article on emissions trading was rejected and replaced with a very ambiguous 'skeleton article' - article 16 bis - which clearly foresees emissions trading but leaves all modalities open to be decided later by the Conference of the Parties, if possible at COP4 in Buenos Aires in November 1998.
Joint implementation between Annex 1 parties is now part of the protocol (article 6). Joint implementation with developing countries will be possible through the 'clean-development mechanism' , a new invention described in article 12. This new mechanism can be a very useful way of improving cooperation and transfer of technology between industrialized and developing countries but it will only become operational after the protocol has come into force and the parties have agreed on the modalities.
The role of the developing countries in the future process was a critical issue during the negotiations, in particular after the US Senate adopted the Bird-Hagel resolution in July 1997 underlining that meaningful participation by the key developing countries within a foreseeable future would be a prerequisite for US ratification. The proposed article that would allow developing countries to voluntarily undertake commitments in the form of quantified emission targets was not adopted as part of the protocol. Resistance to this article was led by China which had been singled out in the United States debate on developing countries' participation because of the expected strong growth in CO2 emissions. On a per capita basis China is not likely to exceed 20 % of the US per capita emissions level within the next 20 years. Thus the Chinese resistance was understandable. This position was also strongly backed by India.
Irrespective of the uncertainties linked to the various flexibility measures I have described, it is certain Kyoto put climate change at the top of the international environmental agenda. Further work is needed to create the indisputable success but I am sure that the momentum created in Kyoto will ensure this.
This leads me to my last point. What will our next steps be? On Tuesday I had the opportunity to discuss with colleagues in the Council how we might best proceed. The upcoming UK Presidency is very keen to assure a fast and efficient follow-up to Kyoto and this will certainly also be followed by the Austrian Presidency during the second half of 1998 up to the first Conference of the Parties in Buenos Aires. We have no time to waste. COP4 is of major importance. Modalities, rules, guidelines for emission trading, joint implementation, clean development mechanisms, sinks, etcetera, have to be discussed there. Within 11 months from now the world will again have to take crucial decisions. The EU will again be ready to take the lead in closing all major loopholes included in the protocol.
Our first task is to prepare for a signature of the protocol. A decision to sign should be taken by the Council in March 1998. For that purpose I have asked the Commission services to prepare a factual report describing our commitments under the protocol and the points that need clarification. The next step will be to prepare for ratification. This will definitely require the development of a post-Kyoto strategy, a Commission communication to Council and Parliament describing what action will be needed to meet our commitments and a proposed burden sharing. This communication will also have to address emission trading and joint implementation under the EU bubble.
A final aspect concerns the question of when the protocol is likely to enter into force and on what basis. article 24 stipulates that only when 55 parties, corresponding to 50 % of total Annex 1 CO2 emission in 1990, have ratified will the protocol enter into force. The 50 % of CO2 emissions in 1990 is the critical factor. The United States accounts for approximately 35 % of 1990 emissions and Russia for roughly 15 %. This implies that at least one of the two will have to ratify in order for the protocol to enter into force.
Since the United States is fundamentally dependent for their target to be met on emission trading with Russia it is not likely that the United States will ratify without Russia. Together with the EU this will bring the protocol into force. It follows from this that the United States or Russia has the main key to activate the protocol. The US administration has made it known that it is not ready to send the protocol to Congress for ratification at this stage. This seems to be due partly to meagre outcome of the developing countries' participation and partly to uncertainties surrounding the trading scheme.
To facilitate US ratification it is crucial that the EU moves ahead as quickly as possible to maintain the highest possible political pressure. It will also be necessary to continue our efforts to establish a constructive dialogue with the developing countries, not because they should be pushed to undertake quantitative commitments at this stage but because it will be necessary to include them in the process to guarantee a long-term successful outcome. The support from the European Parliament is essential in the future as it has been important in the past. In this context I want to extend my particular appreciation to GLOBE for their impressive activity. It will continue to be necessary that you try to influence colleagues in Parliament from the respective main OECD partners and other main players. Better coordination between Parliament, me and my services should start right now. Your knowledge and your future presence in Buenos Aires is very important to make COP4 a success.
Kyoto provided the platform. We are now starting to tackle the enormous task of reversing the upward trend in greenhouse gas emissions. We came to Kyoto to fight for the climate. We never expected it to be easy and it certainly was not. But it was a first step. We now must work to widen that platform to ensure that climate change is effectively addressed. I am sure that we can continue to rely on your support in this important task.
Madam President, I should like to begin by directing my sincere thanks and congratulations to the Commissioner and to the EU delegation at the recent talks. This was a high point for European diplomacy which saw us taking the lead from the Americans for the first time. In fact, the USA was left sitting in the dock. Europe set the pace and those involved deserve our heartfelt congratulations. This is something which we should emulate whenever possible. At the same time, however, I have to point out that the numerous delegates from the European Parliament and the national parliaments who were present at Kyoto must cooperate more closely on this issue. In Kyoto we were completely fragmented. We were not even aware of one another, whereas the Americans had a very coordinated delegation and presented a very united presence. This is a task for the management of Parliament and indeed for the Commission, with whom we should cooperate more closely in this respect.
This is really the first matter which concerns me, namely the ratification of the agreement by the US Senate. The Council of Ministers' resolution of 16 October for Kyoto stated that the emission reduction targets for 2010 and 2005, which we have resolved to introduce, are technically achievable and economically feasible, provided that other industrial nations introduce comparable measures for the reduction of emissions. What happens if the US Senate only ratifies the Kyoto agreement in two or three years time? Does this mean that Europe can also wait two or three years, or even longer, or does it mean that we should initiate the main phases of the emission reduction process independently of the Americans? This seems to me to be a key question for the Council. It naturally affects the Commission too, but primarily concerns the Council.
The question which then arises is why we have not kept our original target of 15 %. Each of us who has been concerned with this issue knows that the Kyoto agreement is the result of a diplomatic deal. And if the climatologists are right, then we are falling well short of the requirements which have to be met. For this reason too I would recommend sticking with the 15 % proposal. It is one which will be supported by a large proportion of young people, as well as by those engaged in science and research, throughout Europe. From this commitment will grow a new European identity - one which is based on obligation, rather than on a lifeless agreement.
My last request and proposal is that we should draw up a binding timetable - one which includes sanctions against those who do not keep to the obligations enshrined therein. To do this we would require a management committee. This might be based within the Commission, in whom I have every confidence, and should be capable of implementing the scheme as well as monitoring it. Perhaps we also need a kind of interinstitutional agreement between the Council, the Commission and Parliament, such that each makes an appropriate contribution.
I am convinced that the various parties represented here, and certainly this applies to my own group, would be prepared to convert these dead letters into a living project.
Madam President, five years ago the world's governments undertook to ensure that the quantities of greenhouse gases present in the atmosphere would be reduced to an acceptable level for our climatic system. In his impressive speech in November, and in his contribution of today, Mr Linkohr has underlined the fact that the issues tabled at Kyoto have fallen well short of this ambitious objective. If we assume that in the long term each citizen on the planet should produce equal amounts of CO2 , then we in the industrialised countries naturally have to achieve a much more substantial reduction than all the proposals discussed at Kyoto. The figure in question should in fact be less than two tonnes per capita. This becomes all too evident when one realises that a citizen in Tanzania only emits about one hundredth of the amount of greenhouse gases produced per head of the population in some of the industrialised countries. Everything discussed at Kyoto was therefore of modest proportions. However, I believe that politics is the art of the feasible and for this reason we were obliged to make compromises. The difference involved is therefore only a gradual one - whether we had succeeded in getting the EU's plan fully adopted, or whether we stick with the current compromise. There is absolutely no reason for defeatism because the EU's position did not win the day.
On the other hand, it is a matter of regret that there were a number of exceptions to the general agreement. I would like to congratulate the Commission and the negotiators for having taken such a strong leading role. However, some criticism is also appropriate. This particularly concerns the fact that Australia and Iceland may be allowed to increase their emission levels. This is partly the fault of the European Union because, for various reasons, we have allowed some Member States within the EU to increase their emissions in the coming years. It is therefore hardly surprising that other industrialised nations will demand similar concessions for themselves.
These countries, both inside the EU as well as outside, produce up to 50 times more greenhouse gases than Tanzania and many other developing countries, for example. My own country has always been at the forefront of the environmental issue, but here too I can be self-critical. In recent years Germany has failed to make decisive cuts in environmental emissions in the west of the country. German unity was a piece of good fortune, especially in political terms. But German unity was also a success for the environment, since it allowed inefficient industrial installations to be replaced by efficient plant. Unfortunately, this is a principle which cannot necessarily be imitated by other Member States. The situation in Germany was a special one. We therefore have a credibility problem, both inside Germany as well as within the EU, since even the latter has failed to reach its self-imposed targets with the resources currently available.
The post-Kyoto era must therefore be a time for credible action. We must introduce a more efficient energy policy and provide real support for climate-friendly energy forms. I believe that we will then also have a better chance of getting further reductions adopted during future negotiations, quite apart from the fact that there are of course many reasons other than environmental ones, for us to be economical in our use of energy - and more particularly in our use of fossil fuels - since these are finite resources, and what is more, they are far too good for burning, seeing that they constitute important raw materials for many processes. We therefore have many reasons for getting down to the job at hand.
Madam President, let me begin by offering Mrs Bjerregaard my well-deserved compliments. It does not happen every day that I extend these to her, so she should be pleased with them this afternoon. This is because it is partly due to the perseverance of this Commissioner that the European Union has been able to play a leading role in the Conference in Kyoto. Like most speakers present here this afternoon, I was also in Kyoto, and heard the Commissioner speak. A fine, resolute speech after the speech from the minister from the Netherlands, which prepared us so well for Kyoto during its presidency. The Commissioner deserves our appreciation. Because, as a result of the European Union setting out for Kyoto with its reduction proposal of 15 %, Japan and the United States ultimately agreed to much stricter reduction targets than they had originally intended.
Neverheless, I believe the European Union should not stick to the global agreement made in Kyoto of 8 % as the target for Europe itself, but that we should stick to the minus 15 %. Only then the Union will be able to keep its leading role, and will be able to pull the other countries along with it in the coming years.
An alteration also occurred in Kyoto; six gases rather than three were included in the calculations as part of the reduction. A thing or two will have to be revised. The Commissioner herself pointed to this. Burden sharing between countries in Europe has to be looked at again. My question is: when will the Commissioner make this announcement so that the decision can be taken under the British Presidency during the first part of next year?
Finally, Madam President, I am fully confident that during the British Presidency we will tackle this case as energetically as was the case under the Dutch Presidency. I have already pointed out that under this presidency the Council has had the opportunity to become a historic Council, resulting in the European Union receiving praise from future generations for having broken through an impasse in the fight against global warming.
Madam President, it might be appropriate at this point to remind the House of our earlier intervention at the Kyoto Conference, when we stated that ecological and citizens' groups in general were asking for a reduction of over 20 % in the year 2010, in relation to 1990 levels. We also said, however, that the European Union's attitude, when compared with those of other countries - basically the United States - was the clearest and most forceful option to take in the face of climate change and in defence of the environment.
We should like to congratulate the Commissioner and the European delegation on their vigorous defence of our positions. We must denounce the environmental policy of countries like the United States, which insisted that developing countries should reduce their emissions while they themselves continued at the same rate of development as at present. That is a totally unreasonable suggestion, especially if, as Mr Linkohr said, we take into account Mr John Kerry's statements that he would fight in the American Senate to see that this agreement on minimum emissions would not be complied with, because it was completely impossible for the Americans to change their rules of conduct as regards energy consumption. We agree with some of our fellow-Members who have already spoken to the effect that the European Union, which has suggested a 15 % reduction in relation to 1990 levels, should continue to suggest the same guidelines for reduction and that it should be an example to the world of how environmental issues should be dealt with.
In view of the fact that in other matters, such as foreign policy or trade policy, the European Union does not have the independence it ought to have vis-à-vis the United States and other countries, we are delighted that on environmental matters the European Union has been a model of consistency in defence of the world's future. I believe there is still a long way to go and we shall continue to require cooperation between the Commission and the European Parliament. This is how we see it, and we shall pay close attention to events and will support the European Union whenever, as on this occasion, it consistently defends the future of the European Union and the world; because we believe that when the United States says it is unable to reduce its energy consumption levels, it is acting inconsistently with any concern for the future.
Madam President, first I should like to restore the discussion to its real scale. We face the challenge of reducing greenhouse gas emissions in the world by 60-80 %. This is an immense challenge, when we consider that, for example, the number of car/kilometres is predicted to rise in the European Union by as much as 60 % by the year 2010; we therefore have a big job on our hands. But this aside, I wish to add my congratulations to those of my colleagues to the Commission and the Commissioner personally for the excellent work done in Kyoto. I hope cooperation between Parliament and the Commissioner will continue.
Now we have to pursue a course of international diplomacy, in which national organizations as well as MPs will play an important part. We saw this very clearly in Kyoto. I was there with eight other Members of the European Parliament and it is my belief that we did our very best.
But the most vital work to be done is here at home. I agree with my colleagues and my group insists that the European Union must continue to be among the leaders in this project. We must stick to our original bid of minus 15 % by the year 2010. EU industry is definitely prepared to meet this challenge. Energy-saving solutions are being developed and they will certainly have got an extra thrust from Kyoto. I am totally convinced that new technology can improve people's quality of life and create new jobs.
This is also the model we must hold up to the developing countries, where we have not yet been able to make any great demands, as it is quite true that emissions per capita are far lower in these countries than in ours. Thus the European Union has a very great responsibility in this matter and a major task ahead.
Madam President, Madam Commissioner, ladies and gentlemen, I have rarely, in the whole of my political career, seen so much intellectual dishonesty as last week in Kyoto.
Everyone, be they American, European or Japanese declared themselves ready and willing to save the planet. In fact, everyone came to negotiate emission rights. Madam President, this is a disgrace!
The scientific community and NGOs had agreed that a reduction of at least 15 % in greenhouse gas emissions was necessary by the year 2010, in comparison with the reference year, 1990, in order to stabilize the greenhouse effect. Even the European Union had pronounced itself prepared to do so. What is the result? The Americans, who create the most emissions in absolute figures and per head of population, finally agreed to reduce emissions by 7 %, provided that tradable emissions are allowed. The European Union will only have to decrease its emissions by 8 %, and Japan by 6 %.
Madam Commission, please be brave, accept your responsibilities. Let us, in the European Union, undertake to make a 15 % reduction, on a voluntary basis, unconnected with the results of other industrialised nations! According to your department's calculations, this target is quite achievable, both from an economic and a technical point of view. Let a show a good example in Buenos Aires. Let us also undertake not to trade the rights we have thus obtained, with countries who are not yet ready to substantially reduce their emissions. The system of trading rights, as established in Kyoto, is immoral and cynical, because it allows the worst to borrow from those who are only mediocre. Madam Commissioner, Madam President, we should not play such a dangerous game.
Madam President, was the Kyoto Conference a success? Opinions vary. Last week in her response, Commissioner Bjerregaard seemed disappointed. The EU environment ministers were relieved with the result which was achieved. I am inclined to agree with the environment ministers, and I am pleased with the positive tone of the Commissioner's argument, and praise her for her dedication in Kyoto. It was feared that if no one moved, there would be no agreement. The compromise which we have now is approximately the arithmetical average between the 0 % of the United States and the 15 % of the European Union. Not very elegant, but the maximum achievable and hopefully the beginning of greater things.
The negotiations were difficult and complex, that much is clear. That is why it is a victory for the European Union that such clear percentages were laid down. It shows that amongst the industrial nations the start of an awareness has grown that herein lies a responsibility.
I think that combatting global warming is one of the most obvious test cases of international environmental awareness. It is a major plus that even countries like the United States and Japan have now agreed to the reductions.
We all know how strong the link is between economic growth and CO2 emissions. Even stabilizing of the emissions calls for strong measures. That is why it so important that all industrial nations set themselves reductions targets.
The Union was blamed in the beginning for setting targets which it would not be able meet. I have to tell you that we also doubt the will to achieve this 15 % by the year 2010, yet this is necessary. In my own country latterly economic growth has been deemed more important than achieving reduction targets. In our view two things are therefore needed for the coming ten to fifteen years. Firstly, an enormous effort to employ the most effective reduction instruments. Secondly, to work towards a global awareness that things cannot go on as they are.
We must aim for a new model for economic development. This is vital, based on respect for the creation and the Creator of life.
Madam President, there are two ways we can look at Kyoto. We can look at whether the agreement was sufficient to save the planet and we can look at whether it was an important milestone. From the environmental point of view it is no news that the conference did not agree on the levels of greenhouse gas reduction needed to reverse the process of climate destabilization. However, as a realist I believe we should welcome what has been agreed as a very important first step on a long and rocky road towards reversing the trend in emissions by the major industrialized countries and recognize how hard it was to get that far and how hard the Commission and other parties worked to achieve what they did.
Having met with the Americans in Kyoto, I found it rather shocking to see how absolutely opposed many of them were to reducing their emissions at all and it is a victory that any agreement was reached. The main problem will be whether the United States will ratify and of course this is not a foregone conclusion.
In the meantime it is essential that we in the European Union remain committed to our more ambitious target of greenhouse gas reduction of 15 % and put our energies into the economic advantage for European industry in being ahead in the clean technology markets. We must also redouble our energy saving and renewable energy efforts; we should also engage in a debate. I think we should initiate a debate with China, Russia and India to see how we can help these developing countries and others change their trends. We should not wait for ratification before beginning the very necessary efforts on clean development mechanisms and the necessary transfer of technology with the developing countries. We will obviously need to analyse the text of the protocol carefully because there are a lot of important issues in the detail, such as emissions trading, carbon sinks, clean technology transfer and so on. I hope we will be able to debate follow-up action in more detail in the New Year with the British Presidency also present because they made an enormous effort at Kyoto to achieve the deal. I also look forward to debating the Commission communication at greater length.
Climate destabilization is not going to go away because of what happened at Kyoto, and we have very serious work ahead of us during the next year to prepare for COP4 in November to ensure that we continue to move forward.
Madam President, the results of the climate conference are discussed in today's edition of a major German newspaper, as has been the case in previous editions. This morning's lengthy article appears under the heading "Climate politicians in a fog' . The writer is referring here not only to a political dilemma, but also to a practical one. It is a dilemma which faced the Kyoto delegates and which underlies the main problem being dealt with at the conference. It is based on the fact that statements being made by climatologists are, to a large degree, hypothetical, while their forecasts are unreliable and often have to be revised.
Environmental policy is in urgent need of accurate data. This lack of information is just as pressing a problem as the lack of action. Here, action and information are closely interrelated, since the extent and intensity of the behavioural change needed has to match the accuracy of the available scientific data. I therefore believe that we urgently need to extend the scope of our research. In addition to the continued application of model calculations, we need to expand our chronological and thematic thinking. Better prognostics require a more complex research programme. This will help extend the preferred model calculations used to date and will therefore help to control, complement and even qualify these models. We must realise that the intensity and speed of climate change is relevant for political decision-making, and even the human impact has to be specified in terms of time and space. If we do not constantly seek to relate research to politics, then the result will almost always be a loss in credibility.
I have a second fundamental comment to make: If I accept that climatic changes are man-made, that they are caused by human actions, if I say that climatic fluctuations exist, if I say "yes' to the idea, or consider it probable - and that is clearly what I do think - then I cannot deny the relationship which this has with energy policy, for example. I must then at least do an approximate calculation of the potential climatic effects of the global increase in energy production. Then I must also recognize that there is an increasing worldwide demand for energy and that the need and capacity for energy saving measures is limited to those countries which have sufficient supplies of energy available. Anyone who does not recognize this must have a rather provincial outlook. And those who do acknowledge it must also accept the various options available to meet our energy requirements.
Those of us who seriously believe in the careful exploitation of our natural resources, and who do not wish to see major climate changes, cannot sacrifice any of the options to blinkered ideology. Neither can we do without energysaving products and energy-saving technologies. Nor without renewable energies, the use of hydroelectric power, solar energy, and not even without nuclear fission, Mr Tannert, provided that it is deployed responsibly, and the future application of nuclear fusion. To forgo any of these options for ideological reasons would, in my opinion, be downright stupid.
Madam President, Madam Commissioner, ladies and gentlemen, I, too, would like to start by congratulating the Commissioner on her determination in defending the position of the European Union in Kyoto. If the Commission had not stood firm, we might not have achieved the result which we are able to welcome today. It is not the result we had hoped for, but I agree with those who say that a weaker agreement is better than none at all. We were witness in our parliamentary delegation to the fixed position of our American colleagues, and heard the weak reasoning with which they sought to protect their own industry. I personally noticed a contradiction between delegates from the Mid-West who defended the old industries and the delegates from California, who like us, believed that the utilization of new technologies is a source of progress and new jobs. A great deal of questions still need to be answered. For example, the involvement of the developing countries, the trading of emission quotas, and how to include deforestation and reforestation in the calculations. The question also arises whether the protocol will be ratified by everyone, and more specifically by the United States, the largest polluter, and how it will eventually be implemented The Commission stressed this only a few minutes ago.
There is no consensus yet, for example, on which alternative sources of energy might be suggested. We may fear that because of this the practical implications of the Kyoto protocol will remain limited. Moreover, international organizations are badly equipped to tackle global problems such as these. They lack material and human resources. Their legitimacy is weak. We are facing an enormous challenge and we need to work with the Union on this.
Finally, Madam Commissioner, I would like to support the plea that we in the Union should keep to this reduction of 15 %, whatever the commitment of the other parties may be. The pioneering work the Union has done must be continued.
Madam President, the outcome of the Kyoto Conference was disappointing. The climate agreement is neither one thing nor another. It will not prevent global warming, at best it will only slow it down, and we must assume that emissions will be reduced at most by 5 %, though we know that a reduction of between 60 % and 80 % is required in the industrialized nations.
We are very disappointed that the EU abandoned its position on a 15 % reduction and in this respect we await a clear statement from you, Madam Commissioner, on whether or not you are now prepared to take the lead here and stick with 15 % in the future. It is incomprehensible that you allowed yourself to be beaten down on this issue, that you gave in to industry's moaning about competitive advantage, instead of seriously tackling the issue of how to solve our climate problems.
Global warming is too important an issue to be dealt with at such a toddling pace. We now expect you to take real steps here, since we all know that it is not the summit debate itself which is important, but rather the actions which are taken as part of our everyday affairs. If you continue to procrastinate on this issue, if you are not prepared to contemplate an environmentally-friendly energy policy, the introduction of an eco-tax and even the reduction of road traffic levels, then you are demonstrating to the whole world that you were only play-acting at Kyoto and that the EU is not really serious about tackling the environmental issue. In preparation for Buenos Aires we are therefore pleading for the 15 % reduction and for the ultimate introduction of an environmentally-friendly energy and environment policy. You have done seriously little to bring this about, Madam Commissioner, for where are the instruments needed to achieve this reduction target? This is what should be on the agenda, the means for real action, and not merely diplomatic rhetoric.
Madam President, first of all, congratulations to the Commissioner. If you want to see how this world really works, go into the world of energy and see the vested interests. She has had that experience and so have some of our colleagues.
If ever there was a justification for the existence of the European Union, our presence in Kyoto was that justification. Going as individual countries we would not have had the effect that we did have. Of course, as Mr Linkohr rightly says, in order to enhance our identity, we should stick to our ambitious targets. This is not a sacrifice. It is very good business because it gives us a competitive edge, lowers our costs and makes us altogether more successful.
Why do the Americans not realize this, then? Because the Americans look at the world through the distorted glass of the heavy vested interests of the fossil fuel lobbies. That means they cannot see the world clearly. They see the world in a way that does not show them the simple fact that saving CO2 emissions is a very good business idea.
Nuclear energy is not the answer. Nuclear energy presents other, equally serious environmental problems. Secondly, from an economic point of view, in a privatized market, nuclear energy is not viable. The experience in my own country, the United Kingdom, has proved that. If you can name me one country with a privatized market which decides to build new power stations at this moment, I will give you a prize. You cannot.
The answer lies much more in using energy rationally and in turning to renewable energy sources. Let me take you back to 1957, the signing of the Euratom Treaty, probably a good thing to do in 1957. Now let us think about 1997. What we need now is a treaty on renewable energy, a Eurenew treaty. Nothing is as strong and as exciting as an idea whose time has come. The time has come now for that idea.
We need some legislation; we need a directive which will allow renewable energy sources to thrive in a privatized market. We in the Committee on Energy, Research and Technology are doing some work on that through Mr Linkohr. We are doing an own-initiative report.
We need the rational planning directive. Originally that was called the IRP Directive - the Integrated Resource Planning Directive. Sometimes I think it has become the RIP Directive - rest in peace - because I do not know where it is.
Of course we need to coordinate our work. Parliament has to coordinate with the Commission. The Environment Commissioner has to coordinate her work with the Energy Commissioner. Energy is 90 % of the problem in climate change. And we in Parliament have to coordinate our work. The Energy Committee and the Environment Committee both have responsibilities and should work together. I sometimes wonder whether we do not need a Climate Change Committee where we could concentrate on this massive problem facing our planet.
I am very pleased that we have had this report. It does not mean because there are few people that it is not taken seriously. This will not be the last we hear of it. Commissioner, you will be back when this Chamber is very much fuller, when the whole of Parliament will show that the European Union is a big player in climate change.
(Applause )
I shall be brief, owing to the confusion over speaking times. I should simply like to make it clear that our group, the European People's Party, like the other groups, believe that it is correct, as we agreed in November, for the European Union to keep its self-imposed target of 15 % by the year 2010.
Madam President, Madam Commissioner, though the road to Kyoto has been a long and stony one, the outcome, namely the Kyoto internal agreements, has provided us with a ladder up which we will have to climb in eleven months, before we are ready for the next conference in Argentina. The climb will be a difficult one for the European Union, since we have a double load to bear. For one thing we in the Community have to set about changing the proposals which were made by the Commission, with an eye on the Kyoto proposal of three gases and 15 %, to six gases, which are now new. I too believe that we should stick with our ambitious target.
We must also make a new proposal for the European bubble, which in my opinion should be retained, because I believe that it is good to have a joint model for the individual countries of the European Union and together to bear the burden of emission reduction, modernisation and the modification and renovation of our industrial society. If the European bubble is to be credible, we need a legislative process which goes beyond the mere coordination of individual national measures. But above all, we need this common European legislation to stop other countries using the EU bubble as an excuse for running an emissions trading business which saves them the trouble of making any emission reductions themselves, and this at the expense of developing countries who actually need their own reduction quotas.
Madam Commissioner, I believe that we should also revise our existing legislation and policies so that they are in line with this objective for the reduction of environmental emissions. Other members have referred to renewable energies, energy saving measures and so forth, and to this I would like to add my own remarks. In addition to a new agricultural policy, we are going to have to consider a new forestry policy, especially if we are serious about tackling the problem of what to do with the credits which are to be made for reafforestation, and not to trail behind other countries but rather to forge ahead with our own proposals and initiatives.
I believe that we must draw up international proposals which set out the next course of action and define the rules governing emissions trading and joint implementation; these rules should be clear, verifiable, reconstructible and fair. As well as offering my congratulations to those involved in the outcome of Kyoto, I therefore wish to express the hope that in the new year we shall all find the strength to accomplish the task ahead of the Buenos Aires conference, and I hope in all sincerity that here the support of Parliament will be called upon much more than in the past, for together we can achieve much more for the environment than we ever could by acting in isolation.
Madam President, I would like to say thank you for the many positive comments which have been made. I agree entirely with Parliament that it is important that the EU continues to play a leading role in this field. Of course, that was also why, in the last phase, instead of using the same target as the USA, namely a 7 % reduction, stated that we were committing ourselves to a reduction of 8 %. What happens now that we will be analysing what the changed situation means. What will it mean to have the six gases instead of three, which of course is part of the aims we established, and which of course also led to the 15 %. A direct calculation shows that, if the reduction had been based on six and not three gases, the reduction would have been equivalent to 12 %. In other words, there is quite a lot which has to be adjusted to the up to Kyoto. So I can confirm here and now that we are getting down to these analyses, but, as Ken Collins has also said, we have not had a great deal of time to do so yet. I look forward to further discussions on this matter in Parliament.
I also believe that I said in my first statement that we are preparing a communication which will give us a document which we can use as the basis for debate and reaching some joint results. So I hope that I will have an opportunity to come back once we have analysed the figures a bit better and be able to say how things are going with the targets we have set up so far. And so I understand we are united in the wish to continue to play a leading part. And let me finish by referring to what the coming British Presidency said at the Council meeting the other day, namely that we should perhaps stop talking about burden-sharing and start talking instead about possibility sharing. That is also what Mrs McNally was in favour of, and I believe that it is absolutely correct, that there are some unique opportunities here, including for European industry.
Mr President, I would not only like to thank the Commissioner for being here, but I would also like to say to all my colleagues that I think it is usual for a Parliament which respects itself to make an initial political evaluation a week after Kyoto took place. In that sense it was quite right to discuss these issues now, and I regret Mr Collins' words at the beginning.
Mr President, I did ask the Commissioner when we might look forward to the announcement. Can the Commissioner give a response to this?
Mr President, there were obviously some problems with the translation. If the question was about the communication, I have already answered it. We expect to have it ready by the Council meeting in June, or rather, we would of course very much like to have it before then, so it can be debated here in Parliament. We know we will be busy, and we are putting quite a lot of effort into making the analyses and putting this communication together, because there is not much time before we will be in Buenos Aires, and we must be properly prepared for the occasion.
Thank you, Madam Commissioner.
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-1042/97 by Mr Gunther and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on the convention of Ottawa on a total ban on anti-people mines; -B4-1051/97 by Mr Bertens, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the Ottawa Treaty on anti-people mines; -B4-1059/97 by Mr Carnero González and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the Ottawa Treaty on the prohibition of the use, stockpiling, production and transfer of anti-personnel mines and on their destruction; -B4-1063/97 by Mr Hory and others, on behalf of the Group of the European Radical Alliance, on the results of the Ottawa Conference on anti-people mines; -B4-1072/97, by Mr Cunningham and others, in the name of the Group of the Party of European Socialists, on the Ottawa Treaty on the prohibition of the use, stockpiling, production and transfer of anti-personnel mines and on their destruction; -B4-1076/97 by Mr Azzolini and others, on behalf of the Group Union for Europe, on banning anti-people mines; -B4-1081/97 by Mr Telkämper and others, on behalf of the Green Group in the European Parliament, on the Ottawa Treaty on the use, stockpiling, production and transfer of anti-personnel mines and on their destruction.
Mr President, ladies and gentlemen, we all drew a sigh of relief when the Ottawa conference showed that a moratorium was being set up to prevent the spread of landmines. However, this should not signify that we can now take a breather, that we can now relax our efforts, but rather it means that we have even more problems to tackle - such as the illegal trade in anti-personnel mines. Illegal devices have, for example, already been discovered in mined areas around the town of Vukovar.
The second point I wish to raise is that we must be careful not to lump all non-signatories together, since this group also includes some countries, such as Finland, who operate a very strict monitoring procedure to ensure that no mines are exported from their territory to other parts of the world. I believe that points 6 and 8 of our resolution are of particular importance. It would constitute a major step forward if those countries who have not yet signed the moratorium, particularly the nations of Asia, could be drawn into a commitment to stop the export of these devices, so that the trade in landmines, and possibly even the illegal trade in such weapons, would no longer be supplied from these countries.
The question which I wish to put to the Commission is therefore as follows: How do you view the likelihood of forcing those countries, with whom we have a cooperation treaty or suchlike, to introduce such an export ban?
Mr President, Mr Commissioner, as you know, at the beginning of this month an important step was made towards a global ban of anti-personnel mines. What was unthinkable two years ago was signed two weeks ago by 122 countries: a total prohibition on the use, sale, export, storage and production of anti-personnel mines.
Credit is primarily due to the non-governmental organizations. As you know, the coordinator of the campaign, Mrs Jody Williams, was not awarded the Nobel Peace Prize for nothing. In addition of course the Canadian government which fourteen months ago took the political initiative for a permanently high stake. Thirdly, the European Commission, Mr Commissioner. The Commission played an important role in the establishment of three joint actions in the context of common foreign and security policy. Fourthly, even this Parliament deserves a pat on the back. Hearings, two reports and numerous resolutions which not only spurred on the Council and the Commission, but also had a positive effect outside the Union.
We all know this, but we need to hang on to the momentum. The real work is starting. First we have to see to it that the treaty is ratified. Three countries have already set a good example, but we need forty in order for to the Ottawa Treaty to enter into force. The Union must devote more energy to broadening possible participation in the treaty in to order to include more than 122 to 123 countries.
I recall that the Development Council as far back as November 1996, indicated that the most important thing is, of course, support for mine clearance, which must go in particular to countries which respect to the ban on antipersonnel mines. This seems to me an important factor in conducting politics with third countries and with third world countries.
The implementation is important. Ten years after coming into force, the supplies have to have been destroyed, and the minefields cleared. This is a big task which requires a great deal of effort, as well as a great deal of money. The Union, ourselves in other words, are the biggest donor outside the United Nations. But in any case I hope I may look forward to the new joint actions by the Council.
To make sure that mines are cleared as quickly as possible, effective coordination between all international efforts is needed. I think it would be good if the UN played a role in this by, for example, setting up an International Steering Committee including the UN, the Union and obviously with a suitable role for the non governmental organizations. It is extremely important that we do not lose momentum. To achieve this, the NGOs - which, as I have said, have already been so crucial - will have to continue to play a role in the implementation and supervision of the implementation of the convention which will bring an end to immense suffering and a monthly death toll of 2, 000 victims.
Mr President, we believe it is a matter for congratulation that 14 Member States have signed the Ottawa Convention, that Finland will probably not get through 1998 without signing it and also that several of the countries that have applied to join the European Union have signed it.
Nevertheless, we believe that some kind of pressure will have to be brought on the United States, China and Russia to sign it, because they are the biggest producing countries.
In our opinion the European Union should raise the subject of anti-personnel mines in its negotiations, trade agreements and bilateral agreements with each of those countries. We would also emphasize - as Mr Martens did just now - the need for over 40 countries to ratify the convention immediately so that it comes into force.
Finally, I would like to emphasize the need to monitor compliance with the convention and provide financial aid for those countries which do not have the means to eliminate mines or help the victims of anti-personnel mines, so that in this way, just as it has in the case of the Kyoto summit we were discussing a few minutes ago, the European Union may continue to lead the world on matters which contribute so much to peace and the future well-being of so many people.
Mr President, it is very encouraging and refreshing to be able to stand up in this House and say that we have some results from our labours - that we see some progress. I look around the Chamber and I see one or two Members who helped to found the All-Party Campaign Against Landmines some time ago, when I was a new Member of this Parliament. We have seen a lot of progress made. When the European Parliament has played a role in this peace process, we should be able to trumpet it about and perhaps take our minds off some of the negative publicity about trivia that we sometimes have to endure.
We should also congratulate Ireland on being the first of our Member States to ratify the treaty. Also, we should congratulate Mauritius - where some of us hope to go shortly on Parliamentary business - and Canada for leading the way. These are all very welcome developments. I also salute the eastern European countries, from Slovakia to Bulgaria, that are also hoping to join the Union sometime, for showing the way in this regard.
All of this is very encouraging. What we need to do now, as well as keeping up the pressure on the delinquent countries that have not signed up, is to move positively into putting resources into mine-clearance. Here one sees some encouraging developments in the techniques of mine-clearance. For example, just last week in Scotland somebody invented a new system which promises to speed up the clearance of mines in a safe and cheap way. Similar breakthroughs, I know, are being made in other countries, including in Mr Cunningham's constituency. There are experts who are just waiting to be given the green light, so let us give them the green light from this House.
I would also ask the Commissioner to be active in cooperating with other countries that want a coordinated response. In the resolution there is a very important point about avoiding the duplication and multiplication of organizations, but instead pulling together, so that together we can make a positive contribution to ridding mankind of this particular scourge.
Mr President, could I also add my congratulations to the Canadian Government who brought all this about? This particular fast-track approach - the Ottawa process - should be applauded and I very much hope that we will be able to use it on other occasions. I should also like to congratulate Jody Williams and the international campaign to ban landmines, in particular on winning the Nobel Peace Prize. I notice there are many members of the public here and I should also like to congratulate the public. When Jody Williams spoke in Ottawa, she talked about superpowers and she referred to the general public - civil society - as a superpower, because it was the work of millions of people throughout Europe and the rest of the world that brought pressure to bear and brought the result that we are all congratulating ourselves on.
There are four things that we need to do. We obviously need to persuade those countries that have not signed, and in particular the United States, Russia, China, Pakistan, India - some of the main producers of landmines - to sign up. I very much hope that the Council and the Commission, in whatever dealings that they have with these countries, will raise the issue on every possible occasion.
We also need to lead the way, as people have said, on ratification. The treaty will not come into operation until six months after forty countries have signed, but I am delighted that one or two European Union countries are in the forefront. Would it not be absolutely brilliant if the whole of the European Union were amongst those first forty countries which led to the treaty being fully ratified?
Thirdly on mine-clearance, we need a structured and coordinated approach, not just within the institutions of the European Union but throughout the international community so that what is done is done properly and wisely. I would like to see some statement of principle, some criterion, some yardstick by which this could be measured because I would like to think that the public money - the taxpayers' money - which will be spent on mine-clearance will be placed only with those companies who could guarantee, according to a statement of principles, that it would be spent properly, efficiently, wisely, and so on.
Finally, we also need to do something about the victims of landmines. People have already said, there are something like 20, 000 amputees already in Angola; there are almost 10, 000 in Mozambique; there are just as many in Cambodia and so on, so we really do need to put more energy and more money into these rehabilitation programmes.
Finally, just to sum up the four points, we need the treaty ratified as quickly as possible; we need to deal with the tens of millions of mines and the unexploded ordnance littering the world; and we need to deal with the problems facing the victims. We need to do all of these and we need to do them as speedily as possible.
Mr President, the Ottawa Conference represented a first small step, a first small victory on the long road to a comprehensive ban on landmines. I think that the Canadian government should be congratulated on this achievement, as indeed should be Nobel Peace Prize winners Jody Williams and Thomas Gebauer of Medico International, who pressed ahead with their landmine campaign in Europe and who provided support for the Ottawa resolution.
It is now a crime to manufacture, store and deploy landmines. We must intensify our efforts and work towards a comprehensive ban on such devices. Whether we call them anti-personnel mines, landmines or anti-tank mines, at the end of the day, a mine is a mine, a mine is a weapon and as such it is an inhuman and deadly device. It does not discriminate between a bus full of children or a tank. For this reason, all mines should be banned. In the wake of the Canadian conference the EU Member States must now ratify the Ottawa Treaty, implement its provisions as soon as possible and urge the USA, Russia, China and India to do the same.
In closing let me point out that further measures are needed in this respect and that funds must be provided for rehabilitation. The Member States themselves should take steps to ensure that no more mines are produced. To this effect we must make a commitment so that we are not subsequently obliged to spend money on curing the suffering which we ourselves have caused. Thank you.
Mr President, I would just like to say a couple of words on this important matter. Our feelings, mine and my colleagues in the Alleanza Nazionale, are fairly contradictory at the moment because, while we have accepted the conclusions of the Ottawa summit and the treaty incorporating the requests made by our Parliament, a treaty relating to an international instrument that imposes a total prohibition on anti-personnel mines and the undertaking that the signatory companies will not use them under any circumstances, and while pleased with the number of signatory companies, which is clearly higher than expectations, at the same time we can only criticize the position of those states, including in particular the United States, Russia, China and India, which persist in not signing the Treaty and continue to produce and sell this horrible instrument of death.
We therefore ask for strong political pressure to be applied by the European Institutions to those countries, so that they sign the treaty as soon as possible, and on the Member States to speed up the necessary administrative and legislative measures for the immediate inclusion of the regulations.
Mr President, just like many others here, I would like to congratulate peace prize winner Jody Williams and the campaign organization for their successful work on convincing parliaments, governments and the general public to ban these terrible weapons.
In less than five years they and the active members of the public have achieved the success of getting more than 120 states to commit themselves to banning and destroying these mines. The truth is that these mines are deliberately designed to disable people. An injured person requires medical care. The amount of explosive has been precisely calculated to achieve that result. That can be seen from the sales brochures for landmines. However, the result is not only that soldiers are maimed and killed, but that civilians, women and children also become victims. When the war is over, the landmines are still there. The war continues for the civilian population and the silent killers wait for their victims.
I am very pleased that the European Parliament, in anticipation of a total ban, has taken an early position to the effect that each Member State should ban landmines. Fourteen EU countries have done so, but regrettably neither Finland, nor the applicant countries of Estonia, Latvia and Lithuania have done so. I think they should sign up to the agreement on the banning of anti-personnel mines as soon as possible.
A ban is not enough, however. All of the hundreds of millions of mines laid must be destroyed. To produce a landmine costs 3 dollars. To find and destroy it costs $ 1, 000. It is good that in its budget today the European Parliament has said that we should set about researching into this. It is also important, as several here have said, that we have effective international coordination, both of mine- clearance and of rehabilitation of victims. The EU can assist greatly in such work. But we as individuals can also contribute in fact. An example of this is what is happening in Sweden today. Our largest newspaper has got involved in a campaign for the victims of landmines and is collecting money to train mine sniffer-dogs, which are the most effective thing we have at the moment. I therefore call upon my colleagues here in Parliament to take the same initiative in their countries so we can rid ourselves of these terrible weapons for ever.
Mr President, I have had the less than pleasant task of having to judge the government of a country whose citizens sent me here to the European Parliament. Namely, the Finnish government.
For once, though, I have some relatively positive news to relate: this week in Finland a high level proposal came out which stated that Finland might at last prepare to sign the Ottawa Convention. This is reckoned to take place around the year 2006. Finland imagines she will require around another ten years' transition time to ratify the convention, but I believe that a major breakthrough in Finland has already occurred. Politicians will certainly do all they possibly can to get Finland to give up the use of all anti-personnel mines.
The risk is that Finland will start to consider very expensive alternatives to these anti-personnel mines. I myself would rather Finland revised its view of the threat from the outside. I do not think Russia is any longer the enemy of Finland she was during the Second World War.
Mr President, I think we would all agree that the Ottawa Process has been a great success. The Commission has congratulated the Canadian Government and, in particular, Mr Lloyd Axworthy for a really remarkable effort. Of course, the process is not yet over. There are many key states which have not subscribed to the convention and some practical problems remain. The Commission will take every opportunity to encourage countries that are not yet signatories to subscribe to the convention and I can assure Mrs Günther that we will certainly use the opportunities in relation to the countries she has referred to seek to persuade them to do so.
In any case, the Commission will press for immediate export bans of the kind that are already in place in the European Union so that sources of supply to areas of conflict can be removed. The joint action of 28 November also introduces measures to implement a moratorium on the production of anti-personnel landmines and emphasizes the need, as has been stated by a number of speakers, for early ratification of the convention.
Since the Ottawa Conference there have been opportunities to discuss with Canada and other leading contributors ways in which greater coherence might be introduced into the global effort. The European Union, along with other major donors and actors, expects to play a major role in achieving this. The suggestion of greater coordination which was advanced by Mr Cunningham is very important. We will strongly pursue the idea of an international steering committee supported by working groups in order to focus international efforts on the priority tasks.
At the same time I would expect that the Commission contribution to de-mining and related research will increase during the coming year and I would estimate that over ECU 40 million will be committed, drawing on various budget lines. The Commission is grateful for the recognition that has been accorded to its own role in the resolutions. For its part, the Commission would like to pay tribute to the role of the European Parliament and those members of the Committee on Foreign Affairs, Security and Defence Policy and the Committee on Development and Cooperation who have campaigned tirelessly and with great commitment to overcome the tragedy of anti-personnel landmines. There is still much to be done; but we believe that there is still some cause for optimism; that with continuing commitment the worst of the problems, at least, can be overcome in the medium term.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-1049/97 by Mr Tindemans and others, on behalf of the Group of the European Peoples' Party, on the situation in Burundi; -B4-1052/97 by Mrs André and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the warring factions in Burundi; -B4-1065/97 by Mr Vandemeulebroucke, on behalf of the Group of European Radical Alliance, on arms flows to the warring factions in Burundi; -B4-1075/97 by Mr Swoboda and Mrs van Putten, on behalf of the group of the Party of European Socialists, on the situation in Burundi; -B4-1077/97 by Mr Azzolini and others, on behalf of the group Union for Europe, on the situation in Burundi; -B4-1085/97 by Mrs Aelvoet and others, on behalf of the Green Group in the European Parliament, on arms flows to the warring factions in Burundi
Yet again we are compelled to raise our voices to condemn the atrocities committed in Burundi. Yesterday it was one faction, today it is the other; who will be the perpetrators or the victims tomorrow? Massacres took place in Burundi in 1965, in 1972, in 1973; and between 1993 and 1997 they never stopped. Even Madeleine Albright felt compelled to speak about the errors made in Africa, albeit in notably hushed tones. What is the point of us recommending human rights and democracy if the conditions to achieve these objectives are not fulfilled.
We rightly condemn the massacres in Burundi, committed, it says in the compromise text, by Hutu extremists. But we do not say, or no longer say, that in that same country the present leaders assumed power through a military coup after democratic elections had taken place. We rightly spoke of reconciliation and reform. But what are the chances this will be achieved when the balance between Hutus and Tutsis is extremely uneven, 85 % against 15 %. The latter minority has total control of the country. What will have to change, or can be changed in a peaceful manner?
That is why I take the opportunity to repeat once more what I suggested earlier. The United Nations must act. A reformed Trusteeship Council must become co-active in the administration of this country, and prevent two warring ethnic groups from massacring each other. An ongoing, cruel reality calls for bold measures. Diplomatic rhetoric amounts to hypocrisy in this situation.
Mr President, Burundi has by now become a classic example of the destabilizing effect of arms supplies. A not insignificant report by Human Rights Watch shows that dozens of countries are involved in this trade, including three EU countries: France, Belgium and Germany. This has to be stated.
This Parliament would be well-advised to proceed to explicit condemnation of these Member States' policies. Despite all our grand plans, like the code of conduct on the arms trade and joint action to combat the illegal small arms trade, the Member States continue to undermine existing policy. This has to be denounced loud and clear and incorporated into the discussion about the forthcoming Commission Proposals concerning European arms exports.
As regards Burundi, the Union should argue for an international bilateral arms embargo and supervise proper compliance. The EU must also promote the reactivation of the UN Committee of Inquiry on Arms Trading. This committee of inquiry should then cover the entire Great Lakes region.
Mr President, ladies and gentlemen, the European Union evidently has no coherent peace strategy with respect to the states around the African Great Lakes. This vindicates the alarming report by the organization Human Rights Watch on the situation in Burundi. The arms embargo turns out to be a complete sieve. Countries such as Belgium, Germany and France are mentioned, and accused, but those accusations are left out in the compromise resolution. On top of that there is the war mafia from China, Russia, North Korea, Azerbaijan, the Ukraine, and Bulgaria. African states are used unscrupulously as intermediate ports: Tanzania, Uganda, former Zaire, Angola, Kenya and even South Africa. I was one of the signatories of the draft resolution, even though the European States carefully deleted their responsibility. Yet the compromise is extremely important. A number of international actions are needed, including expansion of the embargo, not unilaterally, but towards both parties concerned, and I fully support Mr Tindemans' suggestion which states that what is happening here is pure hypocrisy.
I would also like to see the establishment of a peace conference including all states around the Great Lakes, as well as the establishment of a regional agency for arms control with permanent military observers. But these are few suggestions in which we can merely co-participate. But to my mind the Commission could take more concrete action. I will give you a few examples: the drawing up of an arms trade certificate of true destination including the intermediate countries; bringing in UCLAF which is not satisfactorily involved, stronger checks on foreign pilots who have an EU Member State as their base, measures against shipping companies who violate the embargo and who should therefore be given a licence ban within the EU. I would like to ask, Mr President, for these things to be discussed during the ACP conference.
Mr President, Mr Commissioner, ladies and gentlemen, we are today discussing the situation in Burundi, and some of you, even those on the platform, may be intrigued to know why the European Parliament is debating this issue at all. As has already been said, as with so many conflicts in Africa, we are very directly involved. As is the case with many conflicts, our involvement is not a positive one, but rather concerns the fact that our weapons are being used in that country for killing people. This means that in Europe profits and even jobs, let us be honest, are linked with the death of innocent people in Africa. I am pleased to see that there is broad agreement within this House for taking active steps to resolve the situation in Burundi and indeed in other crisis regions.
The world will never be a paradise and there will always be weapons. But surely it is high time for us to stop supplying weapons to obvious crisis regions, to put an end to our support for such conflicts, to stop supplying the killing fields of the world. So my party is unequivocal is supporting this motion, namely an arms embargo, which must also involve on-the-spot checks to ensure that weapons are not reaching Burundi by more obscure routes. For this reason we naturally give our full and unreserved support to the restoration of peace through the medium of a peace conference. As well as restoring peace to the region, we must establish the conditions which will allow people who have lived together peaceably for decades to resume this way of live, instead of going for each other's throats.
In all these matters it is imperative for Europe to act as the main peace broker, and not as a world power supplying weapons to ensure that conflicts are resolved militarily, through force of arms. Here I would ask that the initiative taken by the UK government, which is soon to take up the EU, be carried through to its positive conclusion, namely the so-called "code of conduct' , which ensures that rules are established for arms exports, that these rules be made more transparent, and that they should more readily correspond with the concept of human rights which we have in Europe.
With the permission of this House I should like to close by informing Parliament that a member of our party, who has prepared urgency debates through numerous discussions with other groups and who is very well known to the Parliamentary staff, namely Nadia van Hamme, is leaving us for Africa, although not Burundi, to carry out active peace work on that continent. In my official capacity I should like to express my thanks to her for the excellent work which she has undertaken in cooperation with other members of this House.
Mr President, it is true that the problem with the resolution is that it remains weak; but it had one advantage, namely that it deals with an embargo which has to monitor both sides of Burundi, which points clearly to the fact that there is a serious problem with the Burundi army. One should never forget, after all, that it was this army which murdered a democratically elected president.
As far the as the supply of arms is concerned, it is evident that it knows no ideological bounds. They come from everywhere. China, Russia, France; Belgian firms are active. We support the embargo, but the question is, how can it be made effective? On that front, too, the resolution is substandard.
I would like to conclude with one remark, namely that if no political solution in Burundi is forthcoming, no embargo in the world will do its work. Besides, let us not forget that when push comes to shove, there is no need to import arms from abroad: machetes can be used for killing and murdering.
Mr President, it is difficult indeed in the melee of Burundi, which is beset by civil war, attacks on minorities, tribal and clan feuds, to find the all-important red thread which would mark the beginning of a peace process. It would be easier if we could assume that all those involved were honestly striving to settle their differences without recourse to arms, but that is just not the case. We have had a quote from an NGO, which has been mentioned by three Member States and by my own in particular. I would like to say that I would be keen to check out this source, since no other country in Europe has such strict arms export laws as the Federal Republic of Germany. It is also important to distinguish whether this involves the equipping of police units, whose job is to protect the unarmed civilian population, or what the details of this report actually are. It is clear that even if our conditions were met, we are still unlikely to see peace in this region, so deplorable is the whole situation.
Everybody will be deeply affected by the concern expressed by Parliament at what is going on in the Great Lakes region, in particular at the quantity of arms that are getting there and at the death and misery that these are causing. Speaking for myself, one could not but share the sense of frustration felt by Mr Tindemans, bringing all his considerable authority and experience to bear on this subject; the passionate call from Mr Swoboda to be active was also one that evoked a ready response.
The Commission has considered in the past the possibility of action against the uncontrolled sale of arms. But rightly or wrongly, this lies within the competence of the Member States. They have shown all too clearly that it is a competence that they are determined to retain. Naturally the Commission would support any action taken by Member States or the United Nations to restrict the sales of arms in the region, but it should be borne in mind, such is the complexity of the issue, that even the present economic embargo imposed on Burundi by the neighbouring states, which includes an embargo on arms sales, is patently not working.
The Commission agrees that the Organization of African Unity has an essential role to play in restoring peace and order to the Great Lakes region, which was confirmed by the Council when it decided last October that ECU 860, 000 should be allocated for logistical support to the OAU Conflict Prevention Mechanism to assist them in this work. It will not solve the problem in itself, but it is one of the limited number of practical acts - there were many calls - rightfully so - for practical action rather than mere expressions of concern - that can be taken by us.
Furthermore the Commission continues to call on all parties to the Burundi conflict to start peace negotiations. Clearly the speaker who said that is the only solution is correct. We have informed the Burundi authorities again, looking at what we can practically do to encourage what others have to perform, that we will provide financial and technical help to set up a débat national , to restart rehabilitation and human rights programmes, and for any other useful measures as soon as there are real signs of progress towards peace in Burundi.
So I share the frustration and anger that is expressed, but can do no more than state, in addition to that, the specific and practical action that we can take. I believe we are doing what is within our capacity and certainly are ready to consider anything more.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
Nigeria -B4-1046/97 by Mr Moorhouse and Mrs Maij-Weggen, on behalf of the Group of the European People's Party, on Nigeria; -B4-1053/97 by Mr Bertens and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on Nigeria; -B4-1069/97 by Mr Hory and Mr Macartney, on behalf of the Group of the European Radical Alliance, on human rights in Nigeria; -B4-1078/97 by Mr Azzolini and others, on behalf of the Group Union for Europe, on the human rights situation in Nigeria; -B4 1088/97 by Mr Müller and others, on behalf of the Green Group in the European Parliament, on Nigeria;
Sierra Leone -B4-1050/97 by Mrs Maij-Weggen and others, on behalf of the Group of the European People's Party, on the situation in Sierra Leone; -B4-1067/97 by Mr Hory, on behalf of the Group of the European Radical Alliance, on human rights in Sierra Leone; -B4-1073/97 by Mrs van Putten and others, on behalf of the Group of the Party of European Socialists, on the situation in Sierra Leone, -B4-1079/97 by Mr Azzolini and others, on behalf of the Group Union for Europe, on the situation in Sierra Leone; -B4-1086/97 by Mr Telkämper and Mrs Aelvoet, on behalf of the Green Group in the European Parliament, on Sierra Leone;
Croatia -B4-1038/97 by Mr La Malfa and Mr Cars, on behalf of the group of the European Liberal, Democratic and Reformist Party, on the situation of civil society in Croatia; -B4-1057/97 by Mr Carnero Gonzalez and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on freedom of expression and association in Croatia; -B4-1064/97 by Mr Dell'Alba, on behalf of the Group of the European Radical Alliance, on the situation of civil society in Croatia; -B4-1074/97 by Mr Barón Crespo and others, on behalf of the group of the Party of European Socialists, on the situation of civil society in Croatia; -B4-1089/97, by Mrs Aelvoet and others, on behalf of the Green Group in the European Parliament, on freedom of the press and right of association in Croatia;
Albania -B4-1043/97 by Mr Habsburg-Lothringen and others, on behalf of the Group of the European People's Party, on legal certainty in Albania;
Djibouti -B4-1066/97 by Mr Hory, on behalf of the Group of the European Radical Alliance, on human rights abuses in Djibouti; -B4-1087/97 by Mrs Aelvoet and Mr Telkämper, on behalf of the Green Group in the European Parliament, on Djibouti;
Nigeria
Mr President, as the sponsor of this resolution, with colleagues, we make no apology for raising the issue of human rights violations in Nigeria yet again. We do so following the decision by the Council of Ministers at the end of last month to extend for one more year the sanctions imposed on Nigeria. But what concerns us, certainly me, is an apparent softening of the Council's attitude towards Nigeria and Nigerian sanctions. It appears for instance that two or three Member States are now issuing visas to Nigerians to do business overseas, contrary to the Council decision as we understand it. Furthermore, many of us regret that Nigeria is to be allowed to take part in the Football World Cup next year, the denial of which could ironically have had more influence on the political situation in Nigeria than anything else.
So let us be clear: the situation in Nigeria continues to be extremely serious. General Yar'Adua, a principal opponent of General Abacha, died in prison in mysterious circumstances. On the other hand, some western oil companies, in partnership with the Nigerians, are being denied sufficient funds by the Nigerian oil company to remedy environmental deficiencies in areas where there has been severe criticism. And I need hardly remind the House that Nigeria is sadly short of a democratic institution: , it lacks freedom of the press, no doubt freedom of speech, and there are many other issues besides - which is ample justification for the terms of our motion.
Mr President, despite existing international pressure the so-called gradual democratization that general Abacha had promised, remains wanting. Mr Moorhouse referred to the mysterious death of General Yar'Adua, one of the opposition leaders, and I wish to refer to the sentencing of the Nobel Prize winner Wole Soyinke who is living in exile. These are confirmations of an existing policy of infliction of torture, the arrests of journalists, and the repression of the Ogoni.
It is a good thing that the Council has extended the sanctions against Nigeria by one year. It is a clear message, but as Moorhouse said, the sanctions do not go far enough, even more so when they are not implemented effectively, worse than that, when they are being undermined in an unacceptable way because they are evaded. The Union must look for instruments to monitor and enforce the sanctions.
Furthermore, Mr President, Mr Commissioner, the Liberal Group remains in favour of the oil embargo. It is the only way to punish this country effectively.
Mr President, we seem to have had a whole catalogue of missed chances in the last few months. First of all the Commonwealth Summit in Edinburgh failed to take firm action against Nigeria; then the Council extended sanctions by only one year; and then, as has been mentioned, there was the failure to apply visa restrictions with Nigeria being allowed to play in the World Cup next year. All of these are failures on our part, as members of the European Union, and failures by the Commonwealth.
So what is to be done now? There is some slight gleam of hope. I was in Ghana recently with a mission from the European Parliament. They have shown that they can make the transition to democracy, and we are told that the Nigerians would like to be seen in the same light as Ghana. So we have to say to General Abacha that if he is serious, he can try to convince us of the return to democracy that he says he espouses. For him the message is quite clear: if he is serious about this return to democracy, he must free Abiola and the other political prisoners and return to the democratic process forthwith.
Mr President, ladies and gentlemen, Commissioner Brittan, I wish to draw your attention in particular to point 5 of the resolution, in which we call for the release of political prisoners. The list of names includes one Ogana Ifowodo. Let me tell you something about him. Ogana Ifowodo is a member of the Heinrich Böll Foundation, which is a German-based political group to which I myself belong. Mr Ifowodo attended the Commonwealth Conference in Edinburgh, at the invitation of our Foundation, in order to present the annual report of the Civil Liberties Organization from Nigeria on the human rights situation in that country. He was arrested at the Benin-Nigerian border on his return to Nigeria on 6 November. The Nigerian security police have so far refused family members and work colleagues access to Mr Ifowodo. There is therefore a risk that he has been tortured, or even that this is still going on.
The security police have confirmed the arrest and the place of detention and have cited "obstinacy' as the reason for the arrest. Of course, no such offence exists in Nigerian law, but presumably this refers to the real motives behind the arrest. The arrest itself is only one instance in a series of arrests of Nigerian journalists and workers from human rights organizations linked with the Pro-Democracy Movement. This attempt to silence all critics of the regime is clearly designed to pave the way to a form of democracy which will be controlled by the military government. Only this can explain the so-called charge of obstinacy.
Commission Vice-President Brittan, we recently received a visit from Nobel Peace Prize winner Wole Soyinke. Talks were held in the Commission and in Parliament with Council representatives at all levels. I would like to put to them the following two questions: Firstly, what further steps can the Commission take, together with the Member States, to move towards an embargo on oil from Nigeria? And secondly: the budgetary procedure now incorporates a new budget line. How does the Commission propose to deploy this new line?
Mr President, the most serious threat to consistency in international relations is the permanent temptation to be strong towards the weak and weak towards the strong.
There is no doubt that the regime in Nigeria falls into the category of the strong. Strong not in reason, which is totally lacking, but certainly in military and economic power.
Nigeria is a rich country where a large part of the population lives in conditions of total poverty, as the country's resources, particularly the income from oil exports, are used to keep a military clique and its loyal allies and servants in total luxury.
Sanctions have rightly been taken against Nigeria for some time. However, we have still not taken the only decision that would really affect the interests of the regime: an embargo on oil exports.
The list of crimes committed by the Nigerian system is now very long. From the bloody suppression of entire peoples, starting with the Ogoni, to assassinations, arbitrary arrests, torture, the disappearance of any political opponents, and the aberrant measures taken against the Nobel Prize winner Wole Soyinke.
The same arrogant refusal to welcome a delegation from the European Parliament in Nigeria in October, which wanted to hold a series of meetings and visits, that would not submit to the restrictions laid down by the regime, bears witness to the absolute desire not to take positive steps along the road to democratization. However, the electoral process used in the country is nothing more than a despicable farce, given that it is impossible for any opposition to take part.
On this occasion too, the European Parliament has many requests to make to the Nigerian authorities. We strongly support all of them but we fear that, if the international community, starting with the European Union, fails to take the appropriate pressure measures, they will once again risk falling on deaf ears.
Mr President, Nigeria is once more on our agenda as a result of the continuous violations of human rights and violations of democratic principles. Once more, because we have criticized this country many times before, but regrettably it has not really helped very much. In the meantime new reports come our way like the death of one of the confidants of Mr Abacha, who with forty other political prisoners was incarcerated in rough conditions in a prison near Enubu, 500 kilometres from for example health-care facilities. Amnesty International has informed us that the conditions were degrading, and it is no surprise that this eminent person, someone we had only just got to know of, died. It is a sad situation. It is the umpteenth drama in a long series. The time has truly come to step us the measures.
This is the umpteenth time a drama is taking place in this country. It is also the umpteenth time we are pleading for firmer measures. We observe the contrary is taking place, because visas, which really ought no longer to be issued, are being issued increasingly. Our request to impose an oil embargo, is not being observed. Worse still, Shell, which has been reducing its activities in Nigeria, is being replaced by other oil companies, which are keen to fill up the gap left by Shell.
We ask the European Commission to genuinely step up its measures. This has also been requested internationally. I think an oil boycott must indeed be unavoidable. I would like to know what Mr Brittan thinks about this.
Sierra Leone
Mr President, during the June part-session, we censured the military coup in Sierra Leone and suggested the suspension of all European aid to the Freetown regime, and we were also surprised that Nigeria was entrusted with the role of gendarme of law and democracy.
Since that resolution, the European Union has confirmed the suspension of European aid, and the Security Council has established an oil and arms embargo against Sierra Leone and has prohibited international travel by members of the junta. Finally, an agreement to return to democracy appears to have been reached between the junta and the Committee of Five of the States of Western Africa.
That is all perfect, the recent developments, I mean, but this group would like to emphasize one point: what are our incitements to democracy worth if we do not choose to consolidate them by means of generous development aid? The democratic process in Sierra Leone has been described as exemplary, but we have left that country alone to cope with a thousand and one economic and social problems caused, as is often the case, by too rapid a programme of a structural change. We therefore exposed Sierra Leone to a coup, which cannot fail to repeat itself tomorrow. As one African journalist phrased it: ' The West sells democracy, but it does not provide any after-sales service.'
Mr President, Sierra Leone is a country where the situation has been getting worse in recent years, both politically and in terms of living conditions for the population.
On 25 May last, the umpteenth military coup interrupted the already difficult and fragile internal negotiation process in the country and the attempts to restore acceptable democratic living conditions. The National Assembly, that had been elected at the elections on 16 March 1996, was dissolved and all authority was concentrated on the military junta in power.
The situation of violence and abandonment existing in the country is jeopardizing the actual survival of hundreds of thousands of people, and a substantial number of its inhabitants are now living as evacuees or refugees.
The international community has intervened here as well, particularly through the measures adopted by the UN Security Council, to try and build the conditions for a political solution. In particular, the sanctions decided in those circumstances are significant and should be applied and observed by all countries, obviously starting with those in the region, but the European Union as well.
The Peace Agreement, signed on 23 October, could provide a positive reference point, if actually accepted by all the parties in question and if its application is controlled. A positive reference point for beginning to get the country out of its current dramatic situation.
We therefore ask the Commission and Council to take all possible initiatives to contribute towards a positive political development of the situation in Sierra Leone.
We then ask the Commission, through the international agencies and the NGO, to develop humanitarian aid and particularly the protection of populations in difficulties, particularly refugees and evacuees.
Mr President, on 25 May sections of the Sierra Leone armed forced staged a revolt. They deposed the democratically elected President Kabbah and forced him to flee the country. This was the third coup d'état since 1992. The process of democratisation introduced by the civil authorities and by the rebels of the United Revolutionary Front in March 1996, which also led to the holding of free elections with several parties participating, was destroyed. The result, according to the World Food Programme, was a situation in which 200, 000 people were faced with starvation, while a similar number became refugees. The question which now faces us is whether or not we can and should provide immediate aid. And how could this be done? I think that we should avoid assisting the military junta in any way and should instead support the demands of the UN Safety Council for the imposition of an arms and oil embargo in order to force the junta back to the democratisation process.
Mr President, the population of Sierra Leone is experiencing disastrous times. After three coups the country is totally disrupted, its facilities for housing, education, and health care have been seriously damaged, and food supplies are extremely sparse. 200, 000 people in the country itself are threatened with famine, as are 200, 000 in the north of Ghana and the Ivory Coast.
When we were there recently, we found out how serious the situation was. Thankfully, the European Union does give some assistance in those camps, but it now looks like more help is needed. On that point we would like spur on the European Commission to take more political initiatives, particularly to support the tentative peace negotiations which have recently begun. I would like to add that in Sierra Leone there are Nigerian soldiers to keep the peace. Having only just heard what the Nigerians get up to in their country, and that these people come under the military authority of Nigeria, it is not difficult to imagine that they are not the best people to restore peace in that country. The European Union has a big job to do here. There are a number of proposals in the resolution. We support these warmly.
Croatia
Mr President, our group, the Liberal Group, hopes that we will be able to give the Croatian government a clear and unanimous sign of disapproval. The Tudjman government undermines democracy and freedom of speech in many ways. Things are made very difficult for independent newspapers such as Globus and Feral Tribune; and non-governmental organizations such as the Helsinki Committee and the Open Society Institute are obstructed in their work.
These are a few examples of the systematic policy of violation of international agreements which Croatia, too, signed, and violations of the rules of organizations of which Croatia is a member. Criticism from the Council of Europe, the OSCE, and the Union are systematically ignored. I do not think President Tudjman expects the international community wishing to continue with Croatia this way. I only need to remind everyone that the American administration earlier this year pleaded for the suspension of Croatia's membership of the Council of Europe. The Liberal Group has also declared itself in favour of this. Each time we discuss the situation in Croatia, that the number of reasons for supporting this suspension appears to have only increased.
Finally, Mr President, the Union must in the meantime devote itself to further development of democracy, free media and non-governmental organizations as part of the Phare democracy programme.
Mr President, Mr Commissioner, ladies and gentlemen, Croatia is without doubt in a difficult situation. After a war which has seen the repatriation of refugees, still tending towards nationalism, I can well understand why democracy has not been able to develop fully. But it is a matter for particular regret that unfortunately, as we witnessed during our delegation's visit, justified complaints are increasingly common that serious problems exist in respect of press freedom. Dealing with the media is never easy in any country, and certainly not in one which is in the grip of a social crisis. But it is because Croatia has avowed allegiance to the European ideal, and seeks a rapprochement with us - or at least that is what is being declared - that the European Parliament must be strict in its dealings and must apply certain criteria.
After our visit I personally suggested considering whether we should provide more financial aid under the Phare programme on the basis of conditionality, when this suits Croatia and when Croatia takes active steps towards democracy, the integration of its refugees, and so on.
I regret all the more that the positive responses which we as European parliamentarians tried to give are not really being met with positive reactions from the Croatian side. In this sense we naturally support the resolution and call upon Croatia to do everything in its power to develop a fully democratic State.
Mr President, I will use my speaking time to express my support for the honourable gentleman and the other speakers.
I think it is true that in this House we feel that we want and that we try to ensure that the European countries whose ambition it is one day to become members of the European Union respect human rights. We consider it therefore a gesture of friendship towards the Croatian people to remind them of their obligations, because in our eyes, they are the essential basis of the dialogue with countries which, I repeat, are destined to become members of the European Union.
An important event has taken place today. I mean the arrest of two war criminals, in fact, two Croatian war criminals, indicted by the international court. This is an important signal, if that country wants one day, and I hope it will, to become a full member of the European Union, when it complies with the principle of respect for fundamental rights.
It is in this spirit that we proposed this resolution, in the hope that the Parliament will shortly adopt it.
Mr President, censorship is prohibited by law in Croatia yet intimidation takes place on a large scale; intimidation of independent magazines, independent journalists, independent organizations. The technique used is one the hand to summon people or institutions, and on the other hand to threaten them with financial compensations which are being claimed.
Specifically at the moment, 100 cases are running against Globus, 45 against Feral Tribune, 32 against National, 51 against Novilus. There are 7 cases against Mr Cisak, the chairman of the Croatian Helsinki Committee. He is threatened with six months imprisonment. So this possibility is very real.
These kinds of actions are all clearly politically motivated, these kind of actions. In that sense I regret that the words "politically motivated' was deleted from the joint resolution shortly put to a vote, as demanded by the Christian Democrats. Because that is the crux of the issue.
Mr President, ladies and gentlemen, my Party supports this resolution because we too wish to assist Croatia in developing the type of society which we in Europe accept as normal. As far as the electronic medium is concerned, we soon expect to see a proper Croatian television service operating under public law. The sensitivity of Croatia's rulers to critical articles, both justified and unwarranted, which have appeared in various press media has often led to an over-reaction, and this we condemn.
The new right of association and assembly is now in line with European standards. Foundations in Croatia can now exist quite happily under the new system. Only the Soros Foundation has problems with this, since it has now lost its former privileges. The Open Society Foundation is now also obliged to register as a foundation, and it is unwilling to do so. It wants to retain its NGO status.
There are more than 1, 800 NGOs operating in Croatia. What is needed is a regulative law similar to that which operates in the rest of Europe. These organizations have to demonstrate, for example, that they are there for the public benefit, that is to say that they are non-profit making. The bill to regulate humanitarian organizations, which is now before the Croatian Parliament, the Sabor, still has its flaws. We call upon our colleagues in that Parliament to make improvements by introducing amendments to the legislative process. We are quite confident that this will happen and today's motion will certainly help to support these efforts.
Mr President, last night Dutch and American soldiers from the SFOR arrested two Croatians suspected of war crimes in the North of Bosnia. They are now in The Netherlands and next year will appear next year before the international criminal court of justice. A positive bit of news we might say.
It appears that in Croatia itself the reports are little more negative. It appears that statutes of associations are abused, but when I listen to Mrs Pack, a different picture emerges. At any rate we find that the Helsinki Committee and Open Society Institute which have invested 30 million in the country, are not able to function openly. Journalists are taken to court. This is not what the Union had in mind when it recognized an independent Croatia.
In many ways we have been too patient for too long. It is therefore time to raise the alarm, and to insist that the law is not abused and that the media are given free rein.
Mr President, the Alleanza Nazionale delegation supports the joint resolution on Croatia and will give its vote because we are convinced that, in that country, despite the assurances given by the authorities and despite the positions adopted, probably as a result of sentimental and historical reasons given by some authoritative speakers in this Chamber, the rights of expression and some basic expressions of freedom are greatly restricted. Despite President Tudjman's reassuring Europe that Croatia will be the bulwark against Islamic fundamentalism, this is not enough and should not be the pretext for overlooking respect for fundamental rights and for violating freedom of expression, association and free communication of ideas. The road to Europe is still a long one for Croatia and necessarily passes through the abandonment of an all-inclusive old governmentalist mentality, a clear legacy of the recent Communist practice.
Mr President, it gave me great pleasure to read the resolution before us here today. For it is the very newspaper for which I work which is being portrayed as the object of persecution. I know only too well that Globus is in fact one of Croatia's keenest opposition papers, that it criticizes the Croatian Government in a manner which would not be tolerated in certain other countries, even democratic ones. I know this because I have a lot to do with the editorship of this newspaper. I do not even consider it unreasonable that action has been taken against Globus, since I am aware of a number of democratic countries close to Croatia in which similar events have also been reported, where editors of certain newspapers have even had to resign because they have offended the head of government.
I would just like to make one point. As Mr Swoboda has stated so effectively, Croatia faces enormous difficulties. The country has been destroyed by war and has a huge problem with refugees, which Croatia has had to accommodate in very large numbers. Yet for all this, there is no doubt that in this respect the situation is not all bad. I personally was present during the elections in Croatia, where I was following the efforts of the opposition parties, and I can say that these opposition groups were able to operate quite freely and even achieved real successes. That the outcome of the elections was somewhat different can be blamed on the electors, but not on the government.
I make these comments only to point out that Croatia is a European State, that its culture is primarily European and that we are all keen to help that country in its current difficulties. This does not mean kicking it in the shins, but rather providing real support for the efforts which are currently being made there. That should be the real intentions of this House.
Mr President, I will not approve the resolution on Croatia before us for various reasons. I would first and foremost like to remind everyone that we in the European Parliament are badly placed to get on our high horse regards Croatia. The great majority of this Parliament, after all, never even uttered one word of help to the Croatian population when, with difficulty and enormous risks, it pulled itself free from the Yugoslav straitjacket. Then, a few years ago, piles resolutions were not produced to dismiss and condemn the struggle for independence of these people. And I would also like to remind everyone that the European community institutions, including this Parliament, continued to defend the Yugoslav utopia to its dying day, until Germany was the only country the have the courage to chose the side of the Croatian people.
Nor will I approve the resolution, as I refuse to put Croatia on a par with countries like China, North Korea, Nigeria, and so on, who are rightly admonished here. There is undoubtedly much to be improved in Croatia, but this country does not belong to this list or to those to be put in the dock.
I should also say that I consider the calls in this Parliament today for absolute political free speech in Croatia a little hypocritical. After all, we adopt resolutions like clockwork in which political free speech within our Union is curtailed and rejected, for example, for anyone who questions the multicultural utopia. Under the guise of combatting racism, almost all Member States have adopted muzzling laws which punish free speech about this enormous, political immigration problem with penalties, fines, and with ineligibility. And equal access for all opinions to the media, which is demanded for Croatia, is a joke in most of our Member State when you belong to a democratic but right wing and national opposition, as I do.
When I consider all this, I can only conclude that Croatia should perhaps refine its democracy, but really has few lessons to learn from this Parliament.
Albania
Mr President, Mr Commissioner, my first point is as follows: There have been some problems with the translation of the resolution. My original German wording referred to a murder attempt in Parliament and this was translated in all other languages as "murder' . This of course makes a fundamental difference for us here, and an even bigger one for Mr Hajdari, who was attacked in the House, since he is still alive and was not in fact murdered, thank goodness.
Furthermore, in some of the translations it seems that a connection has been made between my request, or indeed that contained in the resolution, that in collaboration with the European Council an observer be sent to the Albanian Parliament, and the aid which we currently send to Albania. In the German version it is quite clear that no such conditions have been imposed. Both issues must obviously be regarded at the same time, but they should not be regarded as interdependent.
When I drew up this urgency resolution, I was unaware of just how pressing the matter would be, since a number of decisions were being taken in Albania, and primarily in the Albanian Parliament, which from our point of view we simply cannot accept. For example, a number of weeks ago a decision was taken for a time-limit which the Speaker of the Albanian Parliament imposed on the Constitutional Court. The Speaker said that if the Constitutional Court did not make certain changes, then it would be dissolved on 20 December of this year, that is to say in two days time. Parliament was therefore stating quite categorically that if certain things were not done, the subsequent appointment of judges to the Constitutional Court would be changed in such a way that this would only be undertaken in accordance with the political sentiment of the ruling Party.
This is something which we cannot tolerate and I believe that those who are today opposing this resolution on Albania must themselves accept some responsibility if the Constitutional Court in Albania is illegally and undemocratically dissolved the day after tomorrow.
Mr President, Mr Commissioner, ladies and gentlemen, I am very unhappy to see that the PPE has taken a stance without consulting the other members of the delegation, and is even quoting the delegation as if there were a common opinion on this issue. This is simply going it alone and, Mrs Pack, I am very sorry that you have decided to depart from the route of cooperation which we were only too happy to travel. Mr Habsburg, and here I mean Otto von Habsburg, has said that the outcome of the elections was not to the liking of many of those taking part. This is the fault of the electors, not the government. But the course which you are adopting is now just the reverse. Because your sister or brother party did not win, but in fact lost, suddenly everything which the government there is doing is wrong. This is something which I totally repudiate and reject.
My Party and I are not prepared to proceed with the form of non-cooperation which you have adopted within the delegation. You have not sought contact and have not convened any delegation meetings to discuss this particular issue. During our joint visit to Albania you even called upon the opposition to return to Parliament and to cooperate with it, something which was not part of your resolution. In fact there is not a single mention of it in the resolution. Your motion does not in any way convey the discussion which we had within the delegation. I regret this, for you are biased in criticizing only the government, or rather the governing majority, and are focusing only on one side, while ignoring all the other arguments which have been put forward. You make deadlines and then you postpone them, which makes it very difficult for us to take part in the delegation meetings. You are then not even prepared to try to find common ground on the Albanian issue. I regret this very much. I am also of the opinion that the quotation at the beginning of the resolution is incorrect and unreliable. I intend to petition the President on this matter.
Mr President, Albania, perhaps more than any other country of the former eastern bloc, is the country that suffered the greatest isolation and whose road to democratization is the most difficult and most arduous.
There is no doubt that what we understand by the rule of law is still facing many problems and, in this regard, the observations that have been set out in the resolution are based on information that we gathered when we visited Tirana within the framework of the Joint Parliamentary Commission.
However there is, I think, another dimension to the problem, which we must not ignore: Albania is trying to find its way following elections which were widely accepted and declared as such by the international community. Only a short time has passed since then. The country has found relative peace and is trying to stabilize its economy in the wake of a huge scandal and it is also trying to stabilize its international relations.
It has already been emphasized, and it is indeed true, that what is happening on a broad scale is the sweeping aside of political opponents, always following the Balkan model. In other words what happened before is being repeated conversely, only then, unfortunately, we failed to react.
Mr President, I believe that if the European Union had shown less tolerance of the rather high-handed acts of the then government, the fate of that government might have been better. In any event Mr Berisa would not have gained the faulty impression that we would forgive everything he did. Of course this in no way means that we must now forgive possible violations of democratic institutions. But, by the same token, and so as not to appear one-sided, because I believe that none of us has any party preferences in Albania, we should perhaps give an initial period of grace to the recently elected government, which must be well aware of our position with regard to democratic institutions and, more especially, with regard to the independence of the judiciary.
The observations set out in the resolution are not erroneous, but they are rather one-sided and I believe that they are somewhat hasty because, particularly with regard to the constitutional court, our information comes only from the Albanian opposition party. I am afraid that we are rushing things, Mr President.
Mr President, the Liberal Group will vote against this resolution as, firstly, we oppose the idea expressed in the resolution as behaving like tutors in Albania and to see whether correct parliamentary procedures are followed or not. I do not believe this is the way to treat democracy in Albania, however unstable it may be.
I think it is a pity, and this has been said before, but at the same time there was a clear exchange of views between Mr Swoboda and Mr Habsburg. I think it is a pity that the Group of the European People's Party submitted the text too late, because it is usual in this House to not do so when it concerns urgencies. I think it is a great pity. I also have the impression that there are no urgent elements in the resolution and I would find it a great shame if we give the impression that we are voting against Albania, and that we are not concerned about the slow rate of improvement in democracy and rule of law in the country. In other words, Mr President, I think it a pity that hasty action by the EPP has in fact deprived us of the opportunity to produce a decent resolution.
Mr President, I would like to express my surprise at both the content and the advisability of the resolution pertaining to safeguarding law and order in Albania.
The European Parliament's delegation responsible for overseeing relations with countries of eastern Europe recently visited Tirana and, in my opinion, undertook an extremely successful mission to Albania, within the framework of the Fourth Intergovernmental Meeting between the European Parliament and the Albanian Parliament. I had the honour of being a member of the delegation of the European Parliament and, together with the other members, I had the opportunity to identify the complex conditions prevailing in that country and the enormous economic, social and political problems that it faces. I must point out that we did indeed identify many problems relating to the functioning of democracy in that country, but also the fact of the tenseness of the political situation due to the position adopted by the largest opposition party, which is boycotting the work of Parliament and does not take part in its sessions.
I must also point out that our delegation made note of the responsibilities of both the government and the Democratic Party, led by the former president of the country, Mr Berisa, and that these interventions were considered useful by all sides.
Given these facts I find it impossible to understand of what use this resolution can be, which I very much fear provides an alibi for the reasoning and for the tactics of Mr Berisa. I do not want to believe that these were the intentions of those who drew it up, however impartially this was done.
With regard to the sending of an observer to the sessions of the Albanian Parliament, I would like to point out that Albania is nobody's protectorate, and that we must refrain from paternalistic conduct towards Albanian political forces.
I call on Parliament to overturn the relevant resolution as unacceptable, since it undermines the role of our parliamentary delegation following its very successful mission to Tirana.
Djibouti
Mr President, the legislative elections due to take place tomorrow in the Republic of Djibouti will not bring any great surprises, because the opposition does not have freedom of expression and even Members of Parliament for the ruling party are invalidated or declared ineligible if they criticize the President, Hassan Gouled.
However, what seems exceptionally serious to this group today, is the repressive police cooperation between Djibouti and Ethiopia, both arresting each other's opponents and extraditing them so that they can be sentenced and imprisoned, as in the recent case of Mohamed Kadamy and his family and lawyers. The European Union cannot tolerate such practices on behalf of a country receiving development aid from the EU.
This group would also like to indirectly address the French government, which likes to refer to a new spirit in its cooperation relationships. However, Djibouti is the main base of the French army in Africa. Whatever one's opinion of that military presence, we consider that it should at least be subordinate to a minimum of democracy, in the interests of France itself, which runs the risk of becoming involved in a political upheaval made possible by its very complacency.
We are concerned about the human rights situation in Djibouti and are disturbed to hear of acts of violence against members of the opposition in advance of the parliamentary elections, which are due to take place on 19th December. On 26th September this year the main leaders, the representatives of the Front for the Restoration of Unity in Djibouti, or FRUD, were arrested by Afar, the opposition group, this including FRUD representatives who are active here in Europe. These persons were arrested in Ethiopia and then extradited to Djibouti, where they have been taken into custody. As well as the European representatives, those arrested included Mohammed Kadhamy and his wife, Aïcha Dabalé, who belongs to a humanitarian organization and who at this moment happens to be pregnant.
We must emphatically call for the immediate release of these persons and for all those affected by the conflict to be allowed to leave the areas into which they have been driven, so that they can return to their homeland regions, if not directly to Djibouti itself.
We should advocate that those dwellings which have been occupied by the government forces be vacated and restored to their former condition.
As Vice-President of the Lomé Convention ACP Assembly, I wish finally to call upon Djibouti to comply with this convention, and particularly article 5, which states that basic human rights and freedoms should be respected.
Mr President, Mr Commissioner, on the eve of the election in Djibouti, this Parliament is expressing its concern with the political developments in the country. Rightly so, Mr President, but there are other countries in the world where the situation is equally distressing and which this Parliament in its sometimes selective enthusiasm passes over. Such a country is Surinam, in the north of Latin America. A country with a population of 400, 000 people with 300, 00 relatives in The Netherlands.
Mr President, in Surinam an economic drugs elite rules. Journalists and human rights activists are once again being threatened. Last week a photographer was kidnapped by four men and beaten up with the threat that the same fate would befall his child, if his wife, the editor of the newspaper 'De Ware Tijd', did not alter her articles to the advantage of the regime. Mr President, Christmas is approaching, political and media life will quieten down. At least I now know that the Surinam government is aware that this Parliament has been informed, and perhaps it will also protect the journalists a little.
Starting with Nigeria, I would like to thank the honourable gentlemen for their questions, where the situation is certainly extremely worrying. Only two days ago the head of state, General Abacha, announced the creation of a new government to replace the one he dissolved on 17 November. The new ministers are being sworn into office today.
The only question directly addressed to the Commission relates to the provision of a detailed report on the status of cooperation with Nigeria and the prospects for future cooperation. I can assure you that, as we did this time last year, we shall make available to Parliament such a report. I can already indicate to you that as of last week, a sum of ECU 326 million of 6th and 7th EDF funds foreseen for Nigeria has been decommitted from the last two national indicative programmes and virtually all EDF projects have been brought to an end. The only exceptions relate to regional projects, where one project in particular - a regional air security programme - has been allowed to continue because of its importance for the region as a whole.
As for future cooperation, the Commission has not succeeded up to now in negotiating a mandate from the Nigerian authorities to mobilize some EDF funds for decentralized cooperation, as would be permitted by the 20 November 1995 common position. But we remain hopeful that we can do this.
I would commend Parliament for its initiative in approving at this session a new ECU 3 million budget line for democracy and good governance in Nigeria. The Commission services will cooperate very closely with Parliament to ensure that these resources are used to maximum effect, but I cannot give any further details at this stage.
Turning to Sierra Leone, since the military coup d'état in May of this year, the Commission, along with the rest of the international community, has been consistent in its calls for the restoration of the legitimate constitutional government of President Kabbah and in its support for the West African states that have been endeavouring to find a peaceful solution to the crisis. This position has been reflected in the four declarations put out by the Council presidency on behalf of the European Union.
Support for UN sanctions imposed on Sierra Leone has also been expressed, and measures have been taken by the European Union to implement them. The Commission continues to recognize President Kabbah's government as the legitimate government of Sierra Leone and conducts day-to-day relations with that government in exile.
During President Kabbah's visit to the Commission at the end of October, discussions were held concerning the type of assistance which could be provided to support the implementation of the peace agreement. It was agreed that support would be provided for the demobilization process and for the return and resettlement of refugees as mentioned in the agreement. The Commission is currently considering a request from a United Kingdom NGO for assistance to refugees in Guinea. Although all development programmes in Sierra Leone have been de facto suspended, it is also agreed that upon their resumption, programmes related to rehabilitation and reconstruction would be adapted to take into account the more urgent needs resulting from the crisis, such as housing reconstruction programmes.
With regard to the humanitarian situation, the Commission has continued to provide humanitarian aid throughout the crisis and has recently approved a new package of mainly medical aid amounting to ECU 1.9 million, bringing the total for 1997 to ECU 3.7 million. Of course we must focus on the quality of the aid as well as its quantity. The Commission would like to point out that there are currently quantities of food aid from the United States blocked in Guinea, awaiting approval from the authorities there for its transportation into Sierra Leone.
With regard to Croatia, it is clear from what has been said in this House that there are divergences of opinion and that there has not been a coming together of the political parties. There has been a tendency to polarize views with regard to Croatia. Having said all that, the Commission does share Parliament's concerns about respect for freedom of expression and association in Croatia, particularly with regard to recent laws and restrictions on the activities of NGOs and independent media in Croatia.
In saying that, though, the Commission is not seeking to make any comparison between Croatia and any other country, but merely to express a view on particular acts. The development of improved relations between Croatia and the European Union depends on compliance with the conditionality of the regional approach, including respect for human rights. There have been some positive developments in some areas, for example, recent cooperation with the International War Crimes Tribunal.
Nonetheless, the Commission is of the view that respect for certain human rights, on the other hand, has deteriorated. Until Croatia complies more fully with the conditionality of the regional approach, general economic and financial assistance through Phare will not be extended and negotiations will not begin on a cooperation agreement.
The Commission provides support for civil society organizations and to human rights monitoring and advocacy groups in Croatia, with projects to the value of ECU 2.2 million in 1997 alone. Since 1994 the European Commission has also developed a programme of assistance for independent media in the countries of former Yugoslavia, including Croatia. So far in 1997 independent media projects to a value of ECU 1.67 including projects in the written press, for example, the Feral Tribune mentioned in the resolutions and Radio 101 have been approved. The Commission intends to continue giving support in these fields.
With regard to Albania, the resolution is not actually directed to the Commission. Nonetheless I should say that the firm establishment of democratic culture in Albania remains a major problem given the heritage from the past, and that applies to the political parties, the institutions and society as a whole. In accordance with the objectives agreed upon by Albania in the international community at the Rome ministerial conference in October of this year, the government and the opposition both need to be pressed to strive for political normalization and there has been a positive signal in the form of recent media agreements between the ruling party and the main opposition. But it is the first half of 1998 which will be crucial because then we will see what progress is made with regard to the drafting of a constitution and the Commission considers that the participation of the opposition, in particular the democratic party in parliament and in the constitutional committee of parliament is essential for political normalization and for democracy.
Finally with regard to Djibouti, the Commission has taken note of the proposed resolutions and will confirm first that we are following closely developments there and are aware of the reports of opponents of the government having fallen victim to human rights violations. We fully share the honourable Member's concern at these events. The Commission certainly is in favour of any initiative which could lead the government to act in accordance with democratic practice and could ensure that the general election scheduled for tomorrow is conducted freely and properly. Thirdly the Commission takes the view that firm dialogue with the Djiboutan government will encourage it to bring in greater democratization. Let us not forget that adherence to human rights is an essential element of cooperation under the Lomé Convention and the Commission, together with the Member States will have no hesitation in reminding the Djiboutan authorities of that salutary fact.
The joint debate is closed
Mr President, my comments concern the urgency resolution under consideration. I am always for economy measures, but when I tried to get hold of the text of the resolution, as usual, I was given the joint resolutions - but not the original texts. The reason given was that this was a cost saving measure. This simply cannot be true, since joint resolutions are often rejected in this House, to the effect that one then has to revert to the original texts. I would ask for clarification on this matter. Thanks to the efforts of Mrs Pack, for example, the absurd motion on Croatia is now somewhat less so, yet I would still have welcomed the opportunity to read the absurd texts in their original form. I earnestly request that something be done to remedy this situation.
Mr Posselt, I have taken note of your statement. It is true that there have been some translation problems, but as far as I know, the texts submitted to the vote and for your attention are available in all languages.
We shall now proceed to the vote.
Human rights and democratization
The next item is the joint debate on:
the report (A4-0381/97) by Mr Imbeni, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the report from the Commission on the implementation of measures intended to promote observance of human rights and democratic principles (for 1995) (COM(96)0672 - C4-0095/97); -the report (A4-0393/97) by Mrs Lenz, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on setting up a single coordinating structure within the European Commission responsible for human rights and democratization.
Madam President, we cannot expect too much of our colleagues; it has been a very tiring week and, consequently, it is more than understandable that our debate is certainly constructive now, though it has a certain reserve.
Taking advantage of the presence of the Commissioner, I would like to start on a point we were not aware of when Mrs Lenz and I presented our two reports, the document approved by the Luxembourg Council on the 50th anniversary of the Universal Declaration of Human Rights. I would be interested for the Commission to tell me what is meant in paragraph 11 of the Annexe to the document drawn up by the European Council on the 50th anniversary of the Universal Declaration of Human Rights when it mentions academic programmes within the framework of the 50th anniversary. If there is a framework of initiatives already drawn up, already consolidated, I would like to ask the Commission, and not just for myself, to send us this framework of programmes and initiatives; a reciprocal undertaking could be made by Parliament and the Commission because, along with the national initiatives for celebrating the anniversary (I again refer to paragraph 11), there could be cooperative and positive inter-institutional participation between the Commission, Council and Parliament.
Having said that, coming to the actual report, I would like to make a few particular considerations that I believe should be made on the Commission's report. The first is this: we are on the eve of the 50th anniversary of the Universal Declaration of Human Rights. This gives us a special commitment, and naturally a special honour as well, particularly on the point of consistency: consistency between saying and doing, consistency to this strategic matter, the promotion of human rights, particularly to avoid those contradictory aspects that cause harm at times, to our image as well, which is the result of the very essence of the European Union, fundamentally based on universal human rights, on respect for them and on their promotion. Contradictions often arise - sometimes, the left hand does not know what the right hand is doing - in some cases, the relationship between economic and commercial relations and the subjects of the promotion of human rights are not entirely consistent. I would like to say that, if we have to record one step forward on the 50th anniversary, we should do so in this direction: greater consistency of behaviour between saying and doing, to ensure that all contradictions are overcome.
In my report, I emphasize the requirements for information: information not just for the European Parliament - which we do need but we are privileged and do have information, though certainly not in real time as we would like but fairly quickly - but for all the bodies operating in the non-governmental organizations, on committed world cooperation for respect for human rights, organizations, including small ones, not just the well-known ones, operating in individual countries that do not have adequate information in time. My report proposes that the Commission should use the new technologies more to circulate information on the measures taken by the Union for the promotion of human rights in the various countries of the world, so that anyone obtaining information can do so directly and in real time.
The second aspect I wish to emphasize is that of efficacy. We need the Commission's delegations, country by country, to be able to provide us more clearly with the relationship between the initiatives conducted, the costs, the resources used and the situation of human rights in this or that country. In other words, we need to know whether our investments serve any purpose or not, whether the situation of human rights in a country has improved or worsened after our initiatives and our intervention. From this point of view, we need more appropriate information on the efficacy of our intervention.
Then there is a problem of coordinating the initiatives taken by the various institutions. On this point, there is one factor that makes my report different from that of Mrs Lenz, which is a differentiation of instruments and certainly not a strategic differentiation of objectives, because anyone can see that there is a consistency and a very broad convergence between these two reports. There is a difference of interpretation on one point, however, with regard to coordination, to which I would like to draw your attention. It is good to set up inter-service groups within the Commission. I personally agree that it is good to strengthen an interinstitutional group, but my personal opinion is that Parliament is not a managerial body, that management falls to the Commission, that others are responsible for managing the policies and that we have the task of directing and controlling. If we are unable to perform our task of control, we should not fall back on the creation of means of coordination and execution seen by the Commission and Parliament, because, in my opinion, this is not consistent with the European Parliament's tasks of direction and control. This is a point of difference on which Mrs Lenz and I hold different opinions, opinions which we will certainly try to overcome with discussion.
I would also like to point out the proposals made in my report on the idea of organizing a large conference once a year to check the programmes drawn up by the European Union on democratization worldwide. I think it was two months ago that we held a large conference in Brussels to check the development of the Tacis and Phare programmes. This was an important event because representatives of the countries concerned, i.e. the third countries, took part. To tell the truth, the presence of Parliament and the Commission was not very constant or conspicuous: some of us attended from beginning to end but there were only a few people. Our colleagues, however, MPs and representatives of non-governmental associations in these other countries, have told us of the positive results and the drawbacks. For example, they asked us what the relationship is between bureaucratic administrative expenses and expenses going directly to the execution of a project. This is a subject that also relates to the promotion of human rights. It would be interesting to know the difference between bureaucratic and administrative expenses and expenses intended for the promotion of human rights. It was a positive experience and I think that it could also be done to check the effectiveness of our measures with regard to democratization and the promotion of human rights.
I will conclude by thanking all of you for your attention and by expressing my belief that, in the end, stimulated by this deadline of the 50th anniversary of the Declaration of Human Rights, we can do something more and better. Just one final word: if the death penalty was at least mentioned in this document at the Luxembourg Council - I know there is a problem in one member country - we might have taken a concrete step forward in relation to all the resolutions of the past.
Madam President, I can concur directly with the remarks made by Mr Imbeni and I shall also try to respond to his comments. A week ago we observed Human Rights Day and it has to be admitted that human rights are still being seriously violated throughout the world. On the other hand, institutions and organizations are increasingly taking up the mantle of human rights and this has caused something of a contradictory situation. The European Union should be one of the main institutions involved in providing effective and wide-ranging support for the cause of human rights, from individual projects to programmes promoting human rights and democracy.
We began in the 1980s with Latin America, followed by the ACP zone and the developing nations. Now we have the Phare and Tacis programmes for central and eastern Europe and the Meda programmes for the Mediterranean area. With the backing of the Council and Commission, the European Union has laid down basic directives through numerous declarations made in this House, and it is now attempting, via treaties of cooperation and association, to implement a human rights and democracy proviso which will be a pre-condition for the said treaties. So far, so good. However, when one realises that within the Commission there are more than 15 departments, plus several external institutions - or satellites, involved in the administration and drafting of human rights and democracy policies, then one is hardly surprised to learn that the European Parliament has for years been concerned that these matters have not been organized in as coherent, efficient and transparent a manner as we might imagine. The Treaty of Amsterdam consolidated the EU's commitment to uphold freedom, democracy, human rights, basic freedoms and constitutionality and established that the Union as a body is obligated to the principle of coherency in its foreign policy. Council and Commission share this responsibility and the Commission has followed this up by submitting to the Council a proposal for a uniform legal structure which will serve as a framework for human rights and democracy.
The European Parliament's call for the control, monitoring and evaluation of the EU's actions now appears all the more urgent since a substantial amount of funding has been accumulated over the years with the extension of EU activities into the area of human rights. These actions are becoming more and more varied and the number of actors is also increasing. Parliament's own "European democracy initiative' currently holds funding of ECU 96 million. The fragmentation of budgetary resources for human rights and democracy projects into numerous budget categories and the lack of a coherent strategy and the division of responsibilities for its implementation within the Commission, have all contributed to this lack of transparency.
In 1994 the Commission had more than 30 budget lines for development cooperation and humanitarian aid alone. Then there are the funds from budget heading B-8 for monies agreed under the CFSP. My report on the creation of a uniform coordination structure is directed at a greater streamlining of responsibilities as well as the implementation of projects. In accordance with the Committee on Budgets this report therefore opposes external structures. I do not wish to see any external structure and if my practical proposal recommends an office for human rights and democracy within the Commission, Mr Imbeni, then that is not an office whose activities should be divided, but rather one which the Commission should set up and administer in the same way as the ECHO, so that these matters are not coordinated by an anonymous department but by an outwardly transparent operations centre - and this office may do just that.
A second proposal which I wish to make concerns the setting up of a dedicated data network for this sector. Such a network would help the institutions of the European Union, as well as outside agencies, to concentrate the available body of information and to put this into practical effect in a more efficient way.
I also want to see the institutions dovetailed into a working group for democracy and human rights, as also agreed in the budget, which is something you also address; such a group, whose role would be an advisory one, could be constituted from representatives of Parliament and of the Commission as part of the annual programme. The effective coordination of institutions and international organizations, whose role is to monitor and assist the process of free elections, is essential for the establishment of an effective, financially viable and transparent system. The consolidation of the 1998 budget will also help do the groundwork here. If we are to achieve as broad a synergy and multiplier effect as possible, the EU must coordinate its human rights policy measures more effectively, and this includes international organizations such as the Council of Europe, the OSCE and others, by concluding the sort of cooperation agreements which we really want to see. The aid which we provide in this area often goes unnoticed.
I can only agree with the report which has been presented by Mr Imbeni. We really are on the same wavelength in this respect. We both call for better information on the EP and on the efficiency, or failure, of the various programmes and projects, as measured against their impact on human rights and democracy in third countries. We also call for a transparent strategy for the use of funds and improved procedures for the implementation of projects - and this is also the underlying message of my report on the simplification of structures. I too followed the conference on the Phare and Tacis programmes, which involved the NGOs, and I was also able to obtain useful information for my report.
A further basic requirement is the need for better coordination within the Commission and between the various institutions, as well as the removal of the geographical divisions. On this point we all totally agreed. A superposed coordination structure, under the jurisdiction of a Commissioner for human rights and democracy, would be required not only to administer the programmes and projects but also to coordinate the guarantee and sanction policies. After Amsterdam the Commission promised to introduce a uniform Commission structure for human rights and democracy for the next period and I hope very much that this will become a reality. I would like to ask the Commission quite openly what it intends doing to bring this about.
Ladies and gentlemen, let me close by stating that one of the most difficult and yet rewarding tasks of the European Union must surely be for its institutions to carry to the world the message of peace and freedom which is based on the respect of human rights and the ability to live together in accordance with democratic principles. We hope that after the Amsterdam Treaty this part of the EU's foreign policy will play an even greater role and will help carry our message even further afield.
Madam President, Mr VicePresident of the Commission, the Committee on Budgets has done me the honour of appointing me draftsman of its opinion: I am particularly pleased because, in this specific case, we have done work, it seems to me, which may have helped Mrs Lenz to prepare her report, particularly on a number of points I consider essential, and which I shall now develop very briefly.
As Mrs Lenz reminded the House, the first point relates to the requirement or rather the need, both to restate and to demand a more important role for human rights, because this is an area in which the European Union is a credit to the citizens of Europe. I think that, from this point of view, any initiative, any reinforcement of the protection provided by the 'human rights' clause - for example, the possibility of applying a 'death penalty' clause to agreements with third countries, which is already envisaged for accessions to the European Union - must be based on better internal coordination within the Commission.
I think it important to emphasize this. This Parliament is concerned about this priority, I think that we have shown this, financial year after financial year: long may it be accepted by this institution, and may it not be lost amongst satellite institutions, which have become uncontrollable, and I am talking about the Monitoring Centre for Drugs. We have been subsidizing the Monitoring Centre for Drugs for years. No one knows what it does. Its policies are decided by fifteen civil servants from the fifteen Member States, and so on.
So, what we need is more working opportunities, more resources, more objectives for the human rights policy, but by means of internal reinforcement, and in the long term - this is a very clear message we wish the Commission and our governments to hear - we need to create a post of Commissioner responsible for human rights, which would be the logical conclusion of this policy, to which we are very attached.
The other question is, of course, the question of resources. We believe that these resources should be rationalized. At the moment, they are scattered internally, which is harmful to our policies. On this point, as you know, we have today just confirmed the idea of creating a working group, which could be involved in the work already carried out by the Commission, and we have decided to try, on a occasional basis, to look together at the existing problems in order to find out how to cope with them, how to deal, for example, with the incredible division between actions and requirements relating to 'human rights' , and their authorization or funding.
Mr Brittan, there is sometimes a delay of ten or eleven months, between an application for funding, in respect of a given financial year, introduced not by large companies, but by NGOs, which exist because of cofinancing, and which can be obtained, but only after months and months of red tape, which in my opinion, can be harmful. What we need, of course, is transparency, rigour, and also flexibility, so that things can be better. Those are therefore the messages I wanted to give to the rapporteur, on behalf of the Committee on Budgets. We have only kept a few amendments - which I hope the rapporteur will be able to accept - the aim of which is to reinforce the text even more, and indeed, to make it into a good working document, of use to both the Commission and the Council, in its future deliberations.
Madam President, the Committee on Civil Liberties has made me responsible for the opinion of the Committee on Budgetary Control on this report. As you know, our Committee is responsible for examining respect for human rights within the European Union. I shall therefore confine myself to questions connected with human rights which relate to both the European Union and third countries, that is, anything relating to immigration, political asylum, the trade in human beings and sexual tourism involving children.
We have concentrated in our work on particularly vulnerable people, or groups of people, often subject to discriminatory treatment, or simply deprived of the exercise or enjoyment of fundamental rights. That is: women, children, refugees and displaced persons, national minorities, indigenous peoples, prisoners and torture victims. This Committee has considered all these groups in detail and I shall confine myself to informing you of our main conclusions.
In particular, we ask the Commission to include, in future agreements with the third countries involved, a clause relating to the trade in human beings, and sexual tourism involving children, as is already the case for human rights. We would also like to insist that the items of the Community budget relating to human rights should be subject to careful evaluation, whether the expenditure is incurred inside or outside the EU. We also consider that the joint action decided by the Council on 26 and 27 September 1996, which aims to extend the competence of the Europol Drugs Unit to the prevention of the trade in human beings, the prevention of paedophile rings and child prostitution, is fundamental. We also consider it indispensable, within this context, for the Europol convention to be ratified as soon as possible by all the Member States. It is also necessary to adopt an agreement to combat the trade in human beings, which would include, in the joint provisions, severe sanctions for dealers and the possibility of confiscating the profits of such exploitation.
I do not have enough time to mention all the conclusions. Thank you for your attention and please refer to the written report for all the information, which I am unable to provide.
Madam President, shortly after I was first elected to Parliament in 1989, I was asked to take part in a parliamentary delegation to observe the first ever democratic elections in Chile following the Pinochet dictatorship. While I was there I was struck by the number of people who came up to me quite spontaneously to thank me and others in our delegation for the work the European Union had done in preserving and developing democracy in Chile during the years of the dictatorship.
That made a very deep impression on me because it made me realize just how important the European Union's work on human rights is, and the effect of often quite small amounts of money, especially the effect they can have on developing democracy in countries which are suffering from a lack of human rights. That is why I am very strongly supportive of the policies the European Union pursues. However, it has to be said that the human rights policy of the European Union has grown up on a very ad hoc basis. In many ways Mrs Lenz has indicated that in her earlier remarks. It is still very ad hoc as we can see from Parliament's work. Our monthly saga of Thursday afternoon urgencies shows a certain lack of coordination and coherence when we are looking at human rights situations
Similarly, as we have heard, the Commission's organization of its work on human rights also shows a lack of coherence and coordination. In the Council the CFSP has had its weaknesses as we have outlined before and there is not sufficient evidence of a coherence of approach. Now, with the Treaty of Amsterdam and the Commission report which we are debating today, we should move towards a situation where human rights is much more closely integrated within the common foreign and security policy. In particular, I am looking to the Council and the Commission, working on the development of the policy planning unit that is an essential part of the Amsterdam Treaty, to ensure there is an effective human rights dimension and conflict prevention dimension in the work of that unit.
We need to try to define what we mean by an ethically orientated foreign policy for the European Union and we need to try to find a better balance between the institutions. In the light of the Amsterdam Treaty and the work in Parliament by Mr Avgerinos, for example, on improving the way we deal with urgencies, we have to try to make a fresh start on human rights and to have a trialogue between the Council, the Commission and Parliament where we can sit down and start to define where we are going on human rights and how we can improve the administration of human rights. In particular, we should look at how we assess value for money from our projects. The Commission is very good at developing new ideas but less good at managing these ideas once they are up and running. We ought to look at how we release funds. Far too often funds are held up and NGOs run into difficulties because of the delays in getting funds released.
In conclusion, we ought to look also at what we do with countries like, for example, Hong Kong - which I only mention because it is fresh in my mind - where the administration argues that money we give for support of human rights is actually political interference and refuses to allow us to spend that money. Finally, I welcome both these reports but I urge that ...
(The President cut off the speaker)
Madam President, in this debate on human rights one almost invariably immediately starts talking about concrete problems; Algeria, Burma, Nigeria or about the plight of refugees, child slaves, or abused women, and one immediately asks for action. But this debate is about something else. Mr Imbeni and Mrs Lenz in their report primarily talked about the structures within the European Commission for human rights policy. This is a good thing, because if you want expose something, and wish to see action, the appropriate instruments are needed. They have to be effective, that is what counts.
Against this background both reports are extremely useful. Mr Imbeni's report, which is a response to the European Commission document, uncovers in great detail a number of weak points in the Commission's organization of its work on human rights. In its document the Commission has tried to circumnavigate these problems by giving a kind of catalogue of the actual human rights and democratisation projects from a regional perspective. We can safely say that most of these projects are fine, and that it is likely that the Commission will implement them properly, but the Commission's document contains no evaluation. This is no surprise, because Mr Imbeni concludes quite rightly that the Commission's organization of the human rights policy is rather chaotic. Too many budget items, too many directorates-general who step in, too much red tape, and too little coordination, evaluation and effectiveness.
When we examine these different approaches, they can also be found in Mrs Lenz' report. It is a miracle in fact that so many good things still happen when you read those two reports. That does not alter the fact that I agree with both colleagues. If one examines all activities, one has to conclude that more coordination and better streamlining of actions is urgently needed. That is why Mrs Lenz's idea of arriving at one coordinating body within the Commission, primarily aimed at programmes and actions in the sphere of human rights, minority rights and democratisation, is a good idea. I think it should be something like ECHO for humanitarian aid, but as part of the Commission.
Mr President, it is a good idea, as it may not only save much money and energy, but one might also be able to do a great deal more, and much more effectively, with this same money. In addition I think it is excellent if a European network for human rights is made available to allow the necessary information flow smoothly.
Finally I would like to support for the idea for a unit at European level for monitoring elections. Our socialist colleague spoke just now about the way the elections in Chile were observed - I was there in 1989 - and this happened in an excellent way. Still we frequently see that American or other delegations handle their work efficiently and better than ours. Yet it is important, because the preventative effects of these kind of monitoring committees is excellent.
Mr President, I conclude by saying that both rapporteurs have delivered excellent work. They have submitted good proposals to the Commission and we would like to ask of the European Commission to take these reports to heart, and to take up the proposals. The European Union itself is a stronghold of human rights and democracy; let us emanate this in an efficient manner throughout the world.
Madam President, though we may question whether the human rights policy pursued by the European Union is consistent, outside Europe it is experienced a great deal more positively, considering the many times appeal is made to our human rights policy. You also heard Mr Titley and Mrs Maij-Weggen say this just now. Yet on the eve of the Euro-Asian summit we have to accept the fact that entire continents distance themselves from our policy. That is why it is good that by coincidence the Commissioner who is to some extent an expert in the field is here tonight. I would like him to tell me a bit more about how he sees the proposals on the table being implemented.
Anyhow, because some countries distance themselves from our continuous persistence on human rights, the better gearing of the human rights policy within the institutions is all the more necessary, as well as making them more transparent, quicker to implement and more effective. On the eve of the celebration of the 50th Declaration of Human Rights, Mr Imbeni and Mrs Lenz have submitted two excellent, clear and to my mind implementable reports.
The proposal to establish a coordination unit very much appeals to me. I believe, as Mrs Lenz remarked, that it requires a Commissioner who is entirely responsible for this policy. For the sake of the general public I think it is an excellent idea to publicize what were are doing in the institutions in future via the electronic highway or the Internet. This is a good thing.
Our showpiece during the recent past was observations at elections. The Union managed to appear consistent to the outside world, as visible responsibility. It is therefore very right that Mrs Lenz requests a material foundation for this in the specific budget.
It seems a good idea to me to hold an annual evaluation conference, as suggested by Mr Imbeni. It gives the Commission, as well as this Parliament, more power in its functioning. It will probably direct more individuals and NGOs in our direction, which will have to make us even more selective, and we will have to give more meaning to our programmes, but with these proposals as they are before us, this must be possible in the sense of coordinating them.
Mr President, Mr Commissioner, the Lenz and Imbeni reports are an excellent culmination of this year. I congratulate both colleagues, and look forward to the time when, with these reports as a solid support at the end of our mandate, we will be able to promote human rights within the European Union as well as outside.
Madam President, Mrs Lenz and Mr Imbeni speak with one voice; that saves me one response. She calls for more coordination, consistency, coherence and this deserves full support, from the Liberal Group. The Commission, too, occasionally deserves praise for its dedication to increased effectiveness and transparency. But at the same time both rapporteurs' proposals for better ideas to improve consistency have not just sprung up overnight.
Our group supports the proposal for the setting up of one single service for human rights and democratization within the Commission. But this should not mean we should get a common administrative structure for all agencies offering foreign aid. Aid should continue to be part of the main thrust of the policy. Aid is the means of the policy, not an end in itself.
Annual evaluation conferences on human rights and democratisation programmes for third countries are much more effective. I gladly support the strengthened role of Union delegations in third countries, the inclusion of human rights in the job responsibilities of the planning unit of the CFSP and in the creation of an interinstitutional working group to set up a European network for human rights and democratization.
Then we come to the observers, and as Mrs Lenz knows, the monitoring of elections; I, for example, have been able to experience this as a recipient from this Parliament in various third world countries some time ago, and also as a participant in observation delegations, and I have been embarrassed, Madam President, Mr Commissioner. I hope it will become true that in this Parliament we will have an "A-team' from which we will be able to recruit those who will be able to observe in a truly professional way. I have said it before in the foreign affairs committee, as Mrs Lenz and Mr Imbeni both know. I think these two reports provide useful starting points.
Madam President, ladies and gentlemen, the possession of human rights allows each individual man and woman to retain his or her dignity. Human rights are indivisible and universal. I stress this yet again because it is a fact which is sometimes overlooked in the daily routine of EU politics. The protection of human rights and minorities and the furtherance of democracy must be priority issues for a combined foreign and defence policy. We strongly reject any attempt to reverse these priorities in order to promote the cause of economic relations.
Parliament will be keeping the pressure on and, what is more, has even established a budget line for the promotion of democracy and the protection of human rights to the effect that a financial basis has now been laid for real action. However, the EU is still a long way from having a coherent civil foreign policy. As long as departmentalized thinking continues, as long as foreign policy is divided geographically within the Commission and as long as development policy is subjected to constant budget cuts, we shall never succeed in evolving a consistent and integrated human rights policy. Such a sound concept is of course the basis for a credible foreign policy.
The Commission itself is not in a position to carry through the human rights programme because there simply is no comprehensive strategy for all EU policies. In this respect Mr Lenz's report on proposals for improving our administrative structure is particularly valuable.
We support the proposal for setting up an office of human rights and democracy within the Commission. This would also facilitate collaboration with non-governmental organizations, which are an important part of a durable policy on human rights and democratization. I refer in particular to decentralized projects based on local initiatives which make a vital contribution to social stability and to human rights activities which seek to protect and restore the dignity of individual men and women.
Madam President, Mr Vice-President, ladies and gentlemen, I, like the rest of my group, am in complete agreement with the need to increase coordination, unify services, and rationalize a number of things. But a political responsibility is essential, and we frequently have difficulty in finding out where it lies within the Commission.
May I congratulate Mrs Lenz, and Mr Imbeni who have written reports to that effect? However, Point 7 of Mr Imbeni's report, in which he proposes to report on the public bodies of third countries, which hinder human rights projects, seems rather disputable to me. I think we could have an annex and add 'to the bodies of the European Union' , because as some Members know, although a number of projects remain blocked in the Commission for many months, waiting to obtain the funding, which has been agreed, there are other projects. I am very pleased that Commissioner Brittan is present, because some very important projects regarding democratization and human rights have been sitting in drawers in the Commission's departments for two years. A radio project 'Boys of Tibet' has been waiting for the Commission's go-ahead for two years. I would be very pleased if the Commissioner could answer this point.
I should also like him to reply to the requests made, on many occasions, by this Parliament, regarding a number of persons who are imprisoned. They are Mr Wang Dan, Mr Hada, Mr Nawang Choepel, and the young Panchen Lama (Gedhun Choekyi Nyima) of whom we have no news, although we have many times asked the Commission to intervene with regard to the liberation of thousands, or even hundreds of thousands of political prisoners in China, and other Asian countries.
I would be very pleased, Mr Commissioner if, like the United States, which has obtained the liberation of Mr Wei Jinsheng, the Commission were also soon to announce the liberation of the above four people, and of any other people to whom I have not referred today.
Madam President, the political systems are all the more democratic and pluralist as their political institutions become more effective and their legal systems more independent. The calling to the protection of human rights, even outside the Union, is sanctioned by the preambles to the treaties, and therefore constitutes a priority which we do not always manage to satisfy even if we, as the European Union, are one of the largest sources for the financing and promotion of initiatives aimed at the protection of these rights. A European Union which, however, is not managing to provide the necessary transparency to make its overall effort for the promotion of human rights as visible as possible.
In our opinion, given its natural democratic specificity, the European Parliament should be more effective in defining policies on human rights, firstly by placing the financing allocated to the sector in one single budget entry and, even if this happened recently, exercising the additional budget power provided by the Treaty, which has still not seemed sufficient. Above all, our Parliament should be able to operate in the context of a necessary unity in the disbursement sector; the Directorates General of the Commission seem to be called upon too much to draw up lists of priorities of activities and to exercise priorities of spending.
Although this could contribute towards a greater knowledge of sectoral and specific problems, it would certainly not improve the possibility and efficacy of Union intervention. The geographic compartmentalization within the Commission is made worse by the various budget entries, that waste funds allocated to spending.
In addition to the managerial problems of aid for the sector, the practice of policies actually aimed at the protection of human rights seems lame to us. Several examples include the Council resolution which, with regard to asylum procedure, provides for the application of the concept of the safe third country, actually requires the transit country bordering the Member States to readmit persons seeking asylum without providing sufficient legal guarantees, particularly for the victims of acts of violence, women and children, and belittles the quality of the protection of human rights, which we are deciding upon.
Another example of family protection is the protection of human rights in the sector, which is also a priority of our family policies, which is thwarted when we do not recognize that the immigrant citizens of third countries have the right to live in families, the right to reunite the family.
The extension of Europol's competence, particularly the drugs unit, that could effectively combat the plague of the trafficking in human beings and the paedophilia and child prostitution networks, although established in September, during the course of a Union Council, has not yet begun, while the same Europol Convention has not yet been ratified by all the Member States.
The European citizen asks us for assurance and we therefore consider it essential, in defining the policies on the right to the protection of human rights, to take measures to coordinate the criminal legislation of the Member States so as to establish a clause of universal extraterritoriality, which makes it possible to make inquiries, prosecute and penalize individuals committing offences abroad and then avoiding the punishment by hiding in the folds of an incomplete legal system which, in our opinion, should be defined as a matter of urgency on pain of our credibility in the protection of human rights.
Madam President, I wish to thank the rapporteurs for these reports on measures intended to promote observance of human rights.
The overall objective of any development policy must be to strive to build and strengthen democracy and the rule of law, with respect for human rights and fundamental freedoms. In all agreements with third countries the European Union must continue to press for the inclusion of specific human rights clauses.
The fact that the European Union is the world's principal donor of humanitarian aid, is neither known nor understood by many of our citizens. I believe we should draw clear guidelines for the acknowledgement and publication of the very important financial contribution the European Union makes to human rights and development of the third world.
While I do not agree with the policy of the US - a policy of no aid without trade - it is essential that we remain rigorous and firm with our policy of no aid without linkage to democracy, human rights and freedom.
In relation to statistics - and many other speakers have already made reference to this - we need a clear breakdown of the funding from all sources, whether they are governmental, semi-state, NGOs or whatever, and we need clear evaluation of the effectiveness of human rights projects funded by the Commission. Unfortunately, the report does not compare projects for effectiveness, nor does it set down the criteria on which projects are or should be assessed.
In the context of the forthcoming negotiations on future relations between the European Union and the ACP countries under the Lomé Convention, a stable political system, full respect for human rights, effective participation by society, allied to good government and sound administration, should be recognized as fundamental foundations for sustainable development and the focus of our development policy.
Madam President, firstly I think one of our most important tasks in Parliament is to keep watch on human rights and democracy. People expect that of us, and in this area we also have strong public support. This is, of course, particularly important for countries with which we have agreements, countries with which we have some connection. Perhaps this is most important for applicant countries like Slovakia and Turkey, where shortcomings need to be corrected.
I would, however, stress that it is important that the aim of our measures and efforts should be to help to solve problems and not simply to point out countries which do not fulfil the requirements. The control, support, effectiveness and reporting of our measures need to be improved. I would particularly like to emphasize some of the ELDR Group's amendments in the report. These relate to paragraphs 6, 8 and 9 in the Imbeni report.
A collective agreement on human rights is good. In addition the Commission should collect information from international organizations such as Amnesty, the OSCE and the Council of Europe.
Madam President, I wish to congratulate Mr Imbeni and Mrs Lenz on their reports and to state that naturally we must focus our efforts on increasing the effectiveness of the Commission itself in all its policies, rather than shifting responsibility away from the Commission by way of various offices and other structures. I believe that this has become quite clear.
I also wish to refer to a particular matter which has been discussed in detail in the Committee on Budgets, namely a change in the structure of interinstitutional cooperation. I believe that this is very important. We are dissolving the old advisory group, which used to draw up recommendations for individual projects in conjunction with the Commission and the various institutions, and intend setting up an interinstitutional consultative working group whose role will be to assess the annual Work Programme. This proposal is set out in our amendment. This seems to be a more rational way for Parliament and Commission to deal with one another. And I hope that by discussing a Work Programme at the beginning of the year we will really introduce greater transparency and control into this area.
Madam President, today we are discussing a document from the European Commission on the implementation in 1995 of its actions to promote human rights and democratisation. The rapporteur, Mr Imbeni, has already laid his finger on the problem in his introduction, and I quote: ' the communication ... has the character of a catalogue of good works ... (but) does not present itself as an assessment of the effectiveness of human rightsrelated activities' . It is curious that very large sums, fortunes in fact, have been invested in all kinds of projects, but that apparently there were no interim criteria to verify the usefulness of these investments, or in any case afterwards, and that no investigations were made either into whether the subsidized projects and organizations were also supported by third parties, for example the Member States, independently. As far as that is concerned I can only agree wholeheartedly with paragraphs 16 and 17 of the report.
I have to admit, however, that my criticism is more fundamental, and that we will have to ask ourselves whether it should be the responsibility of European common institutions in the first place to play a kind of UN, a kind of reduced United Nations, with a truly opaque subsidizing policy, and especially, and this my basic remark, without being this encapsulated in a coherent foreign policy.
Please do not misunderstand me. I am not saying that all the money in this budget area has been spent fruitlessly. But I do question in a major way the lack of monitoring when subsidies are given, the lack of evaluation afterwards, the fundamental desirability of leaving the implementation of this policy, which should form part of a coherent foreign policy when it is deemed necessary, in the hands of the European Commission.
Besides, I am not able to check the expenditure of these funds on my own. But I do know the way in which Commission officials in my own country use all kinds of subsidies to all kinds of organizations. I can only ascertain that organizations are subsidised which either only represent themselves, or are not worthy of receiving anything, or already get their fair share from various other subsidy sources. I am thinking of a number of trade unions, for instance.
It might be the case, and I hope so, that the Commission manages the budgets we are talking about today more usefully. But if this is the case, then I cannot deduce this from the document the Commission is submitting. I in any case will continue to go on about the fact that in our own Member States millions of people live in abject poverty, so that it is not acceptable in my view to spend large amounts if and when the usefulness of this expenditure of these sums is not even investigated and above all evaluated.
Madam President, ladies and gentlemen, the defence of human rights has been one of the great causes, one of the strongest causes in the political aims of the European Union. It would be good for human beings all over the world if those aims could be increasingly present and effective in the European Union's decisions and initiatives.
Unfortunately the Union's actions are not particularly visible - I mean in so far as European citizens are not familiar with them, because I know they support us in those decisions and therefore ought to be familiar with them - and the political reflections of those actions are normally confined to our parliamentary discussions.
There are not sufficient institutional structures in the European Union for the adequate processing of information on infringements of human rights. There is a lack of coordination of actions to defend human rights, and the available financial resources are patently insufficient and lacking in coordination to promote actions to defend the dignity of being human.
It is also regrettably clear in many cases that economic interests, which have a certain control over information, override and almost nullify the political and humanitarian positions in defence of human rights which we have come here to uphold.
All these comments are mentioned and well analysed in the reports by Mr Imbeni and Mrs Lenz, whom I would like to compliment on their work. We support their reports and we would ask this House to approve them.
Madam President, Mr Commissioner, human rights are valued very highly in Austria. Looking ahead to Austria's Council presidency in the second half of next year we are conscious of the fact that in 1998 we are celebrating Human Rights Year, and this is an issue which will assume increasing significance. Next autumn, an experts conference on this theme is to be held in Vienna and on the eve of the summit meeting of Heads of State and of Government in Vienna the Foreign Ministers will commemorate the 50th anniversary of the Declaration of Human Rights. This will also see the adoption of action plan "Human Rights 2000' . Such actions serve to illustrate the high priority which Austria attaches to the subject of human rights.
I welcome the proposals being put forward by the rapporteur and by Mr Imbeni, since I too believe that it is sensible to have a uniform structure to deal with human rights and democratisation. Better coordination within the Commission, a strengthening of the Council's authority over human rights issues and greater cooperation with the European Parliament, all these would be very welcome moves indeed.
The aim of the 1998 Year of Human Rights must be to underpin the respect of universal standards of human rights at national level by effective control, support and deterrence. Over the last 50 years the international system has laid the legal and practical foundation for the protection of human rights. Now it is time for these principles to be implemented at national and local level. All too often, unfortunately, economic interests take precedence over human rights issues. We in the European Parliament must, therefore, never relax in our determination to draw attention to human rights violations. But to put something into practice also means ratifying it, and in international law this is regrettably not always possible. Consequently, in this Year of Human Rights 1998, we must assert our democratically legitimate role as a guardian of these principles.
Madam President, I wish firstly to thank Mrs Lenz and Mr Imbeni most heartily for the excellent work which they have undertaken. In this respect I would like to make a number of comments which are indirectly connected with their report and which have probably been engendered by it. The first of these concerns the fact that we have far too many organizations working against each other and generally getting in each other's way. We have to establish some kind of order here. I am looking at his mainly from the perspective of those peoples who are in direct contact with the actions concerned, since I frequently travel to central and eastern Europe, where I am witness to the major problems which arise, and this is something which we must bear in mind.
My second point is one which has already been touched on, namely that we must exercise stricter control on the assistance we provide, for this is an important matter. We already have a very good Committee on Budgetary Control, and its work is exemplary, but this body is hardly in a position to take on additional responsibilities. However, there is no doubt that some similar type of organization would be required here. As far as the annual reports are concerned, I consider these to be absolutely essential, particularly when they are entrusted to people who really know something about the subject.
In conclusion let me add one more thing: The respect of human rights is a very laudable principle. However, all too often this can be used by certain regimes to conceal the fact that they do not adequately recognize collective rights. I see this especially in the treatment of minority groups - linguistic minorities, racial minorities and ethnic minorities. I believe we should draw attention to the fact that a European bill of rights for ethnic groups and minorities is absolutely imperative. This must be made prosecutable in law so that we can ultimately bring real order to this area of human affairs.
Madam President, in the course of the debate not surprisingly a number of broader considerations have been raised and I hope the House will forgive me if I am not able to follow even the fruitful avenues that have been pursued. I would like to comment on some of the specific points but I should first of all like to say how much Mr van den Broek would have liked to have been present, in particular, because of his high regard for the reports of Mrs Lenz and Mr Imbeni.
I shall firstly deal with the very specific point made by Mr Imbeni about the Amsterdam Summit conclusions. These refer to an initiative for a post-graduate course for a European master's degree in human rights and democracy. It is envisaged that ten universities from ten countries will participate and it will be handled, as I understand it, by the University of Venice, although further details obviously still have to be worked out.
I shall now comment on some more general points. Firstly, Mrs Lenz and others talked about the possibility of there being one Commissioner in charge. I am not sure that would solve the problem. The real problem is not so much that there are different Commissioners but that there are different considerations relating to geographical situation and a human rights consideration generally. It is impossible to deal with that by isolating human rights and putting it in one Commissioner's hands.
For example, to take an area for which I am responsible as I am answering this debate, namely China, there is a very important human rights dimension and at the same time a broader China policy. You cannot simply solve that by saying that the human rights aspect should be dealt with by a Commissioner responsible for human rights. That would weaken the policy for human rights itself. It is only handling China as such that one can have the proper balance in handling things between a broader policy and a human rights policy. As far as I am concerned, the human rights policy is an integral part of China policy and not just an add-on that you could give to someone else. So that is not necessarily the most attractive solution although one can continue to reflect on it.
Incidentally, Mr de Vries referred to individual cases. I am not in a position to give a list of answers on individual cases. I am not sure that is the purpose of this debate but he happened to mention the Panchen Lama and I can only say that I raised that matter myself at the highest level. I cannot pretend that I received a satisfactory answer. The mystery, I fear, remains.
Reference has also been made to the delay between a project being suggested and it being taken up or implemented. The reasons are various. Sometimes it is because the idea is of such a general character that it needs to be worked up and that takes time. Sometimes it is because it raises controversial questions and you need to hear different people's views on whether it is a good idea or not. And sometimes it is because of the question of access to money for the particular project. Incidentally, I am not saying that in the Commission any more than in any other organization there are never failings of an administrative character. Of course there are sometimes. But it is useful to mention some of the broader factors that may lead to delays, annoying though they always are.
Finally, on these general points, I should say a word about visibility. A number of people have spoken about the importance of visibility and I entirely agree. There is not much point in doing something in this area if people do not know what is going on. If you are advising people and helping people to build a bridge, it is useful and good for the image of the European Union that people should know that the European Union is giving help. But, in the case of human rights activities, I would suggest that the visibility is a much more central feature of what we are doing. It shows not only that we are doing something but also that our concern about the country is one in which human rights is central.
I will now deal with some of the more specific points, thanking both Mrs Lenz and Mr Imbeni for their admirable reports. The Commission shares their views in considering that priority should be given to ensuring coherence of the initiatives taken and the best use of the financial resources provided. That is why, since his appointment Mr Santer has personally taken charge of this very sensitive and delicate facet of external policy and Mr van den Broek has been assigned responsibility for the thematic and horizontal aspects of the subject.
Within the departments, the role of coordination has been assigned to the Human Rights and Democratization Unit of Directorate-General IA, and that unit also provides a secretariat to the Steering Committee which is a coordinating body at the level of Deputy Director General set up in 1997. In addition, the unit provides the chairmanship of the interdepartmental human rights group set up in 1991.
Implementation of human rights and democratization policy at the geographical level, to which I have referred, is the responsibility of the Commissioners in charge of political, economic and trade ties with the various non-member countries. The Commission has restructured the departments of its Directorates General, managing the human rights budget headings by creating in each of them a unit in charge of ensuring that all activities carried out in the field of human rights, democracy and the rule of law dovetail with cooperation activities. It is by maintaining this unity of competence and management of resources at the geographical level that human rights and democratization issues, which are part and parcel of cooperation with third countries, can be effectively pursued. While recognizing that this coordination could be improved, we have made a real effort and will continue to do so.
With regard to some of the more specific requests in the draft resolutions relating to the measures aimed at defining a joint strategy for using financial resources allocated to human rights, the interdepartmental group for human rights and democracy identifies each year the thematic priorities and target groups corresponding to the budget headings of chapter B7-70. For the future the Commissioners propose, in a proposal for a regulation aimed at providing a legal basis for the human rights headings, the implementation of programmes designed to give a coherent framework of action in a given country or region or on a particular topic.
With regard to the request to be notified regularly by the Commission of action taken in non-member countries, I would like to point out that various reports take stock of such action, such as the reports on action taken on the resolution on human rights, democracy and development, and the annual reports on the implementation of action to promote human rights and democratization which review the use of all funds under Chapter B7-70. Moreover, the Commission also draws up an annual report on the utilization of the headings: ' democratization process in Latin America' and 'Meda for democracy' . The Commission will take account of Parliament's requests in drawing up the annual reports, starting with 1996-97 report, which is currently under way.
The need to improve coordination with international and regional organizations is a continuous concern of ours. I should like to stress that we and the Council of Europe have long been engaged in substantial cooperation by financing joint programmes in central and eastern Europe and in the former Soviet Union. As regards the United Nations, it is examining at the moment the possibility of strengthening cooperation with the office of High Commissioner on Human Rights.
The monitoring of elections has been referred to. That has for some years given rise to an increasing number of requests. The Commission takes the view that priority should be given to a professional approach - which a number of people have favoured in the debate - in terms of methodology, logistics and training. Thanks to the funds that have been made available, pilot schemes have been carried out over the last couple of years.
We will also examine the proposal to create a European network for human rights and democracy in the light of experience gained and also taking due account of other networks such as the office of the High Commissioner for Human Rights and that of the Council of Europe. We have noted Mr Imbeni's proposal for the annual organization of an evaluation conference based on the model of the Phare and Tacis programmes conference.
To respond to your concern about interinstitutional cooperation, I should like to point out that as early as 1989, the Commission approved the proposal aimed at facilitating interinstitutional contacts by creating a working group with the task of setting up an information exchange network and mapping out a joint action on human rights. At the same time we have taken note of the proposal to amend the 1998 budget to create a consultative committee on human rights action programmes.
Let me stress that coherence, effectiveness and flexibility are the criteria which drive our positions in the various fields involving human rights.
Thank you, Commissioner Brittan.
Does either of the two rapporteurs wish to take the floor? No.
The joint debate is closed.
The vote will take place tomorrow at 9 a.m.
Benchmarking
The next item is the report (A4-0387/97) by Mr Murphy, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on Benchmarking - implementation of an instrument available to economic actors and public authorities (COM(97)0153 - C4-0387/97).
Mr President, as I am going to represent the thoughts of our British colleague I thought I might do it in his own language. As you know, the British are justly famous for their punctuality and the Greeks are sadly notorious for their inconsistency, so I cannot help but take malicious pleasure from this temporary reversal of roles.
I am glad to say to the Commissioner that the rapporteur welcomes the Commission's intention to establish a European network of expertise for enterprises to ensure the availability of coherent, trustworthy and equivalent services, especially for small and medium-sized enterprises throughout the European Union.
The rapporteur also welcomes the Commission's announcement of a High Level Group on benchmarking, composed of industrialists, representatives of Chambers of Commerce and employers' associations, trade unions, consumers and the civil society. He stresses the importance for the High Level Group to utilize the highest quality statistical information available, and draws attention to the potential of Eurostat in this respect, to the potential of which I also gladly add my own testimonial.
The rapporteur believes that the full value added of benchmarking to the European Union will be best realized if the particular needs of small and medium-sized enterprises are taken into account as a priority and calls in particular for small and medium-sized enterprises to be directly involved in the High Level Group through participants specifically representing SMEs, and also with the establishment of the European Network of benchmarking expertise.
He calls for the European Parliament to be directly involved with the work of the High Level Group through observer status of a small number of MEPs, and reasserts the call for the European Parliament to be invited to participate in the annual tripartite Commission organized benchmark assessment visits to Japan and the United States of America. I believe this is a demand of particular relevance.
Finally, he calls for a specific amendment to the 'Development of Human Resources' benchmarking pilot project to give much higher priority to the quality of managerial skills and training in the European Union, given that cost differentials between European firms and their Japanese and American counterparts are frequently due to operational inefficiencies and not labour market inefficiencies. I believe that this means that bosses should be benchmarked as well as workers, in an attempt to imitate the Japanese application to work rather than escape early on Friday in order to return back late on Monday and in the meantime shoot grouse or other beasts in the forests of England's green and pleasant land. High priority should be given to the interface between education and training on the one hand and the workplace on the other, as this is an area where the EU is clearly lagging behind other leading world economies. This should be done firmly within the context of lifelong learning.
Human resources benchmarking is especially important. The comparative weakness of EU managerial skills and culture needs to be seriously investigated and addressed.
Finally, the rapporteur congratulates the Commission once again and commends the report to the House.
Let me balance what I said at the beginning by stressing that there was a great need for Mr Murphy to be absent today as he had to be in Britain on political business.
Mr President, Mr Commissioner, ladies and gentlemen, four year after the White Paper on growth, competitiveness and employment, I notice with satisfaction that benchmarking occupies an important place on the European employment agenda. When as far back as 1995 everyone was talking about European employment strategies and the European employment union, the liberals pointed out that the fight against unemployment is primarily a concern of national and regional authorities, and not Europe.
We have always been great advocates of the principle of exchange of best competitive practice. Authorities want to know which labour market policy offers the best guarantees for more jobs, and entrepreneurs for their part want to learn how foreign competitors manage to increase their market share. Except that both public authorities and businesses lack comparable, reliable and coherent information.
We therefore support the idea of a European knowledge based network for business, and of a High Level Group on Benchmarking. The rapporteur rightly argues for the direct involvement of SMEs in this context.
I would like to hear from the Commission whether the SMEs will have active representation, and not merely be included. After all we should not forget that SMEs are still the biggest job creators. Without active cooperation from SMEs the whole affair will be rather pointless, it seems to me. We also look forward to the results of the pilot projects which the Commission has started. Is the Commission able to give any news on this yet?
Finally, I would to like to congratulate the rapporteur on his excellent report. He has highlighted the right things and stated that benchmarking should be integrated into the competition policy of Member States. We support his request for this Parliament to be directly involved in the High Level Working Group. I would like to know from the Commission if it is able to inform us yet if this request can be met.
Mr President, benchmarking is fashionable. Many people are talking about benchmarking in all sorts of contexts. The Commission has already carried out a number of pilot projects and found that benchmarking is an enormously important method for investigating and finding out what shortcomings there are in the European business climate, and how we shall find solutions to these shortcomings.
According to the Commission, and also to the report which we shall decide upon today, benchmarking should not only be applied at the company and industry level, but also in relation to framework conditions for companies. Benchmarking is not a new discovery, as people might easily think. It has been used for many years, both by European companies and especially in the USA since the method was developed in the 1970s.
Benchmarking is certainly a very good method for measuring competitiveness, even in small and medium-sized companies. But at the same time I would advise against having too much faith in a single method which is still a very blunt instrument, particularly when comparing framework conditions, because tradition and culture are also reflected. That is indeed not something which is so easily measured or benchmarked.
I am very satisfied with what the rapporteur writes in paragraph 10 that people should not identify competitiveness and the connection between the Union's losses in industrial markets with wage conditions. I also think it is good that he points out that, in fact, directors and company managements also need to be benchmarked.
Finally, Mr President, I am a bit sceptical about taking up methods development at a political level. I think it would be more suitable for that to be done by a university or institute which is involved in methods development.
Mr President, there can be no two ways about the usefulness of benchmarking as an instrument for improving European competitiveness as a whole. What we should be careful of, however, is to start seeing benchmarking as the miracle cure which releases us from all economic problems, such as unemployment, declining productivity, and reduced growth. The danger threatening us is the infamous reversal of means and objectives.
We should also consider that applying this method will show up both the strong and the weak sides of the European economy. When we rule out possible conclusions beforehand, we are on the wrong track. Paragraph 10 gives an example of this. The link between the loss in market share and labour costs which are too high cannot be proven, it is true, but a reasonable case can be made for it.
Benchmarking is primarily intended to make a comparison between expediency and effectiveness, as a result of which yardsticks and standards can be developed for the input of resources and the results which have be achieved by this. The working of the economy as a whole, of institutions and government organizations, this way is observed from the outside, as it were. This can be extremely educational, and will give rise to proper improvements.
Finally, a remark about paragraph 11, in which a better matching of acquired skills through training and skills wanted in the workplace is urged for. I agree with the general tenor of this, but at the same time I set store by the fact that it is not industry which determines the substance of educational programmes and learning targets. Teaching is a multi-faceted process with specific characteristics which must not be dominated by financial motives. The consequences of the mental impoverishment of future generations are child's play in the comparison with the present unemployment problem in Europe.
Mr President, may I first of all thank the Parliament for its interest in the communication and congratulate Mr Murphy in his absence on his admirable report.
The integration of the Community's internal market, the prospects of economic and monetary union and globalization together all mean that European industry has to improve its competitiveness all the time. As has been stressed on a number of occasions, progress has been made but there is still a lot to be done for Europe to be able to face the challenges before it. That is the context in which the Commission proposed the benchmarking of competitive performance as a tool for continually monitoring the progress made and encouraging the adoption of the best competitive practices found at world level. I would agree with what has been said in the debate: it is a tool but not a panacea.
The aim was to provide the European Union with a powerful instrument to boost its competitiveness and Parliament has supported that. The communication that we are discussing today is in response to subsequent calls by Parliament and the Council for the development of pilot projects designed to give concrete expression to our contribution. The projects formulated are aimed at improving the competitive performance of businesses, industries and the environment in which people work.
Benchmarking the performance of businesses is first and foremost a task for industry itself. Public authorities can, however, help in the promotion of such investment. In this context and in agreement with Parliament's proposal, the Commission plans to give priority to the needs of small and medium-sized enterprises in setting up a European network for the benchmarking of business performance. Benchmarking the performance of sectors depends on the specific conditions in each sector and we duly noted Parliament's request to examine why some sectors perform better than others in their global competitiveness.
In terms of overall economic competitiveness, it is the Member States that are primarily responsible for implementing the pilot projects and the Commission welcomes Parliament's request to the Member States to do what they can to play a full part in them. We will transmit Parliament's call that greater priority should be given to the standard of training of business managers during the pilot project on the development of human resources. We would also like to draw Parliament's attention to our recent report on the benchmarking of competitive performance in Ireland and New Zealand. This report could be regarded as a first step towards benchmarking the good performance of some Member States of the European Union as Parliament suggested in its report.
As indicated in its communication, the Commission will set up a high-level advisory group on benchmarking early in the New Year. It will ensure that the make-up of the group represents varied interests; we welcome Parliament's request to be associated with the group's work and would ask it to designate a Member to be an observer. The Commission and the Member States have now launched this initiative for benchmarking the competitive performance of European industry. At the end of the pilot phase the results will be made available to Parliament and all others concerned. We are convinced that the experience will show the value of the benchmarking of competitive performance as a tool for improving the competitiveness of European industry.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Expenditure on CFSP
The next item is the report (A4-0339/97) by Mrs Müller, on behalf of the Committee on Budgetary Control, on Opinion No 1/97 of the Court of Auditors of the European Communities on the conditions governing the implementation of expenditure under the common foreign and security policy (C4-0220/97).
Mr President, foreign policy is the political area in which it is most difficult to anticipate events, in which the unexpected happens without warning and in which quick-thinking and well-reasoned decisions are of fundamental importance. A glance at joint actions already taken by the European Union, particularly the administration of Mostar, followed by electoral monitoring, as in Palestine and Bosnia, mine-clearance, special missions such as that to Ruanda, and the Kedo actions, all portray an extreme lack of coherence in the way in which these activities are being implemented and administered.
This lack of uniformity also signifies a lack of transparency, a lack of structures and a lack of effective control. This can be blamed on a constructional defect in the Maastricht Treaty, which, while determining that decisions in respect of a common foreign and security policy were to be made in accordance with the rules of intergovernmental cooperation, also ruled that such actions would be implemented from the Community budget - and therefore in line with conventional practice. From the outset this loophole in the treaty inevitably led to conflicts between Parliament and the Council, and indeed also between Parliament and the Commission.
Sadly, our hope that this deficiency might be rectified in Amsterdam was not fulfilled. The interinstitutional agreement merely related to issues associated with the rapid provision of funds for joint foreign and security actions and rejected the Council's attempt to declare these budget monies as mandatory. However, the question of how actions financed from the Community budget are to be implemented and controlled continued to be ignored.
The credit for openly naming the deficiencies in this area, and for furnishing Parliament and the Commission with a guide-rule for resolving outstanding issues, must go to the Court of Auditors. It is therefore only logical that my report should propose further developing the current interinstitutional agreement.
What is the point of all this? Firstly, the biannual change in the presidency of the Council undermines the continuous control and management which is so vital for joint actions. Clearer operational rules are therefore needed in future. Secondly, Commission control must be clearly assured. It must participate extensively in the preparatory planning - and by this I mean the Council decision making stage - and implementation of joint actions, so that efficiency is ensured in financial, legal and operational terms.
The many weaknesses in the system, particularly in the Mostar action, the lack of clarity on the management of funds and the collaboration between Commission departments in Brussels and special envoys in the field, indicate that the Commission must carry out its functions to the full. This is after all the most important pre-requisite if the Parliament is not to be refused its right to give good discharge to the Commission, especially as the Council is not covered by the judgement after trial process with the Court of Auditors.
Thirdly, the European Union is increasingly associated with various financial backers via joint actions in international structures, such as in the case of Kedo, for example. To be able to assess the success of such actions, it is important not only to carry out an audit of the quota of funds allocated by the European Union, but also of course to have access to all available data associated with the project, particularly in respect of the contributions made by the individual Member States.
The effectiveness of the European Union's foreign policy must be drastically increased. The additional arrangements provided under the Amsterdam Treaty are, in my opinion, not enough. But in all events Council and Parliament should together strive to ensure that this situation is not aggravated further by administrative and technical obstacles. The development of an interinstitutional agreement along the lines I have proposed, which has also been basically endorsed by the Commission in its Committee discussions, can constitute the next small step forwards. I would be pleased if the Council would confront this matter in a positive way.
Mr President, ladies and gentlemen, I would like to thank Mrs Müller not only for her report, but also for the thorough and unremitting way in which she has attended to the concerns of the common foreign and security policy, especially in the former Yugoslavia. She is very committed to her work there, and unfortunately the true message about this commitment is not being properly reflected in the contribution being made here today.
The report itself was worthy of discussion, but was not controversial. It was supported by all Groups in the Committee on Budgetary Control and I hope that the lack of debate is not seen as a lack of interest, for that would indeed be regrettable.
The report again demonstrates something which we have also seen elsewhere. It obviously has to do mainly with aspects of budgetary control and auditing, but ultimately the problems which Mrs Müller mentions in her report conceal far-reaching and fundamental political questions and it would be good if Members of this House, including those outside the Committee on Budgetary Control, could just give this matter some attention.
The common foreign and security policy is a major undertaking and many more people than we sometimes think are hoping to get something out of this common European policy. Many also believe that this common foreign and defence policy is much further developed than is actually the case. But grand projects of this kind are often followed by that morning-after feeling when it comes to their actual implementation. These problems will of course be dealt with primarily in a report from the Court of Auditors.
Lack of clear jurisdiction - a problem already mentioned by the rapporteur -, clashes of interest and confusion over the main objectives as well as over tasks which actually lie within the remit of the common development policy - all these problems make it difficult, and not only from the point of view of budget control, to say "yes' and to say "yes' unreservedly. And underlying all this are also political implications and these too are problems which we will have to deal with. The criticism which has been voiced is, as has been said, not that of an accountant declaring that individual bookkeeping items are difficult to separate. We need greater transparency and clarity so that the figures can be examined more easily. It is therefore much more a political criticism, to the effect that if we no longer know who is responsible for what, if we no longer know who decides what, then the whole system will be extremely difficult to assess. It will then be well nigh impossible to support decisions, since a decision viewed externally can only be approved or rejected, and from our point of view defended when it is attacked, when one knows what lies behind it.
To this extent the clash of interests, the simultaneousness, which Mrs Müller touches on in her report and which has also been criticized by the Court of Auditors, is more than a question of the clear separation of the finances, more than a matter of finding a different way to regulate the financing and the control of this financing. I would ask you to bear in mind that the Common Foreign and Security Policy is also our coat of arms, a coat of arms which the European Union displays to the world. If there is confusion, if there is a lack of transparency, then let us carry out an internal examination of our budgetary control procedure, but you must see that the confusion which we find in this area is a sign, a symptom of a more far-reaching disarray, and this may well be seen around the world, even by people who do not even know that there is a Committee for Budgetary Control or even a European Court of Auditors.
If this confusion, this lack of transparency, should give rise to a loss of credibility, then this will not be directed at our financial control procedure but will impact upon the political standing of the European Union. In this respect I would ask Mrs Müller just to carry on exactly as she has been doing. And I would also like to ask the other Members of this House to continue to examine these issues outside of this debate.
Before Mrs Müller leaves us, for I know that she is extremely pressed for time, I would just like to state openly how much I welcome her report and to congratulate her on her work. My Party supports the report and its theme, the financing of the Common Foreign and Security Policy, constitutes a real interface between the first and the second pillar of the EU Treaty. The rapporteur has therefore been dealing with an area in which the temptation to be drawn into dogmatism, a religious war as it were, is very great indeed. Mrs Müller has not succumbed to this temptation and has instead opted for a constructive approach.
This does not mean that we should be satisfied with the outcome of Amsterdam as far as the Common Foreign and Security Policy is concerned. Mrs Müller's report makes this all too clear. We in this Parliament would have liked the European Council to have shown a lot more courage here, rather than the fainthearted approach adopted to date. But let us accept things just as they are. In future, the political will of the Governments for joint action will continue to hold sway over the Common Foreign and Security Policy. Nothing will happen without this political will from the Member States and where there is no political will, the Common Foreign and Security Policy will not even have the effect of a fig-leaf. Sadly, this has been our experience over the course of the last four years. On the other side of the coin, however, it can be said that where there is a will for collaboration, or at least where the chance exists for developing one, then the Community can make a useful contribution. And this does not only apply to the issue of financing. The Court of Auditors has summed up the figures for previous years and the result is clear-cut: more than 90 % of the funds allocated for joint actions came from the EU budget. We in the European Parliament have therefore to take full responsibility vis-à-vis the electors. We want to live up to that responsibility. We do not want to seize the reins of European foreign policy ourselves - that would not be the role of any Parliament, and certainly not a European one - but we also want to be able to monitor the situation and to satisfy ourselves that European taxpayers' money is being used wisely and well.
In July we reached an agreement with the Commission and the Council that should facilitate cooperation on these issues. Here I can only reiterate what was clearly stated in Mrs Müller's report, namely that the consent embodied in this agreement is a clear sign of the goodwill and trust which we intend to demonstrate. It is to be hoped that the agreement will not only put an end to the long smouldering conflict between Council and Parliament, but will also lay the foundation for a constructive new beginning. We must therefore be allowed to develop this agreement further.
As ever, our main attention is directed at the former Yugoslavia. To date, almost ECU 200 million have been spent in this region as part of the Common Foreign and Security Policy. The lion's share of this has gone to Mostar. Our Committee has developed an excellent relationship with Hans Koschnick, the former administrator of Mostar. Carlos Westendorp, the High Representative in Sarajevo, has agreed to attend a meeting of our Committee in January, when we will mainly be discussing the issue of fraud in the distribution of aid subsidies. We continue to hear and read disturbing stories on this subject. Also underlying this, however, is the question of what changes should be brought to the remit and to the work of the Commission in the former Yugoslavia. To put it concisely, it would seem that for a long time some members of the Commission have failed to comprehend just how much has been, and is, expected of them in respect of the challenge there. To react to this with even more red-tape is the worst response imaginable. Here the Commission is on the point of gambling away the substantial amount of trust which has been built up. In this connection we eagerly await a special report from the Court of Auditors and in closing may I express my thanks to the latter for the position it has adopted, which is the subject of today's debate, and request that this report be passed on to us as quickly as possible.
Mr President, I have a feeling, when I analyse the Müller report, that the technical opinion of the Court of Auditors of the European Communities on the difficulties relating to the implementation of expenditure under the CFSP is in fact only an excuse for the Committee on Budgetary Control to reaffirm the philosophy of integral communitarization which is dominant at present.
Mrs Müller is however right to point out the existence of a flaw in the CFSP. What is particularly serious, is that this flaw is now written into the Treaty of Amsterdam. In a totally incoherent way, the Treaty first of all reaffirms the obviously intergovernmental nature of the CFSP, and then creates a Community competence with regard to the funding of the operating expenditure of the CFSP out of nothing, thus reversing the economy of the Treaty of Maastricht.
There are two possible attitudes to this observation. One attitude is to accept the Müller report, which, based on an apparent concern for efficiency, sees in the financial provisions of the new article 28 of the treaty, a need to increase the communitarization of the whole of the CFSP, by reinforcing the powers of the Commission, and of course, the powers of the European Parliament, within the framework of a new inter-institutional agreement. But if this Parliament is really concerned about the efficiency of the CFSP, and not only concerned with increasing its powers rapaciously, it should recommend a different attitude in order to overcome the contradiction between the institutional nature of the CFSP, and its method of financing.
If the intergovernmental nature of the CFSP is really, as we believe it is, a necessary condition in order for it to be in touch with reality and efficient, the priority is therefore, above all, to preserve its intergovernmental nature, its control by national parliaments and therefore, to set up a method of funding which is coherent with it, without however, increasing the overall amount of expenditure devoted to the CFSP by the various Member States. 25 % of the operating expenditure of the CFSP is already directly financed by the Member States. This percentage should be increased to cover all its expenditure.
It is therefore particularly important to emphasize, during the ratification debates which will take place in our various countries, the need to correct the division introduced by the Treaty of Amsterdam, as soon as possible, by finding the required technical solution so that the conditions of funding of the CFSP are suited to its intergovernmental nature.
Mr President, I should like to congratulate Mrs Müller on having taken a simple and decisive approach to her report, which demonstrates once again the splendid work of the Court of Auditors, without which the European Parliament would not be able to carry out its mandatory supervisory duties. The report also gives us a clear idea of the problems which exist in implementing our common foreign and security policy.
I wish to underline the word 'implementing' because, up to now, the debate in Parliament has been almost exclusively concentrated on how loans are to be made available and we have not been paying sufficient attention to the problems of implementation.
We on the Budget Control Committee know that implementation means supervision. And that is precisely Parliament's function under the CFSP. I would therefore like to make it clear that Parliament does not want to make foreign policy. What we want is the right to keep an eye on it, because it involves supervision of the use that is made of taxpayers' money. But it is not just a matter of money either, Mr President; so we should now like to concentrate on sub-paragraph 5 of the draft resolution, which deserves special attention. This is because if we send special personnel to observe elections in situ, we have to have a consistent procedure for the engagement of personnel. Those personnel not only have to travel from their own countries very quickly, they also need to be prepared, and prepared for the specific circumstances, because otherwise we shall be too late.
In sub-paragraph 5, the Budget Control Committee suggests the creation of an operational group under the responsibility of the European Commission. And that is not to be wondered at, since it had already been decided in Amsterdam to create a planning/rapid-response unit, and we would all agree that it is a good thing for us to have a brain. But do you not think it would be a very good thing if the brain had a body, and arms and legs? And that, in my opinion, should be the additional role of the European Commission, together with the support it can give the Commission's delegations in third world countries to carry out joint actions, or the support it can give special envoys from the Union.
Mr President, if we are to get an overall picture, and we always need one if we are to be efficient, the only thing we need is to know not just the total amount of Community aid, but also the contributions of Member States and other donors.
I have nearly finished. If Mrs Müller had been here today I would have left an oral amendment with her, which I would have submitted in due time and form. But if I had submitted it - since I was going to ask for the Court of Auditors' report to be published in the Official Journal - the result would have been that the report would have been delayed for six months; and the report is a good one, and therefore needed to be approved as soon as possible.
It only remains for me to congratulate the Court of Auditors and Mrs Müller, so, as the French would say, since we are in Strasbourg: Cour de comptes, Madame Müller, chapeau!
Mr President, on behalf of the Commission, I should like to welcome Mrs Müller's report which has sought in a very practical way to deal with some of the difficulties we have to face in implementing CFSP actions and suggest some improvements.
I should like today to deal with three key questions which can be asked about the CFSP and its practical implementation, the first of which is what have we done so far to tackle the points made by the Court of Auditors in its report. Secondly, what is our approach to implementation of the interinstitutional agreement of July of this year? Thirdly, what is still to be done to improve CFSP joint actions?
In looking at the general context of the CFSP, we should not forget that the power to take CFSP decisions lies with the Council. It is, after all, the Council that decides on joint actions and it then decides how they should be financed. It is the presidency that is responsible for implementing them, as is very clear by article J5 of the Union Treaty. It is only because the costs of the actions are charged to the general Community budget that the job of administering them lies with the Commission, as provided by article J11 of the Union Treaty.
This division of responsibilities has created problems in the past and the Court of Auditors has identified them in its report. So what have we done in 1997 to tackle the points made by the Court? In the first place, the Commission has asked the budget authority for credits to be made available to prepare properly each joint action and it has obtained them. In the 1998 budget ECU 500, 000 should be on the line B 8014.
Secondly, in addition to that, the Commission has drawn up a special specific financial sheet for the CFSP which encodes the global context of each action, including financial contributions from the Member States and also from other international organizations. Then the Commission has been able to make improvements on the management of special envoys. I welcome the recognition that Mrs Müller has given to this point in her report, paragraph 4, and there was also a reference to special envoys during the course of the debate.
I now turn to the question of our approach to the implementation of the interinstitutional agreement. Thanks to the interinstitutional agreement on the financing of CFSP, the delay for implementing a joint action will, in my view at least, be substantially reduced. For example, there is no longer a budgetary reserve. Nonetheless, the Commission still thinks it is desirable for the budgetary authority to have an upstream control on expenditure when a joint action is being decided. We think that should be done on the basis of the specific financial sheet that has been drafted by Commission services.
Finally, what still has to be done to improve CFSP joint actions? Mrs Müller stresses the need to associate the Commission at the very beginning of the preparation of each joint action in recital Q of her report. That is a point which is raised by the Court of Auditors as well. I can only repeat that in our view it makes operational sense for the Commission to be associated well before the adoption of every joint action. There is some overlap in the budget between CFSP credits and other credits such as mine-clearing or electoral process actions. Sometimes the Commission wishes to make a political gesture by giving resources to international organizations. We must not let the Council forget that needs to be carefully controlled, monitored and evaluated.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 19: 55)